Exhibit 10.1

OFFICE LEASE

BY AND BETWEEN

8000 WEST SUNRISE LOT B, AS LANDLORD

AND

AMSURG CORP., AS TENANT

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1:  

BASIC PROVISIONS

     1    ARTICLE 2:  

TERM AND COMMENCEMENT

     4    ARTICLE 3:  

BASE RENT AND ADDITIONAL RENT

     7    ARTICLE 4:  

CONDITION OF PREMISES

     9    ARTICLE 5:  

QUIET ENJOYMENT

     10    ARTICLE 6:  

UTILITIES AND SERVICES

     10    ARTICLE 7:  

USE, COMPLIANCE WITH LAWS, AND RULES

     12    ARTICLE 8:  

MAINTENANCE AND REPAIRS

     15    ARTICLE 9:  

ALTERATIONS AND LIENS

     15    ARTICLE 10:  

INSURANCE, SUBROGATION, AND WAIVER OF CLAIMS

     17    ARTICLE 11:  

CASUALTY DAMAGE

     18    ARTICLE 12:  

CONDEMNATION

     19    ARTICLE 13:  

ASSIGNMENT AND SUBLETTING

     19    ARTICLE 14:  

PERSONAL PROPERTY, RENT AND OTHER TAXES

     22    ARTICLE 15:  

LANDLORD’S REMEDIES

     22    ARTICLE 16:  

Intentionally deleted

     25    ARTICLE 17:  

ATTORNEYS’ FEES, JURY TRIAL AND VENUE

     25    ARTICLE 18:  

SUBORDINATION, ATTORNMENT AND LENDER PROTECTION

     25    ARTICLE 19:  

ESTOPPEL CERTIFICATES

     26    ARTICLE 20:  

RIGHTS RESERVED BY LANDLORD

     27    ARTICLE 21:  

LANDLORD’S RIGHT TO CURE

     28    ARTICLE 22:  

INDEMNIFICATION

     28    ARTICLE 23:  

RETURN OF POSSESSION

     28    ARTICLE 24:  

HOLDING OVER

     29    ARTICLE 25:  

NOTICES

     29    ARTICLE 26:  

REAL ESTATE BROKERS

     30    ARTICLE 27:  

NO WAIVER

     30    ARTICLE 28:  

TELECOMMUNICATION LINES

     30    ARTICLE 29:  

HAZARDOUS MATERIALs

     31    ARTICLE 30:  

DEFINITIONS

     33    ARTICLE 31:  

INTENTIONALLY DELETED

     37    ARTICLE 32:  

MISCELLANEOUS

     37    ARTICLE 33:  

ENTIRE AGREEMENT

     39    EXHIBITS  

Listed in Article 1.Q

  

 

ii



--------------------------------------------------------------------------------

OFFICE LEASE

THIS OFFICE LEASE (“Lease”) is made and entered into as of the 16th day of
January, 2015, by and between 8000 WEST SUNRISE LOT B, a Delaware limited
liability company (“Landlord”), and AMSURG CORP., a Delaware corporation
(“Tenant”).

ARTICLE 1: BASIC PROVISIONS

This Article contains the basic lease provisions between Landlord and Tenant.

 

A. Buildings, Property And Campus:    Building II and Building IV (the
“Buildings”), located at 8000 W. Sunrise Blvd., Plantation, Florida 33322. The
Buildings are located within the area (the Buildings together with such area
being the “Property”), as cross-hatched on Exhibit A-3 hereto, subject to
Article 30 (K). The Property is part of the office campus (“Campus”) depicted on
Exhibit A-2A attached hereto. B. Premises:    The Premises shall initially
consist of the entire interior portion of Building II and the second (2nd) floor
of the Building IV, consisting of 166,793 square feet (the “Initial Premises”).
Upon the Final Possession Date as defined in Article 2.B, the Premises shall be
expanded to include the first (1st) floor of Building IV, consisting of 54,804
square feet (the “Expansion Premises”) for a total square footage, consisting of
the entirety of the interior portion of Building II and Building IV, of 221,597
square feet (collectively the “Premises), and as outlined or cross-hatched on
Exhibit A-1A & Exhibit A-1B hereto. The foregoing square footage numbers are
subject to remeasurement in accordance with Article 2.E.
C. Commencement Date(s):    The Commencement Date for the Initial Premises shall
be the Initial Possession Date and the Commencement Date for the Expansion
Premises shall be the date of Final Possession Date, each as defined in
Article 2.B. D. Rent Commencement Date(s):    The Rent Commencement Date shall
be September 1, 2016, subject to adjustment as provided in this Lease.
E. Expiration Date:    February 28, 2029. F. Rentable Area:    The rentable area
of the full Premises shall be deemed to be 221,597 square feet. The rentable
area of the Premises consists of 109,489 rentable square feet in Building IV,
being the entire interior area of Building IV, and 112,108 rentable square feet
in Building II, being the entire interior area of Building II. The foregoing
square footage numbers are subject to remeasurement in accordance with
Article 2.E.

 

1



--------------------------------------------------------------------------------

G. Tenant’s Share:    100 percent (100%), subject to Articles 3 and 30. H. Base
Rent:    Tenant shall pay monthly Base Rent pursuant to the following schedule
and as described in Article 3 provided that in the event of an adjustment to the
square footage of the Premises, the schedule shall be adjusted accordingly:

 

Lease Year Period

   Start
Date    End Date    Premises
SF    Months
in
Period    Total Period
Rent      Monthly
Rent      Annual
Base Rent
PSF  

1

   9/1/2016    4/30/2017    166,793    8    $ 1,723,527.67       $ 215,440.96   
   $ 15.50   

1

   5/1/2017    8/30/2017    221,597    4    $ 1,144,917.83       $ 286,229.46   
   $ 15.50   

2

   9/1/2017    4/30/2018    221,597    12    $ 3,529,209.22       $ 294,100.77
      $ 15.93   

3

   9/1/2018    4/30/2019    221,597    12    $ 3,626,262.47       $ 302,188.54
      $ 16.36   

4

   9/1/2019    4/30/2020    221,597    12    $ 3,725,984.69       $ 310,498.72
      $ 16.81   

5

   9/1/2020    4/30/2021    221,597    12    $ 3,828,449.27       $ 319,037.44
      $ 17.28   

6

   9/1/2021    4/30/2022    221,597    12    $ 3,933,731.63       $ 327,810.97
      $ 17.75   

7

   9/1/2022    4/30/2023    221,597    12    $ 4,041,909.25       $ 336,825.77
      $ 18.24   

8

   9/1/2023    4/30/2024    221,597    12    $ 4,153,061.75       $ 346,088.48
      $ 18.74   

9

   9/1/2024    4/30/2025    221,597    12    $ 4,267,270.95       $ 355,605.91
      $ 19.26   

10

   9/1/2025    4/30/2026    221,597    12    $ 4,384,620.90       $ 365,385.08
      $ 19.79   

11

   9/1/2026    4/30/2027    221,597    12    $ 4,505,197.97       $ 375,433.16
      $ 20.33   

12

   9/1/2027    4/30/2028    221,597    12    $ 4,629,090.92       $ 385,757.58
      $ 20.89   

13

   9/1/2028    2/28/2029    221,597    6    $ 2,378,195.46       $ 396,365.91   
   $ 21.46   

 

I. Additional Rent:    Beginning September 1, 2016, Tenant shall pay
seventy-five and 27/100 percent (75.27%) of Tenant’s Share of Taxes, Insurance
and Expenses, and beginning May 1, 2017, through the remainder of the Term,
Tenant shall pay the entirety of Tenant’s Share of Taxes, Insurance and
Expenses, all as further described in Article 3 of this Lease. J. Permitted Use:
   General office use, subject to Article 7. K. Security Deposit:    None. L.
Broker (if any):    CBRE, Inc., representing Landlord, and Newmark Grubb Knight
Frank, representing Tenant, subject to Article 26. M. Guarantor(s):    None.   
  

 

2



--------------------------------------------------------------------------------

N. Landlord’s Notice Address (subject to Article 25):       c/o Torburn
Partners, Inc.       1033 Skokie Boulevard, Suite 480       Northbrook, IL 60062
      Attn: Michael K. Burns O. Tenant’s Notice Address (subject to Article 25):
      c/o Sheridan Healthcorp, Inc.       20 Burton Hills Boulevard      
Nashville, TN 37215       Attn.: Claire Gulmi       with a copy at the same time
to:       Bass, Berry & Sims PLC       150 3rd Avenue South, Suite 2800      
Nashville, TN 37201       Attn: J. James Jenkins, Jr. P. Rent Payments:    Rent
shall be paid to Landlord at the following address:       The Private Bank and
Trust Company       8000 West Sunrise Lot B, LLC       ABA: 071006486      
Account #: 3313800    or to such other parties and addresses as to which
Landlord shall provide advance written notice. Q. Normal Building Hours:      
Monday through Friday 7:00 AM to 6 PM and Saturday 9:00 AM to 1:00 PM R.
Exhibits:       This Lease includes, and incorporates by this reference:      
Exhibit A-1A:    First Floor of Premises       Exhibit A-1B:    Second Floor of
Premises       Exhibit A-2A:    Campus       Exhibit A-2B:    New Parking Area
      Exhibit A-2C:    Designated Parking       Exhibit A-2D:    Reserved
Parking       Exhibit A-2E:    Loading Area       Exhibit A-3:    Property      
Exhibit B:    Landlord’s Work       Exhibit C:    Tenant Work Letter      
Exhibit D:    Intentionally Omitted       Exhibit E:    Rules       Exhibit F:
   Commencement Date Letter       Exhibit G:    Intentionally Omitted      
Exhibit H:    Generator Location       Exhibit I:    SNDA Form       Exhibit J:
   Memorandum of Lease

 

3



--------------------------------------------------------------------------------

The above provisions shall be interpreted and applied in accordance with the
other provisions of this Lease. The terms of this Article, and the terms defined
in Article 30 and other Articles, shall have the meanings specified therefor
when used as capitalized terms in other provisions of this Lease or related
documentation (except as expressly provided to the contrary therein).

ARTICLE 2: TERM AND COMMENCEMENT

A. Term. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the Premises for the Term, subject to the other provisions of this Lease. The
term (“Term”) of this Lease shall commence on the respective Commencement
Date(s) and end on the Expiration Date set forth in Article 1, unless sooner
terminated as provided in this Lease, subject to the other provisions of this
Lease.

B. Early Possession and Tenant Construction. Landlord shall permit Tenant and
its contractors to enter the Initial Premises, in order to perform the Work in
accordance with Exhibit C on the date which Landlord has substantially completed
the items of Landlord’s Work set forth in Section A of Exhibit B attached hereto
(“Initial Possession Date”). Landlord shall permit Tenant and its contractors to
enter the Expansion Premises in order to perform the Work in accordance with
Exhibit C on January 1, 2017 (“Final Possession Date), collectively (the
“Possession Dates”). Landlord shall provide Tenant with written notice of the
Possession Dates. Tenant shall be provided reasonable access, but not
possession, to the Premises prior to the Possession Dates for inspection,
planning and other items reasonably required for Tenant to timely prepare for
the conduct of its Work, except that, prior to the Possession Dates, without the
prior written consent of Landlord, Tenant shall have no right to, and shall not
permit any of its employees, agent or contractors to, perform any construction
or make improvements in the Premises or on the Property. In connection with any
such early access and entry to the Premises prior to the respective Rent
Commencement Dates, Tenant shall comply with all terms and provisions of this
Lease, except those provisions requiring the payment of Rent.

C. Confirmation. Landlord and Tenant shall execute a confirmation of the Initial
Commencement Date and the Expansion Commencement Date under Article 1 in a form
attached hereto as Exhibit F (each, a “Commencement Date Letter”). If Landlord
executes and delivers to Tenant the Commencement Date Letter, and Tenant fails
execute and deliver to Landlord such Commencement Date Letter within ten
(10) days thereafter, then the Commencement Date shall be deemed to be the
Initial Commencement Date or the Expansion Commencement Date (as applicable) set
forth in such Commencement Date Letter. If Tenant disagrees with the Initial
Commencement Date or the Expansion Commencement Date (as applicable) set forth
in such Commencement Date Letter, then Tenant shall deliver to Landlord a
written notice which sets forth its disagreement and the reasons therefor in
reasonable detail, provided that for all purposes of this Lease, the Initial
Commencement Date or Expansion Commencement Date shall be deemed to have
occurred on the date set forth in such Commencement Date Letter pending
resolution of such disagreement. Except as set forth in this subsection, the
failure of either party to execute and deliver the Commencement Date Letter
shall not affect the validity of the Initial Commencement Date or the Expansion
Commencement Date (as applicable).

D. Extension Options.

(i) Subject to the other provisions hereof, Landlord hereby grants Tenant two
(2) options (each, an “Extension Option”) to extend the Term of the Lease for
additional periods of five (5) consecutive years each from the expiration of the
prior period (each, an “Extension Period”), on the same terms and conditions
then in effect under this Lease immediately prior to the applicable Extension
Period, except as modified by the “Market Rates, Terms and Conditions” defined
below, and Tenant shall have no further options to extend. Tenant may exercise
each Extension Option only by giving Landlord written notice thereof (“Tenant’s
Exercise Notice”) no later than twelve (12) full calendar months prior to the
then-current Expiration Date. Tenant’s Exercise Notice shall be unconditional
and irrevocable (except as expressly provided herein).

 

4



--------------------------------------------------------------------------------

(ii) Within thirty (30) days after receiving Tenant’s Exercise Notice, Landlord
shall provide Tenant with notice (“Landlord’s Notice”) of the Market Rates,
Terms and Conditions, subject to the other provisions hereof. The term “Market
Rates, Terms and Conditions” herein shall mean Landlord’s determination of the
Base Rent and other terms and conditions that a comparable, ready and willing
landlord, and a comparable, ready and willing tenant, would mutually accept on a
negotiated arm’s length basis for a lease extension for the Premises for the
applicable Extension Period, taking into account when the Extension Period will
commence and expire, the location, quality and age of the Building, the
location, size, configuration and use of the Premises, the method of determining
rentable area, that the Premises constitutes non-sublease, unencumbered,
non-equity space, and any other relevant term or provision in making such
determination; provided Landlord shall have no obligation to provide leasehold
improvements or an allowance therefor or any other economic concessions (but the
condition of the Premises and whether or not Landlord provides such items shall
be reasonably considered in establishing the Base Rent). If the Market Rates,
Terms and Conditions determined by Landlord are not acceptable to Tenant, then
Tenant may, no later than fifteen (15) days after Landlord’s Notice, either:
(a) revoke its exercise of the Extension Option by notice (“Tenant Revocation
Notice”) to Landlord, in which case the Extension Option and Tenant’s exercise
thereof shall thereupon be null and void, or (b) leave Tenant’s Exercise Notice
irrevocably and unconditionally in effect and provide notice (“Arbitration
Request Notice”) of Tenant’s desire to arbitrate in accordance with this
Section. If Tenant fails to provide a Tenant Revocation Notice or Arbitration
Request Notice within the time required herein, then Tenant shall be deemed to
have unconditionally and irrevocably exercised the Extension Option and accepted
the Market Rates, Terms and Conditions in Landlord’s Notice.

(iii) If Tenant provides an Arbitration Request Notice within the time required
herein, each party shall within the next fifteen (15) days, at its own cost and
expense, give notice (“Arbitration Appointment Notice”) to the other party
appointing a licensed commercial real estate broker with at least seven
(7) years of full-time experience leasing comparable office space in comparable
buildings in the same market area to determine the Base Rent component (“Base
Rent Component”) of the Market Rates, Terms and Conditions, including any fixed
increases in such Base Rent Component, taking into account the other provisions
of this Section, and the other components of the Market Rates, Terms and
Conditions contained in Landlord’s Notice (such as whether such Market Rates,
Terms and Conditions include leasehold improvements or other economic
concessions, or a base year or stop level for Taxes or Expenses). If a party
does not appoint such a broker within such fifteen (15) day period, and so fails
for an additional fifteen (15) day period following further notice from the
other party requesting such appointment, and giving notice of the name of its
broker, the single broker appointed shall be the sole broker and shall
reasonably and in good faith determine the Base Rent Component. If the two
brokers are appointed by the parties as stated herein, they shall meet promptly
and attempt to determine the Base Rent Component. If they are unable to agree on
the Base Rent Component within fifteen (15) days after the second broker has
been appointed, they shall elect a third broker meeting the standards set forth
above, and who has not previously acted in any capacity for either party, within
fifteen (15) days thereafter. Each of the parties hereto shall bear one-half of
the cost of appointing the third broker and of paying the third broker’s fee.
Within fifteen (15) days after the selection of the third broker, a majority of
the brokers shall determine the Base Rent Component. If a majority of the
brokers are unable to determine the Base Rent Component within such period, each
broker shall thereupon submit his final determination in writing, the three
determinations shall be added together and the total divided by three, and the
resulting quotient shall be the Base Rent Component, subject to the following
provisions. If the low or high determination are more than ten (10) percent
lower and/or higher than the middle determination, the low determination and/or
the high determination shall be disregarded. If only one determination is
disregarded, the remaining two determinations shall be added together and their
total divided by two, and the resulting quotient shall be the Base Rent
Component. If both the low determination and the high determination are
disregarded as provided herein, the middle determination shall be the Base Rent
Component. If, for any reason, the Base Rent Component has not been resolved by
the commencement of the Extension Period, Tenant shall commence paying Base
Rent, Taxes, Expenses and other sums in accordance with Landlord’s Notice on the
commencement of the Extension Period, subject to retroactive and prospective
adjustment after the matter is resolved. An arbitration decision made in
accordance with this subsection shall be final and binding on the parties.
Tenant and the brokers shall be required to keep all matters pertaining to the
arbitration strictly confidential and shall be required to sign such
confidentiality agreements as Landlord reasonably requires.

 

5



--------------------------------------------------------------------------------

(iv) If Tenant validly exercises an Extension Option, understanding time is of
the essence, then Landlord and Tenant shall in good faith work to complete an
amendment (“Extension Amendment”) to confirm the extension of the Term, within
fifteen (15) days after Landlord prepares and provides the same to Tenant. Each
Extension Option herein shall, at Landlord’s election, be conditioned on the
Lease being in full force and effect, and Tenant not then being in default
beyond any applicable cure period under the Lease, at the time of Tenant’s
Exercise Notice, or at any time thereafter and prior to commencement of the
Extension Period. If Tenant shall fail to properly and timely exercise an
Extension Option, then such Extension Option and any subsequent Extension
Option, if applicable, shall thereupon terminate. Strict compliance and
timeliness in giving Tenant’s notices and signing the Extension Amendment
hereunder is of the essence of this provision. The rights granted in this
Section are personal to Tenant as named in this Lease document. Under no
circumstance whatsoever shall the assignee under a complete or partial
assignment of the Lease document, or a subtenant under a sublease of the
Premises, have any right to exercise the rights of Tenant under this Section. If
Tenant shall sublease twenty percent (20%) or more of the Premises or assign the
Lease with respect to all or any portion of the Premises, then immediately upon
such sublease or assignment Tenant’s rights under this Section shall
concurrently terminate and become null and void. Notwithstanding the foregoing,
the rights granted in this Section shall not be affected in any way by a
Permitted Transfer.

E. Remeasurement.

(i) Promptly following the date hereof, Tenant may cause a licensed architect
with substantial current experience in measuring office building spaces in the
vicinity (“Tenant’s Architect”) to measure the rentable area of the Premises in
accordance with the “Standard Method for Measuring Floor Area In Office
Buildings” most recently promulgated by the American National Standards
Institute, Inc. and published by the Building Owners and Managers Association
(“ANSI/BOMA Z65.1-2010” or the “Standard”), as the same may have been modified,
interpreted and applied in accordance with generally prevailing customary
practices for comparable office buildings in the same area. Tenant shall deliver
a copy of the Tenant’s Architect’s measurement calculations (if any) to Landlord
within thirty (30) days after the date hereof. If (a) Tenant fails to cause
Tenant’s Architect to measure the rentable area of the Premises in accordance
with such standards promptly after the date hereof, (b) Tenant fails to deliver
a copy of the Tenant’s Architect’s measurement calculations to Landlord within
thirty (30) days after the date hereof, or (c) Tenant timely delivers such
calculations to Landlord and the rentable area of the Premises calculated by
Tenant’s Architect is no more than 500 square feet less than the rentable area
of the Premises set forth in Section B of Article 1, then Tenant shall be deemed
to have accepted the rentable area of the Premises set forth in Section B of
Article 1. If Tenant is not deemed to have accepted the rentable area of the
Premises set forth in Section B of Article 1, then (a) Landlord and Tenant shall
cooperate diligently and in good faith, and shall cause their respective
architects to cooperate diligently and in good faith, to approve final rentable
area calculations for the Premises in accordance with the Standard, and (b) if
Landlord and Tenant have not approved such final rentable area calculations
within thirty (30) days after Tenant has delivered Tenant’s Architect’s
calculations to Landlord, then such calculations shall be determined in
accordance with the terms of subsection (ii) immediately below. If pending such
measurement and the resolution of any disagreement concerning the rentable
areas, Tenant shall pay the Base Rent and Additional Rent as set forth in
Article 1, and the parties shall perform all other obligations based on the
rentable area set forth therein, subject to retroactive and prospective
adjustment after the matter is resolved. Promptly following approval of the
rentable area pursuant to the foregoing provisions, the parties shall enter into
an amendment to this Lease in such form as Landlord shall reasonably prepare
setting forth: (A) the revised rentable areas, (B) the revised Base Rent,
(C) the revised Allowance, and (D) any other matters in this Lease that are
based on the rentable area of the Premises, all of which shall be decreased or
increased in direct proportion to the decrease or increase in rentable area.

(ii) If Landlord and Tenant have not approved such final rentable area
calculations within thirty (30) days after Tenant has delivered Tenant’s
Architect’s calculations to Landlord, then Tenant’s Architect and OKW
Architects, Inc (“Landlord’s Architect”) shall meet promptly and attempt to
determine the rentable area of the Premises. If they are unable to agree on the
rentable area of the Premises within fifteen (15) days after Tenant has
delivered Tenant’s Architect’s calculations to Landlord, then they shall elect a
third

 

6



--------------------------------------------------------------------------------

architect meeting the standards set forth in subsection (i) immediately above,
and which has not previously acted in any capacity for either party, within
fifteen (15) days thereafter. Landlord and Tenant shall each bear one-half of
the cost of appointing the third architect and of paying the third architect’s
fee. Within fifteen (15) days after the selection of the third architect, a
majority of the three architects shall determine the rentable area of the
Premises. If a majority of the architects are unable to determine the rentable
area of the Premises within such period, then each architect shall thereupon
submit his final determination in writing, the three determinations shall be
added together and the total divided by three, and the resulting quotient shall
be the rentable area of the Premises, subject to the following provisions. If
the low or high determination are more than ten (10) percent lower and/or higher
than the middle determination, the low determination and/or the high
determination shall be disregarded. If only one determination is disregarded,
the remaining two determinations shall be added together and their total divided
by two, and the resulting quotient shall be the rentable area of the Premises.
If both the low determination and the high determination are disregarded as
provided herein, the middle determination shall be the rentable areas of the
Premises. Any decision made in accordance with this subsection shall be final
and binding on the parties. Tenant and the architects shall be required to keep
all matters pertaining to the arbitration strictly confidential and shall be
required to sign such confidentiality agreements as Landlord reasonably
requires.

ARTICLE 3: BASE RENT AND ADDITIONAL RENT

A. Base Rent. Commencing on the Rent Commencement Date, Tenant shall pay
Landlord the monthly Base Rent set forth in Article 1 in advance on or before
the first day of each calendar month during the Term; provided, Tenant shall pay
Base Rent for the first full calendar month for which Base Rent is due when
Tenant executes and delivers this Lease to Landlord.

B. Taxes, Insurance and Expenses. Tenant shall pay to Landlord beginning upon
the times detailed in accordance with Article 1 I., Tenant’s Share of Taxes,
Insurance and Expenses in the manner described below. The foregoing capitalized
terms shall have the meanings specified therefor in Articles 1 and 30.

C. Payments.

(i) Landlord may reasonably estimate in advance the amounts Tenant shall owe for
Taxes, Insurance and Expenses for any full or partial calendar year of the Term.
Beginning upon the times detailed in accordance with Article 1.I., Tenant shall
pay such estimated amounts, on a monthly basis, on or before the first day of
each calendar month, together with Tenant’s payment of Base Rent. Landlord may
reasonably adjust such estimate from time to time, in accordance with
commercially reasonable standards.

(ii) Within 120 days after the end of each calendar year, or as soon thereafter
as practicable, Landlord shall provide a written statement (the “Statement”)
showing: (a) the amount of actual Taxes, Insurance and Expenses for such
calendar year, with a listing of amounts for major categories of Expenses,
(b) any amount paid by Tenant towards Taxes, Insurance and Expenses during such
calendar year on an estimated basis, and (c) any revised estimate of Tenant’s
obligations for such items for the current year.

(iii) If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Tenant’s Share of Taxes, Insurance and Expenses
for such year, Tenant shall pay the difference within thirty (30) days after
Landlord delivers the written Statement to Tenant. If the Statement shows that
Tenant’s estimated payments exceeded Tenant’s actual obligations for Tenant’s
Share of Taxes, Insurance and Expenses, Landlord shall credit the difference
against the payment(s) of Rent next due. However, if the Term shall have expired
and no further Rent shall be due, Landlord shall provide a prompt refund of such
difference with the final Statement for such year.

(iv) If the Statement shows a further increase in Tenant’s estimated payments
for the current calendar year, Tenant shall: (a) after its receipt of the
Statement pay the new estimated amount until Landlord further revises such
estimated amount, and (b) pay the difference between the new and former
estimates for the period from January 1 of the current calendar year through the
month in which the Statement is sent within thirty (30) days after Landlord
delivers the Statement.

(v) In lieu of providing one Statement covering Taxes, Insurance and Expenses,
Landlord may provide separate statements. So long as Tenant’s obligations
hereunder are not materially adversely affected thereby, Landlord reserves the
right to reasonably change the manner or timing of Tenant’s payments for Taxes,
Insurance and Expenses, however payment of any increase in Taxes, Insurance
and/or Expenses shall only become due when Tenant receives written notice of
such increase.

 

7



--------------------------------------------------------------------------------

D. Tax Refunds, Protest Costs, Fiscal Years and Special Assessments. Landlord
shall each year: (i) credit against Taxes any refunds received during such year,
whether or not for a prior year, (ii) include in Taxes any additional amount
paid during such year involving an adjustment to Taxes for a prior year due to
supplemental assessment or other reason, (iii) for Taxes payable in installments
over more than one year, include only the minimum amounts payable each year and
any interest thereon, and (iv) include, in either Taxes or Expenses, any
reasonable fees for attorneys, consultants and experts, and other costs paid
during such year in attempting in good faith to protest, appeal or otherwise
seek to reduce or minimize Taxes. Notwithstanding anything to the contrary
contained in this Lease, if any taxing authority, at any time, uses a fiscal
year other than a current calendar year, Landlord may require payments by Tenant
based on: (a) amounts paid or payable during each calendar year, or (b) amounts
paid or payable for or during each fiscal tax year.

E. Intentionally Deleted

F. Prorations; Payments After Term Ends. If the Rent Commencement Dates commence
on a day other than the first day of a calendar month or ends on a day other
than the last day of a calendar month, the Base Rent and any other amounts
payable on a monthly basis shall be prorated on a per diem basis for such
partial calendar months. If the Base Rent is scheduled to increase under Article
1 other than on the first day of a calendar month, the amount for such month
shall be prorated on a per diem basis to reflect the number of days of such
month at the then current and increased rates, respectively. If the Term
commences other than on January 1, or ends other than on December 31, Tenant’s
obligations to pay amounts towards Taxes, Insurance and Expenses for such first
or final calendar years shall be prorated on a per diem basis to reflect the
portion of such years included in the Term. Tenant’s obligations to pay any
amounts accruing during, or relating to, the period prior to expiration or
earlier termination of this Lease and Landlord’s refund of overpayment of Taxes,
Insurance and Expenses, shall survive such expiration or termination.

G. Landlord’s Accounting Practices and Records. Landlord shall maintain records
respecting Taxes, Insurance and Expenses and determine the same in accordance
with sound accounting and management practices consistently applied in
accordance with this Lease and first class office buildings. Tenant’s employees
(or any certified public accounting firm acting for Tenant on a non-contingent
fee basis) shall have the right to review such records by sending notice to
Landlord no later than one hundred twenty (120) days following the furnishing of
the Statement specifying such records as Tenant reasonably desires to review
subject to reasonable scheduling by Landlord during normal business hours with
such records to be made available at a location in Broward County, Florida;
provided, however, that upon Tenant’s written request, Landlord shall furnish in
electronic form such records that Tenant shall reasonably request (and that
Landlord can readily provide in electronic form, e.g., a general ledger), and
shall make any other records available to Tenant at a location in Broward
County, Florida. No later than thirty (30) business days after Landlord makes
such records available for review, Tenant shall send Landlord notice specifying
any exceptions that Tenant takes to matters included in such Statement, Tenant’s
detailed reasons for each exception which support a conclusion that such
exception properly identifies an error in such statement, and a complete copy of
the review report. Such statement shall be considered final and binding on
Tenant, except as to matters to which exception is taken after review of
Landlord’s records in the foregoing manner and within the foregoing times or
which are later determined to have been stated fraudulently by Landlord. The
foregoing times for sending Tenant’s notices hereunder are critical to
Landlord’s budgeting process, and are therefore time is of the essence of the
forgoing. If Tenant takes timely exception as provided herein, Landlord and
Tenant shall use reasonable efforts to resolve such exception, and if such
exception

 

8



--------------------------------------------------------------------------------

is not resolved to the satisfaction of Landlord and Tenant within thirty
(30) days, then Landlord and Tenant shall seek a written certification from an
independent certified public accountant or financial consultant mutually and
reasonably acceptable to Landlord and Tenant as to the proper amount of Taxes,
Insurance and Expenses or the items as to which Tenant has taken exception. In
such case: (i) such certification shall be considered final and binding on both
parties (except as to additional amounts not then known), and (ii) Tenant shall
pay Landlord for the cost of such certification, unless it shows that Taxes,
Insurance or Expenses were overstated by five percent (5%) or more, in which
event Landlord shall pay for the cost of such certification. Pending review of
such records and resolution of any exceptions, Tenant shall pay the amounts
shown on such statement, subject to credit, refund or additional payment after
any such exceptions are resolved.

H. General Payment Matters. Base Rent, Taxes, Insurance, Expenses and any other
amounts which Tenant is or becomes obligated to pay Landlord under this Lease or
other agreement entered between Landlord and Tenant in connection herewith are
sometimes herein referred to collectively as “Rent,” and all remedies applicable
to the non-payment of Rent shall be applicable thereto. Tenant shall pay Rent in
good funds and legal tender of the United States of America, together with any
applicable sales tax or other taxes then imposed on Rent as further described in
Article 14. Tenant shall pay Rent without any deduction, recoupment, set-off or
counterclaim, and without relief from any valuation or appraisement laws, except
as may be expressly provided in this Lease. No delay by Landlord in providing
the Statement (or separate statements) shall be deemed a default by Landlord or
a waiver of Landlord’s right to require payment of Tenant’s obligations for the
then actual or estimated Taxes, Insurance or Expenses, with it being understood
that any increase to Tenant’s obligations to pay estimated Taxes, Insurance or
Expenses in excess of the then charges shall not become due until thirty
(30) days after Landlord’s submittal of the Statement or other written notice of
such increase, and further provided that Landlord may not require payment for
any underpayment of Taxes, Insurance or Expenses with respect to a particular
calendar year if Landlord shall not have delivered the applicable Statement
within two (2) years after the end of such calendar year. In no event shall a
decrease in Taxes, Insurance or Expenses serve to decrease Base Rent. Landlord
may apply payments received from Tenant to any obligations of Tenant then
accrued, without regard to obligations designated by Tenant.

I. Intentionally Deleted.

J. Cap on Controllable Expenses. Notwithstanding anything to the contrary
contained in this Lease, annual average cumulative increases in Controllable
Expenses during the initial Term (beginning with the calendar year 2017) shall
not exceed five percent (5%) (“Controllable Cap”), subject to the following
clarifications: (i) “Controllable Expenses” for purposes hereof shall exclude
(A) Utility Costs, (B) Taxes, (C) Insurance and (D) Expenses incurred as a
result of governmental laws or regulations, recorded covenants, conditions and
restrictions or the enforcement thereof, (ii) if Controllable Expenses increase
by more than the Controllable Cap in any given year, Landlord may carry over the
difference to another year, so long as Controllable Expenses billed to Tenant
never increase by more than the Controllable Cap on an annual average cumulative
basis over the initial Term, and (iii) if Controllable Expenses increase by less
than the Controllable Cap in any given year, Landlord may carry over the unused
portion of the Controllable Cap to another year, so long as Controllable
Expenses billed to Tenant never increase more than the Controllable Cap on an
annual average cumulative basis over the initial Term.

ARTICLE 4: CONDITION OF PREMISES

A. Condition of the Premises and Landlord’s Work. Tenant has inspected, or had
an opportunity to inspect the Premises, Property, Systems and Equipment, and
agrees to accept those portions thereof which are not to be altered in
accordance with Landlord’s Work, in their “as is” condition without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
expressly provided under this Lease and subject to Landlord’s obligations under
Exhibit B of this Lease. With respect to the work (“Landlord’s Work) that
Landlord shall perform as set forth on Exhibit B attached hereto: (i) Landlord
shall use diligent, good faith efforts to substantially complete such Landlord’s
Work by the Landlord’s Completion Dates, subject to

 

9



--------------------------------------------------------------------------------

the other provisions of this Lease, and (ii) Tenant shall use diligent, good
faith efforts to cooperate, and to cause its space planners, architects,
contractors, agents and employees to cooperate, diligently and in good faith
with Landlord and any space planners, architects, contractors or other parties
designated by Landlord, so that such Landlord’s Work can be substantially
completed by the Landlord’s Completion Dates. Landlord shall be deemed to have
“substantially completed” the Landlord’s Work for purposes hereof if Landlord
has caused the Landlord’s Work to be completed in accordance with this Lease and
Exhibit B attached hereto and sufficiently completed in order that Tenant can
reasonably perform the Work to the Premises to be done by Tenant under
Exhibit C. Upon the date which Landlord believes to have substantially completed
the Landlord’s Work, Landlord and Tenant shall inspect the Landlord’s work and
mutually agree (in each party’s reasonable judgment) that Landlord’s Work (or
applicable portion thereof) is Substantially Complete in accordance with this
Lease and Exhibit B. In the event of a dispute over whether Landlord Work is
Substantially Complete, the written certification by the architect or engineer
for Landlord’s Work shall be binding on Landlord and Tenant.

B. Tenant’s Work; Allowance. Tenant shall make initial improvements to the
interior of the Premises and Landlord shall provide an Allowance therefor,
subject to and in accordance with the terms and conditions set forth in the
Tenant Work Letter attached hereto as Exhibit C.

ARTICLE 5: QUIET ENJOYMENT

Landlord agrees that, so long as Tenant is not in Default beyond any applicable
cure periods, Tenant shall hold the Premises during the Term free of lawful
claims by any party acting by or through Landlord, subject to all other terms
and provisions of this Lease.

ARTICLE 6: UTILITIES AND SERVICES

A. Landlord Utilities and Services. Landlord shall supply the following
utilities and services to the Premises sufficient for Tenant’s actual use of the
Premises during Building Hours: (i) chilled water for seasonally appropriate
heating, ventilating and air-conditioning (“HVAC”) to provide a temperature
condition sufficient to provide cooling for comfortable occupancy of the
Premises, and in accordance with such details of Landlord’s Work,
(ii) electricity for lighting, convenience outlets, code compliant distribution
panels and operation of the HVAC system, in accordance with such details of
Landlord’s Work, (iii) water for drinking, lavatory and toilet purposes, at
points of supply in the Premises already existing or installed in accordance
with Landlord’s Work or with Landlord’s written consent for such purposes,
consistent with comparable buildings in the vicinity, (iv) sewer service,
consistent with comparable buildings in the vicinity, (v) fire protection in
accordance with applicable codes (the “Landlord Utilities and Services”) and
(vi) pest and rodent control, cleaning and trash removal in and about the
Premises consistent with comparable buildings in the vicinity. At any time
during the Term, Landlord, at its expense, may elect to install separate systems
for some or all of utilities or services which would otherwise be part of the
Landlord Utilities and Services, whereupon the monthly cost of such utilities
shall be paid by Tenant pursuant to Section B below and shall not be included in
Utilities (but shall be deemed additional Rent).

Landlord shall not be responsible for inadequate heating, air-conditioning or
ventilation whenever the use or occupancy of the Premises exceeds Tenant’s
Permitted Use of the Premises, or such excessive use affects the temperature or
humidity otherwise maintained by, and/or otherwise adversely affects the
operation of, the Systems and Equipment for the Premises, whether due to items
of equipment or machinery generating heat, above-Tenant-actual concentrations of
personnel or equipment, or alterations to the Premises made by or through Tenant
without balancing the air or installing supplemental HVAC equipment. In any such
case, with at least thirty (30) days advance notice to Tenant, Landlord may:
(i) elect to balance the air and/or install, operate, maintain and replace such
supplemental HVAC equipment during the Term, at Tenant’s reasonable expense, as
an extra utility or service, or (ii) require that Tenant arrange for the same as
Work under Article 9.

 

10



--------------------------------------------------------------------------------

Landlord may install and operate meters, submeters or any other reasonable
system for monitoring or estimating any of the Landlord Services and Utilities
used by Tenant in excess of those required to be provided by Landlord under this
Article (including a system for Landlord’s engineer to reasonably estimate any
such excess usage). If such system indicates such excess services or utilities,
then Tenant shall pay Landlord’s charges and fees for installing and operating
such system and any supplementary air-conditioning, ventilation, heat,
electrical or other systems or equipment (or adjustments or modifications to the
existing Systems and Equipment) which Landlord may make, and Landlord’s charges
for such excess services or utilities used by Tenant.

Notwithstanding anything to the contrary herein, (a) Landlord acknowledges and
agrees that Tenant anticipates having a personnel density that may exceed that
which Landlord would otherwise deem to be “general office use” but shall not
exceed limits of applicable laws and regulations, (b) any necessary
accommodations necessary to provide the Landlord Utilities and Services for such
personnel density shall be made by Landlord provided any additional expenditures
(whether capital or otherwise) associated with providing such Utilities and
services shall be paid directly by Tenant, (c) if any such additional expenses
include capital expenditures, then Tenant shall pay Landlord the full amount of
such expenditures and not only an amortized portion thereof, and (d) Landlord
may condition its obligations to make such additional expenditures on the
receipt of a deposit of funds by Tenant sufficient to pay such expenditures as
they are incurred from time to time.

B. Tenant Services and Utilities. Tenant shall obtain in Tenant’s own name and
pay the utility company or other provider directly for any utilities and
services, which are in addition to Landlord Utilities and Services, desired by
Tenant to be furnished to or for the Premises, including without limitation,
telephone and other communication services, fiber optic cabling, alarm and other
security services, including all connection, disconnection and maintenance
charges, deposits, taxes or fees therefor. Landlord reserves the right to
reasonably approve the companies that shall provide such Tenant provided
Services and Utilities.

C. Separate Metering for Electricity; Other Landlord Utilities and Services.
Tenant shall pay for electricity under Section 6.A (ii) above used at the
Premises after or before the Normal Business Hours for the Building based upon
private meters for each Building which have been or will be installed by
Landlord at Landlord’s expense. All such charges shall be payable as additional
Rent, with the installment of Base Rent with which the same are billed, or if
billed separately, shall be due and payable within thirty (30) days after
Tenant’s receipt of such billing. For the other Landlord Utilities and Services,
Landlord may: (i) require that Tenant pay Landlord a share of such utilities
based on the rentable square footage of the Premises as a percentage of the
total rentable square footage of occupied space that is jointly metered, or
(ii) require that Tenant pay Landlord a share of such utilities based on good
faith consumption estimates of Landlord’s engineer or consultant (in which case,
such engineer’s or consultant’s fees and costs shall be added to the utility
bills). In such case, Landlord, at its expense, may elect to install separate or
private meters.

D. Installation, Connection and Use of Utility Equipment. Tenant shall install
and connect all equipment and lines required to supply its Tenant provided
Services and Utilities to the extent not already available at or serving the
Premises or part of Landlord’s Work, or at Landlord’s option shall repair, alter
or replace any such existing items. Tenant shall not install any equipment or
fixtures, or use the same, so as to exceed the safe and lawful capacity of any
utility equipment or lines serving the same. The maintenance and repair of all
such items shall be as further provided in Article 8, and the installation,
alteration, replacement or connection of any utility equipment and lines shall
be subject to the requirements for alterations of the Premises set forth in
Article 9. Tenant shall ensure that all HVAC equipment is operated, and any new
or additional HVAC equipment is installed, at all times in a manner not to cause
roof leaks, damage or noise due to vibrations or improper installation,
maintenance or operation.

E. Interruptions. Landlord shall not be liable in damages or otherwise for any
failure or interruption of Landlord provided Services and Utilities, and Tenant
shall not be entitled to terminate this Lease or abate any portion of the Rent
due under the Lease as a result of such failure or interruption. Notwithstanding
anything to the contrary contained in this Article 6, if: i) Landlord ceases to
furnish Landlord Services and Utilities for a period in excess of five
(5) consecutive days after Tenant provides written notice

 

11



--------------------------------------------------------------------------------

to Landlord of such cessation (the “Interruption Notice”); (ii) such cessation
does not arise as a result of an act or omission of Tenant; (iii) the
restoration of such service is reasonably within the control of Landlord; and
(v) as a result of such cessation, the Premises or any portion thereof
materially affects Tenant’s ability to conduct its business operations within
the Premises, then Tenant, as its sole remedy shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the sixth
(6th) consecutive day of such cessation and ending on the day when the service
in question has been restored. In the event that such cessation does not
materially affect Tenant’s ability to conduct its business operation in the
entire Premises, then the amount of abatement that Tenant is entitled to receive
shall be prorated based upon the percentage of the Premises in which Tenant’s
ability to conduct its business operations is materially affected.

F. Additional HVAC. Landlord shall seek to provide HVAC service during such
hours in addition to Building Hours as Tenant may from time to time request, if
Tenant provides a request to Landlord’s property management office by noon on
any regular business day (e.g. Monday through Friday, excluding Landlord
designated holidays) for service either on that same evening or on the following
weekend or such holiday. Landlord shall comply with written or oral requests by
any officer or employee of Tenant, unless Tenant shall notify Landlord of, or
Landlord shall request, the names of authorized individuals (up to 3) and
procedures for written requests. Tenant shall pay the actual costs to Landlord
for any overtime HVAC service. All payments for such extra utilities or services
shall be due at the same time as the installment of Base Rent with which the
same are billed, or if billed separately, shall be due within thirty (30) days
after such billing.

ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES

A. Use of Premises. Tenant shall use the Premises only for the Permitted Use
identified in Article 1, and in a physical manner in accordance with the
approved Plans, and no other purpose whatsoever, subject to the other provisions
of this Article, this Lease and the Exhibits attached hereto. Tenant shall be
permitted to have access to the Premises 24 hours per day, 365 days per year,
subject to the other provisions of this Lease (including Articles 11 and 20, and
the Rules). Landlord acknowledges and agrees that Tenant’s anticipated personnel
density may exceed what Landlord would otherwise deem to be normal density for
“general office use.” Nonetheless Tenant’s personnel density shall be permitted
by Landlord under this Lease so long as Tenant’s personnel density shall not
violate applicable building codes and other applicable laws, and Tenant shall
pay the increased costs attributable thereto pursuant to Article 6.

B. Compliance with Laws. Tenant shall comply with all Laws relating to the
Premises and Tenant’s use of the Premises and Property. Tenant shall promptly
reimburse Landlord for any expenses Landlord incurs for work or other matters
relating to areas outside of the Premises in order to comply with Laws that were
not in place at the time of the Possession Date, and as a result of Tenant’s use
of the Premises or Property. Tenant shall not be required by this provision to
perform structural improvements to the Premises that involve a significant
capital expenditure and will result in a benefit to Landlord extending beyond
the Term, as it may be extended, unless required by a Law pertaining to:
(i) Tenant’s particular use of the Premises (as opposed to a Law that applies to
tenants in general), (ii) work performed by or for Tenant or any Transferee
(i.e. excluding any improvements, Landlord’s Work or work that Landlord is
required to perform under this Lease), or (iii) other acts or omissions of
Tenant or any Transferee.

C. Rules. Tenant shall comply with the Rules set forth in Exhibit E attached
hereto (the “Rules”). Landlord shall have the right, by notice to Tenant, to
reasonably amend such Rules and supplement the same with other commercially
reasonable Rules relating to the Property, or the promotion of safety, care,
efficiency, cleanliness or good order therein provided that no such Rules shall
materially adversely affect the rights or obligations of Tenant under this Lease
and in the event of a conflict between the terms of this Lease and the Rules,
the terms of this Lease shall govern. Although Landlord shall not discriminate
against Tenant in the enforcement of the Rules, nothing herein shall be
construed to give Tenant or any other Person any claim, demand or cause of
action against Landlord arising out of the violation of Laws or the Rules by any
other tenant or visitor of the Property, or out of the enforcement,

 

12



--------------------------------------------------------------------------------

modification or waiver of the Rules by Landlord in any particular instance.
Notwithstanding the foregoing, all Rules which are amended by Landlord after the
Possession Date, shall apply to all current and future tenants then occupying
space at the Property which have the same or similar Rule attached to their
lease forms and which are not specific to or made necessary by the nature of
such tenants or their use of the Property.

D. Other Requirements. So long as Tenant receives written notification of the
applicable requirements, Tenant shall not use the Property or use or permit the
Premises to be used in a way that will: (i) violate the requirements of
Landlord’s insurers, the American Insurance Association, or any board of
underwriters, (ii) directly cause a cancellation of Landlord’s policies, impair
the insurability of the Property, or directly increase Landlord’s premiums (any
such increase shall be paid by Tenant without such payment being deemed
permission to continue such activity or a waiver of any other remedies of
Landlord), or (iii) violate the requirements of any Lenders, the certificates of
occupancy issued for the Premises or the Property, or any other requirements,
covenants, conditions or restrictions affecting the Premises or Property at any
time (provided none of the foregoing shall prohibit office use of the Premises
in compliance with this Lease).

E. Parking. Subject to the Rules and all other terms and conditions of this
Lease:

(i) Initial Parking. Tenant and Tenant’s employees and visitors shall have the
use and full occupancy of up to six and one-half (6.5) surface parking spaces
per 1,000 rentable square feet of the Premises (the “Initial Parking”). The use
of such parking spaces by Tenant and Tenant’s employees and visitors shall be on
a non-exclusive, first-come, first-served basis, shall be located anywhere in
the Campus and shall be on a shared basis with other tenants, occupants,
invitees and other permitted users in the Campus. A portion of the Initial
Parking shall be located in front of Buildings II and IV, including the area
currently occupied by two retention ponds, as shown on Exhibit A-2B (“New
Parking Area”). Landlord, at its sole expense, shall construct the New Parking
Area for general use by tenants, occupants, invitees and other permitted users,
no later than January 1, 2016, subject to delays beyond the reasonable control
of Landlord. Tenant acknowledges that Landlord is currently not permitted under
current laws, regulations and recorded covenants, conditions and restrictions
(“Parking Restrictions”) to designate specific areas in which the Initial
Parking shall be located, or to provide for the exclusive or reserved use of any
parking spaces. Landlord agrees to locate the Initial Parking in the parking
areas shown on Exhibit A-2C as “Initial Parking” (“Designated Parking”) and to
provide for the exclusive use of one hundred (100) parking spaces in the “New
Parking Area” as shown on Exhibit A-2D (“Reserved Parking”) in the future if and
to the extent that the Parking Restrictions are modified to permit the
Designated Parking and Reserved Parking. Landlord agrees to reasonably cooperate
with Tenant in its efforts to amend any Parking Restrictions.

(ii) Additional Parking. At any time during the first ten (10) years of the
Term, Tenant shall have the right to cause Landlord to increase the Initial
Parking by one parking space per 1,000 rentable square feet of the Premises
(“Additional Parking Spaces”) subject to and in accordance with the terms of
this subsection (ii) (“Parking Expansion Option”). If Tenant desires to exercise
the Parking Expansion Option, then Tenant shall deliver a written notice
(“Parking Expansion Exercise Notice”) to Landlord which states that Tenant
exercises the Parking Expansion Option. Within one hundred twenty (120) days
after its receipt of the Parking Expansion Exercise Notice, Landlord shall
deliver a written notice (“Parking Expansion Election Notice”) to Tenant as to
whether the Additional Parking Spaces shall be in the form of surface parking,
structured parking or a combination of each. Landlord shall use commercially
reasonable efforts to accommodate the Additional Parking Spaces in the form of
surface parking space prior to delivering its Parking Expansion Election Notice.
To the extent that Landlord elects in the Parking Expansion Election Notice to
provide the Additional Parking Spaces in the form of surface parking
(“Additional Surface Parking Spaces”), Landlord shall diligently proceed to
construct or identify paved parking surfaces in the Campus for the Additional
Surface Parking Spaces, and commencing upon such identification or completion
thereof (as indicated in a written notice by Landlord to Tenant that such spaces
can be utilized by Tenant) and throughout the remainder of the Term (as extended
from time to time), Tenant shall pay to Landlord, in addition to all other
amounts payable by Tenant under this Lease, on the first day of each month
(prorated for partial months), an amount equal to $45.00 multiplied by the
number of Additional Surface Parking Spaces. To the extent Landlord elects in
the Parking Expansion Election Notice to provide the Additional

 

13



--------------------------------------------------------------------------------

Parking Spaces in the form of structured parking (“Additional Structured Parking
Spaces”), then Landlord shall diligently proceed to design, plan and estimate
the cost of a parking deck (“Parking Structure”) (the plans and specifications
of which shall be determined by Landlord in its sole and absolute discretion).
Upon completion of Landlord’s design, planning and cost estimation, Landlord
shall provide Tenant with the initial estimated cost of cost to construct the
structured parking deck (“Structured Parking Estimate”). The Structured Parking
Estimate shall include, in Landlord’s reasonable judgment, all estimated costs
that would be included in the Structured Parking Total Cost as defined below.
Upon Tenant’s review of the Structured Parking Estimate, Tenant shall provide
written notice to Landlord (“Proceed Notice”), within ten (10) days after
Tenant’s receipt of the Structured Parking Estimate, whether it wishes for
Landlord to commence or not to commence the construction of the Parking
Structure. In the event Tenant elects in the Proceed Notice not to have Landlord
commence the construction of the Parking Structure, or fails to timely deliver a
Proceed Notice, then Tenant shall reimburse Landlord all actual costs associated
with the development of the Structured Parking Estimate (the “Structured Parking
Estimate Cost”) and Landlord shall have no obligation to construct the Parking
Structure or provide any Additional Structured Parking Spaces, provided that if,
regardless of such election or failure by Tenant, Landlord constructs the
Parking Structure, Tenant shall have the right to lease or license parking
spaces in the Parking Structure at market rates and terms to the extent such
spaces are available and not allocated or reserved for use by existing or future
occupants in the Campus and Landlord shall reimburse Tenant for the Structured
Parking Estimate Cost. If Tenant elects in the Proceed Notice to have Landlord
commence construction of the Parking Structure, then Landlord, shall construct a
parking deck or other structure in accordance the final plans, which shall
materially conform to the plans utilized to perform the Structured Parking
Estimate (the “Parking Structure”). Commencing upon the completion of the
Parking Structure (as indicated in a written notice by Landlord to Tenant that
such spaces may be utilized by Tenant) (“Structure Completion Date”) and
throughout the remainder of the Term (as extended from time to time), Tenant
shall pay to Landlord, in addition to all other amounts payable by Tenant under
this Lease, on the first day of each month (prorated for partial months), an
amount equal to the monthly portion of the Tenant Structured Parking Cost,
defined as follows. The “Tenant Structured Parking Cost” shall be the prorata
share (prorata share being equal to the number of Additional Structured Parking
Spaces as a percentage of the total number of parking spaces located in the
Parking Structure) of the Structured Parking Total Cost. The “Structured Parking
Total Cost” shall mean the total dollar amount (indicated in a written notice by
Landlord to Tenant) expended by Landlord in connection with the design,
permitting and construction of the Parking Structure, including without
limitation, all architect, engineering and other consultants’ fees and expenses,
costs of zoning, permits and other governmental authorizations, labor,
materials, and general contractor and subcontractor fees and expenses, amortized
over two hundred and forty (240) months starting upon the Structure Completion
Date, at an interest factor of the then WSJ published Prime Rate at the time of
the Structure Completion Date plus one percent (1%). For Example: If the
Additional Structured Parking Spaces represents one hundred percent of the total
number of parking space located in the Parking Structure, the Structured Parking
Total Cost is three million dollars ($3,000,000) and the Prime Rate is three and
one quarter percent (3.25%), then the monthly portion of the Tenant Structure
Parking Cost would be: 100% x $3,000,000 amortized over 240 months at 4.25%,
which would equal $18,804.96 per month. In the event that the period from the
Structure Completion Date to the termination or expiration of the term of this
Lease is less than two hundred and forty (240) months, then upon such
termination or expiration date, Tenant shall pay to Landlord the
then-unamortized portion of the total Tenant Structured Parking Cost. Upon the
identification or completion of the Additional Parking Spaces, Landlord and
Tenant shall in good faith work to complete an amendment (“Additional Parking
Amendment”) to confirm the obligations of Tenant to pay the amounts set forth in
this subsection (ii), within fifteen (15) days after Landlord prepares and
provides the same to Tenant. The Parking Expansion Option herein shall, at
Landlord’s election, be conditioned on the Lease being in full force and effect,
and Tenant not then being in default beyond any applicable cure period under the
Lease, at the time of Tenant’s delivery of the Parking Expansion Exercise
Notice, or at any time thereafter prior to the identification or completion of
the Additional Parking Spaces. If Tenant shall fail to properly and timely
exercise the Parking Expansion Option, then the Parking Expansion Option shall
thereupon terminate. Strict compliance and timeliness in giving Tenant’s notices
and signing the Parking Expansion Amendment hereunder is of the essence of this
provision. The rights granted in this subsection are personal to Tenant. If
Tenant shall sublease twenty percent (20%) or more of the Premises or assign the
Lease with respect to all or any portion of the Premises other than to a
Permitted Transferee, then immediately upon such sublease or assignment Tenant’s
rights under this subsection shall concurrently terminate and become null and
void.

 

14



--------------------------------------------------------------------------------

ARTICLE 8: MAINTENANCE AND REPAIRS

A. Landlord Maintenance and Repairs. Except as otherwise set forth in Article
8.D. below, Landlord, at its expense (which shall be included in Expenses),
shall keep and maintain the Premises in good and sanitary condition, working
order, repair and shall keep and maintain the Property and the Premises in
compliance with all applicable codes and Laws as described in Article 7 and as
required under other provisions of this Lease (including the Rules, to the
extent applicable to Landlord) including the roof, foundation, structural
components, any carpet and other flooring material, paint and wall coverings,
doors windows, ceilings, interior surfaces of walls, lighting, plumbing and
other fixtures (including bulbs, tubes and ballasts), alterations, improvements
and systems and equipment in or serving the Premises (excluding Tenant’s trade
fixtures and personal property) and the common areas of the Property, the cost
of all such repairs maintenance and replacements shall be included in Expenses.
In the event that any repairs, maintenance or replacements are required, Tenant
shall promptly notify Landlord concerning the necessity therefor and Landlord
shall diligently cause the requisite repairs, maintenance or replacements.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
be solely responsible for repairs, maintenance, and replacements necessitated by
any willfully negligent or intentional act of Tenant or any of its employees,
agents, invitees or contractors and any costs expended or incurred by Landlord
in connection with such repairs, maintenance, or replacements shall, upon demand
to Tenant therefor, be immediately payable to Landlord as additional Rent.

B. Intentionally Deleted.

C. Intentionally Deleted.

D. Tenant Maintenance and Repairs. Tenant shall, at its sole cost and expense,
keep and maintain its trade fixtures, equipment, and all other personal property
located within the Premises in good and sanitary condition and in good working
order and repair, in compliance with all applicable Laws as described in Article
7, and as required under the other provisions of this Lease (including the
Rules).

ARTICLE 9: ALTERATIONS AND LIENS

A. Alterations and Approval. Unless provided for in the Work Letter attached
hereto as Exhibit C, Tenant shall not attach any fixtures, equipment or other
items to the Premises, or paint or make any other additions, changes,
alterations or improvements to the Premises or the Systems and Equipment serving
the Premises (all such work is referred to collectively herein as the “Work”),
without the prior written consent of Landlord. Landlord shall not unreasonably
withhold, condition or delay its consent, except that Landlord reserves the
right to withhold consent in Landlord’s sole discretion for Work which it
reasonably deems to affect the structure, safety, efficiency or security of the
Property or Premises, the Systems and Equipment.

B. Approval Conditions. Unless provided for in the Work Letter attached hereto
as Exhibit C, Landlord reserves the right to impose reasonable requirements as a
condition of such consent or otherwise in connection with the Work, including
requirements that Tenant: (i) use parties contained on Landlord’s approved list
(if reputable and available on commercially reasonable terms) or submit for
Landlord’s prior written approval the names, addresses and background
information concerning all architects, engineers, contractors, subcontractors
and suppliers Tenant proposes to use, (ii) submit for Landlord’s written
approval detailed plans and specifications prepared by licensed and competent
architects and engineers, (iii) obtain and post permits, (iv) provide additional
insurance, bonds and/or other reasonable security and/or documentation
protecting against damages, liability and liens, (v) use union labor (if
Landlord uses union labor), (vi) permit Landlord or its representatives to
inspect the Work at reasonable times, and (vii) comply with such other
reasonable requirements as Landlord may impose concerning the manner and times
in which Work shall be done. If Landlord consents, inspects, supervises,
recommends or designates any architects, engineers, contractors, subcontractors
or suppliers, the same shall not be deemed a warranty as to the adequacy of the
design, workmanship or quality of materials, or compliance of the Work with the
plans and specifications or any Laws.

 

15



--------------------------------------------------------------------------------

C. Performance of Work. All Work shall be performed: (i) in a professional and
workmanlike manner, (ii) only with materials that are free of material defects,
(iii) only by parties, and strictly in accordance with plans, specifications,
and other matters, approved or designated by Landlord in advance in writing,
(iv) so as not to adversely affect the Systems and Equipment or the structure of
the Buildings, (v) diligently to completion and so as to avoid any disturbance,
disruption or inconvenience to other tenants and the operation of the Property,
and (vi) in compliance with all Laws, the Rules and other provisions of this
Lease, and such other reasonable requirements as Landlord may impose concerning
the manner and times in which loud and disruptive Work shall be done. Landlord
may require that any floor, wall or ceiling coring work or penetrations or use
of noisy or heavy equipment which may interfere with the conduct of business by
other tenants be performed at times other than normal Building hours (at
Tenant’s sole cost). If Tenant fails to perform the Work as required herein,
Landlord shall provide notice to Tenant of non-compliance and Tenant shall
diligently comply with the performance of the Work as required under the this
Lease. All Work (whether as part of Tenant’s initial Work or at other times
during the Term) shall be consistent with the terms and conditions contained in
Exhibit C of this Lease. Upon completion of any Work, Tenant shall provide
lender with “as built” plans and proof of payment for all labor and materials.

D. Liens. Tenant shall pay all costs for the Work when due. Tenant shall keep
the Property, Premises and this Lease free from any mechanic’s, materialman’s,
architect’s, engineer’s or similar liens or encumbrances, and any claims
therefor, or stop or violation notices, in connection with any Work. If
contemplated under applicable statutory procedures, Tenant shall post and record
appropriate notices of non-responsibility on behalf of Landlord, and shall give
Landlord notice at least ten (10) days prior to the commencement of any Work (or
such additional time as may be necessary under applicable Laws), to afford
Landlord the opportunity of posting and recording any other notices of
non-responsibility. Tenant shall remove any such claim, lien or encumbrance, or
stop or violation notices of record, by bond or otherwise within thirty
(30) days after Landlord provides notice. If Tenant fails to do so, Landlord may
pay the amount (or any portion thereof) or take such other action as Landlord
deems necessary to remove such claim, lien or encumbrance, or stop or violation
notices, without being responsible for investigating the validity thereof. The
amount so paid and costs incurred by Landlord shall be deemed additional Rent
under this Lease payable upon demand, without limitation as to other remedies
available to Landlord. Nothing contained in this Lease shall authorize Tenant to
do any act that subjects Landlord’s title to, or any Lender’s interest in, the
Property or Premises to any such claims, liens or encumbrances, or stop or
violation notices, whether claimed pursuant to statute or other Law or express
or implied contract.

E. Intentionally Deleted.

F. Generator. Subject to the terms and conditions of this Article 9 and all
other terms and conditions contained in this Lease, Tenant shall have the right
to install and operate, at its sole cost and expense, a generator and fuel
supply container (collectively, the “Generator”) at the location described in
accordance with Exhibit H, which Generator, at the election of Landlord, shall
be removed in accordance with Article 23 upon the expiration or earlier
termination of this Lease. Tenant shall at all times comply with any Laws
relating to Tenant’s use of the Generator, and all the terms and conditions of
this Lease. Landlord reserves the right to require Tenant to remove the
Generator upon the expiration or earlier termination of this Lease.

G. Signage. Subject to the terms and conditions of this Article 9 and all other
terms and conditions of this Lease:

(i) Sign. Upon Landlord’s reasonable prior written approval and receipt of all
necessary governmental approvals required under applicable Law, Tenant shall
have the exclusive right to install, at its sole cost and expense, its sign and
logo (the “Sign”) on the upper façade of the Building II and Building V in a
specific location to be mutually agreed upon between Landlord and Tenant. Tenant
shall not make any future alterations to the Sign without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. Tenant shall take all appropriate actions not to cause any

 

16



--------------------------------------------------------------------------------

roof or building leaks or other damage or injury to Building II or contents
thereof (collectively, “Property Damage”) caused by Tenant’s installation, use,
maintenance or removal of the Sign, and shall promptly notify Landlord of any
such Property Damage. In the event of any such Property Damage directly caused
by Tenant’s Sign, Landlord may: (i) require that Tenant pay Landlord’s
reasonable costs for repairing such Property Damage within thirty (30) days
after Landlord submits an invoice and reasonable supporting documentation
therefor, or (ii) require that Tenant perform the necessary repairs in a good
and workmanlike manner using a contractor designated or reasonably approved by
Landlord at Tenant’s expense within thirty (30) days after Landlord’s notice. No
later than the termination of the Lease, by expiration or otherwise, Tenant
shall disconnect and remove the Sign. If Tenant does not immediately remove the
Sign when so required, Tenant hereby authorizes Landlord to remove and dispose
of the Sign and Tenant shall promptly pay Landlord’s reasonable charges for
doing so. Landlord shall not be liable for any property so disposed or removed
by Landlord. Tenant shall maintain the Sign in good and sightly appearance,
condition and repair, and so as not to detract from the appearance or image of
the Property. If Landlord approves illumination, Tenant shall ensure that the
Sign is fully and completely illuminated each night (subject to reasonable
periods for repair or replacement) at Tenant’s sole cost and expense. At
Landlord’s option by written notice to Tenant, Tenant’s right to use the Sign
shall terminate at any time after Tenant is in Default.

(iii) General. Tenant shall cause the Sign and any other installed signs and
logos to be, at all times (subject to reasonable periods for repair and
replacement), in full compliance with all applicable Laws and all the terms and
conditions of this Lease.

ARTICLE 10: INSURANCE, SUBROGATION, AND WAIVER OF CLAIMS

A. Required Insurance. Tenant shall maintain during the Term: (i) commercial
general liability (“CGL”) insurance, insuring against claims for death, bodily
injury, personal injury and property damage occurring upon, in or about the
Premises in an amount not less than $5,000,000.00 per occurrence and having a
general aggregate amount on a per location basis of not less than $5,000,000.00,
with endorsements: (a) for contractual liability covering Tenant’s indemnity
obligations under this Lease, and (b) adding Landlord, the management company
for the Property, and other parties reasonably designated by Landlord, as
additional insureds, (ii) primary, noncontributory “all-risk” property damage
insurance (including installation floater insurance during any alterations or
improvements that Tenant makes to the Premises) for perils insured under special
causes of loss policy form covering any alterations or improvements beyond any
work or allowance provided by Landlord under this Lease, and Tenant’s personal
property, business records, fixtures and equipment and other insurance risks, in
amounts not less than the full insurable replacement value of such property and
full insurable value of such other interests of Tenant (subject to reasonable
deductible amounts) and including business interruption (for at least nine
(9) months), (iii) automobile liability insurance for all owned, non-owned and
hired autos used in Tenant’s business with limits of not less than $5,000,000
for each accident, and (iv) workers’ compensation insurance as required by Law.

B. Certificates and Other Matters. Tenant shall provide Landlord with
certificates evidencing the coverage required hereunder prior to the
Commencement Date, or Tenant’s entry to the Premises for delivery of materials
or construction of improvements or any other purpose (whichever first occurs).
Tenant shall use reasonable efforts to cause such insurance coverage and
certificates provide that such coverage may not be canceled or allowed to expire
without the issuer endeavoring to deliver at least thirty (30) days’ prior
written notice thereof to Landlord, and shall include, as attachments, originals
of the additional insured endorsements to Tenant’s CGL policy required above.
Tenant shall provide renewal certificates to Landlord prior to expiration of
such policies. Except as provided to the contrary herein, any insurance carried
by Landlord or Tenant shall be for the sole benefit of the party carrying such
insurance. Tenant’s insurance policies shall be primary to all policies of
Landlord and any other additional insureds (whose policies shall be deemed
excess and non-contributory). All insurance required hereunder shall be provided
by responsible insurers licensed in the State in which the Property is located,
and shall have a general policy holder’s rating of at least A- and a financial
rating of at least X in the then current edition of Best’s Insurance Reports.
Landlord disclaims any representation as to whether the foregoing coverages will
be adequate to protect Tenant.

 

17



--------------------------------------------------------------------------------

C. Landlord’s Required Insurance. Landlord shall maintain during the Term:
(i) commercial general liability (“CGL”) insurance, insuring against claims for
death, bodily injury, personal injury and property damage occurring upon, in or
about the Property in an amount not less than $5,000,000.00 per occurrence and
having a general aggregate amount on a per location basis of not less than
$5,000,000.00 (which may be provided by a combination of primary and excess or
umbrella policies), with endorsements, (a) for contractual liability covering
Landlord’s indemnity obligations under this Lease, and (b) adding Tenant and
other parties reasonably designated by Tenant, as additional insureds, and
(ii) primary, noncontributory “all-risk” property damage insurance (including
installation floater insurance during any alterations or improvements that
Landlord makes to the Premises and the improvements made by Tenant pursuant to
Exhibit C) for perils insured under special causes of loss policy form covering
the Campus, except to the extent alterations or improvements are required to be
insured by tenants in amounts not less than the full insurable replacement value
of such property and full insurable value of such other interests of Landlord
(subject to reasonable deductible amounts). All insurance policies required to
be maintained by Landlord under this Section C may be maintained under blanket
policies which cover properties in additional to the Property.

D. Mutual Waiver of Claims and Subrogation. The parties hereby mutually waive
all claims against each other for all losses covered or required to be covered
hereunder by their respective insurance policies, and waive all rights of
subrogation of their respective insurers; for purposes hereof, any deductible
amount shall be treated as though it were recoverable under such policies. Such
mutual waiver of claims shall apply regardless of the negligence of the other
party or its affiliates, agents or employees. The parties agree that their
respective insurance policies are now, or shall be, endorsed such that said
waiver of subrogation shall not affect the right of the insured to recover
thereunder.

ARTICLE 11: CASUALTY DAMAGE

A. Restoration. Tenant shall promptly notify Landlord of any damage to the
Premises by fire or other casualty. If the Premises or any common areas of the
Property providing access thereto shall be damaged by fire or other casualty,
Landlord shall use available insurance proceeds to restore the same. Such
restoration shall be to substantially the same condition as prior to the
casualty, except for modifications required by zoning and building codes and
other Laws or by any Lender, any other modifications to the common areas deemed
desirable by Landlord (provided access to the Premises is not materially
impaired), and except that Landlord shall not be required to repair or replace
any of Tenant’s furniture, furnishings, fixtures, systems or equipment, or any
alterations or improvements in excess of any work or allowance provided by
Landlord under this Lease. Tenant shall reasonably cooperate in approving any
plans for repairs to the Premises hereunder, and in vacating the Premises to the
extent reasonably required to avoid any interference or delay in Landlord’s
repair work. Promptly following completion of Landlord’s work, Tenant shall
repair and replace Tenant’s furniture, furnishings, fixtures, systems or
equipment, and any alterations or improvements made by Tenant in excess of those
provided by Landlord, subject to and in compliance with the other provisions of
this Lease.

B. Abatement of Rent. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof. However, Landlord shall allow
Tenant a proportionate abatement of Rent from the date of the casualty through
the date that Landlord substantially completes Landlord’s repair obligations
hereunder (or the date that Landlord would have substantially completed such
repairs, but for delays by Tenant or any other occupant of the Premises, or any
of their agents, employees, invitees, Transferees and contractors), provided
such abatement: (i) shall apply only to the extent the Premises are
un-tenantable for the purposes permitted under this Lease and not used by Tenant
as a result thereof, based proportionately on the square footage of the Premises
so affected and not used, and (ii) shall not apply if the damage is caused by
the intentional misconduct of Tenant or its Transferees or their respective
agents, employees or contractors.

C. Landlord’s Termination of Lease. Notwithstanding the foregoing to the
contrary, in lieu of performing the restoration work, Landlord may elect to
terminate this Lease by notifying Tenant in writing

 

18



--------------------------------------------------------------------------------

of such termination within ninety (90) days after the date of damage (such
termination notice to include a termination date providing at least thirty
(30) days for Tenant to vacate the Premises), if the Property shall be
materially damaged by the intentional misconduct of Tenant or its Transferees or
their respective agents, employees or contractors, or if the Property shall be
damaged by fire or other casualty or cause such that: (i) repairs to the
Premises and access thereto cannot reasonably be completed within 180 days after
the casualty without the payment of overtime or other premiums, (ii) more than
twenty-five percent (25%) of the Premises is affected by the damage and fewer
than twenty-four (24) months remain in the Term, or any material damage occurs
to the Premises during the last twelve (12) months of the Term, (iii) any Lender
shall require that the insurance proceeds or any material portion thereof be
used to retire the Mortgage debt, or the damage is not fully covered, except for
reasonable deductible amounts, by Landlord’s insurance policies, or (iv) the
cost of the repairs, alterations, restoration or improvement work would exceed
thirty-five percent (35%) of the replacement value of the Buildings (whether or
not the Premises are affected by the damage). Tenant agrees that the abatement
of Rent provided herein shall be Tenant’s sole recourse in the event of such
damage, and waives any other rights Tenant may have under any applicable Law to
perform repairs or terminate the Lease (except as provided below) by reason of
damage to the Premises or Property.

D. Tenant’s Termination of Lease. Tenant may elect to terminate this Lease by
notifying Landlord in writing of such termination within sixty (60) days after
the date of damage (such termination notice to include a termination date
providing at least thirty (30) days for Tenant to vacate the Premises) if the
Property shall be damaged by fire or other casualty or cause such that:
(i) repairs to the Premises and access thereto cannot reasonably be completed
within two (2) years after the casualty without the payment of overtime or other
premiums, (ii) more than twenty-five percent (25%) of the Premises is affected
by the damage and fewer than twenty-four (24) months remain in the Term, or any
material damage occurs to the Premises during the last twelve (12) months of the
Term.

ARTICLE 12: CONDEMNATION

If at least thirty-five percent (35%) of the rentable area of the Premises shall
be taken by power of eminent domain or condemned by a competent authority or by
conveyance in lieu thereof for public or quasi-public use (“Condemnation”),
including any temporary taking for a period of one year or longer, then either
Landlord or Tenant may elect to terminate this Lease effective on the date
possession for such use is so taken, by giving notice to the other party no
later than one hundred and twenty (120) days after receiving notice of the
filing of the Condemnation. If less than the foregoing amount of the Premises is
taken, but the taking includes or affects a material portion of the Buildings or
Property, or Landlord’s economical operation thereof, then Landlord may elect to
terminate this Lease upon at least thirty (30) days’ prior notice to Tenant. The
parties further agree that: (a) if this Lease is terminated, all Rent shall be
apportioned as of the date of such termination or the date of such taking,
whichever shall first occur, (b) if the taking is temporary, Rent shall be
abated for the period of the taking, and Landlord may seek a condemnation award
therefor (and the Term shall not be extended thereby), and (c) if this Lease is
not terminated but any part of the Premises is permanently taken, the Rent shall
be proportionately abated based on the square footage of the Premises so taken.
Landlord shall be entitled to receive the entire award or payment in connection
with such Condemnation and Tenant hereby assigns to Landlord any interest
therein for the value of Tenant’s unexpired leasehold estate or any other claim
and waives any right to participate therein, except that Tenant shall be
entitled to file a separate claim for the unamortized value of Tenant’s Work
(other than the work described in Exhibit C) at the time of the Condemnation and
for moving expenses and any taking of Tenant’s personal property, provided such
award is separately payable to Tenant and does not diminish the award available
to Landlord or any Lender.

ARTICLE 13: ASSIGNMENT AND SUBLETTING

A. Transfers. Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld conditioned or delayed as
further described below: (i) assign, mortgage, pledge, hypothecate, encumber, or
permit any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, by operation of Law or otherwise, (ii) sublet more than twenty
percent (20%) of the

 

19



--------------------------------------------------------------------------------

Premises, or (iii) permit the use of the Premises by any Persons other than
Tenant, its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as “Transfers” and any Person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant shall desire Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice shall include: (a) the proposed
effective date (which shall not be less than fifteen (15) days after Tenant’s
Notice, (b) the portion of the Premises to be Transferred (herein called the
“Subject Space”), (c) the terms of the proposed Transfer and the consideration
therefor, the name, address and background information concerning the proposed
Transferee, and a true and complete copy of all proposed Transfer documentation,
(d) financial statements (balance sheets and income/expense statements for the
current and prior year) of the proposed Transferee, certified by an officer,
partner or owner of the Transferee, and (e) any other reasonable information to
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee’s business and
proposed use of the Subject Space or as Landlord may reasonably request. Any
Transfer made, and Transferee taking possession of the Subject Space, without
complying with this Article shall, at Landlord’s option, be null, void and of no
effect and shall constitute a Default under this Lease. Whether or not Landlord
shall grant consent, Tenant shall pay $500 towards Landlord’s review and
processing expenses, as well as any and all reasonable legal fees incurred by
Landlord, within thirty (30) days after Landlord’s written request.

B. Approval. Landlord will not unreasonably withhold, condition or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in Tenant’s notice. The parties hereby agree that it shall be
reasonable under this Lease and under any applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
applies (without limitation as to other reasonable grounds for withholding
consent): (i) the Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality or nature of the Property or
other tenants of the Property or Campus, (ii) the Transferee intends to use the
Subject Space for any purposes other than general office use, (iii) the Subject
Space is not regular in shape with appropriate means of ingress and egress
suitable for normal renting purposes in compliance with Laws, (iv) the
Transferee is a government, or agency or instrumentality thereof, (v) the
Transferee or any affiliate thereof is an occupant of the Property or Campus or
has negotiated to lease space in the Property (or Campus) directly with Landlord
during the prior four (4) months from Tenant’s notice of potential Transfer,
(vi) the Transferee does not have, in Landlord’s good faith determination,
satisfactory references or a reasonable financial condition in relation to the
obligations to be assumed in connection with the Transfer, (vii) the Transfer
involves a partial or collateral assignment, mortgage or other encumbrance on
this Lease, a sub-sublease or assignment of a sublease, (viii) the Transfer
would cause Landlord to be in violation of any Laws or any other lease, Mortgage
or agreement to which Landlord is a party, or would give a tenant of the
Property a right to cancel its lease, or (ix) Tenant has committed and failed to
cure a Default. If Tenant disagrees with Landlord’s decision to deny approval,
Tenant’s sole remedy shall be to seek immediate declaratory and injunctive
relief, and to recover attorneys’ fees and costs as a prevailing party under
Article 17.

C. Transfer Premiums. If Landlord consents to a Transfer, and as a condition
thereto which the parties hereby agree is reasonable, Tenant shall retain fifty
percent (50%) of any Transfer Premium, and shall pay Landlord fifty percent
(50%) of any Transfer Premium, derived by Tenant from such Transfer. “Transfer
Premium” shall mean: (i) for a lease assignment, all consideration paid or
payable therefor, and (ii) for a sublease, all rent, additional rent or other
consideration paid by such Transferee in excess of the Rent payable by Tenant
under this Lease (on a monthly basis during the Term, and on a per rentable
square foot basis, if less than all of the Premises is transferred). In any such
computation, Tenant: (a) may subtract any reasonable direct out-of-pocket costs
incurred in connection with such Transfer, such as advertising costs, brokerage
commissions, attorneys’ fees and leasehold improvements for the Subject Space,
and (b) shall not include any amounts paid by the Transferee other than those
directly attributable to the Lease. Tenant shall pay the percentage of the
Transfer Premium due Landlord within thirty (30) days after Tenant receives any
Transfer Premium.

D. Recapture. Notwithstanding anything to the contrary contained in this
Article, Landlord shall have the option, by giving notice to Tenant within
thirty (30) days after receipt of Tenant’s notice of any proposed Transfer, to
recapture the Premises or Subject Space. Such recapture notice shall cancel

 

20



--------------------------------------------------------------------------------

and terminate this Lease with respect to the Premises or Subject Space, as the
case may be, as of the date stated in Tenant’s notice as the effective date of
the proposed Transfer (or at Landlord’s option, such notice shall cause the
Transfer to be made to Landlord or its agent or nominee, in which case the
parties shall execute reasonable Transfer documentation promptly thereafter). If
this Lease shall be canceled with respect to less than the entire Premises, the
Rent herein shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, this Lease as so amended shall continue thereafter in full
force and effect, and upon request of either party the parties shall execute
written confirmation of the same. Tenant shall surrender and vacate the Premises
or Subject Space, as the case may be, when required hereunder in accordance with
Article 23, and any failure to do so shall be subject to Article 24.
Notwithstanding the foregoing, if Landlord elects to recapture all or a portion
of the Premises pursuant to this Section D, Tenant shall have the right to
retract Tenant’s request for consent to the proposed Transfer (which retraction
must be by written notice by Tenant to Landlord delivered within ten (10) days
after Landlord’s recapture notice is received by Tenant) and the Lease shall not
be affected thereby.

E. Terms of Consent. If Landlord consents to a Transfer: (i) the terms and
conditions of this Lease, including Tenant’s liability for the Subject Space,
shall in no way be deemed to have been waived or modified, (ii) such consent
shall not be deemed consent to any further Transfer by either Tenant or a
Transferee, (iii) no Transferee shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Term of this Lease, expand the
Premises, or lease other space, any such rights being deemed personal to the
initial Tenant, (iv) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer as
approved by Landlord, and (v) Tenant shall furnish a statement setting forth in
detail the computation of any Transfer Premium that Tenant has derived and shall
derive from such Transfer. Landlord or its representatives shall have the right
at reasonable times to audit the books, records and papers of Tenant and any
Transferee relating to any Transfer, and to make copies thereof. If a Transfer
Premium is found understated, Tenant shall pay the deficiency within thirty
(30) days after billing (and if understated by more than five percent (5%),
Tenant shall include with such payment Landlord’s reasonable costs of such
audit). Any sublease hereunder shall be subordinate and subject to the
provisions of this Lease, and if this Lease shall be terminated during the term
of any sublease, then Landlord shall have the right to: (a) deem such sublease
as merged and canceled and repossess the Subject Space by any lawful means, or
(b) require that such subtenant attorn to and recognize Landlord as its landlord
under such sublease with respect to obligations arising thereafter, subject to
the terms of Landlord’s standard form of attornment documentation. If Tenant
shall commit a Default under this Lease, Landlord is hereby irrevocably
authorized to direct any Transferee to make all payments under or in connection
with the Transfer directly to Landlord (which Landlord shall apply toward
Tenant’s obligations under this Lease).

F. Certain Transfers. For purposes of this Lease, unless deemed a Permitted
Transfer, the term “Transfer” shall also include, and all of the foregoing
provisions shall apply to: (i) the conversion, merger or consolidation of Tenant
into a limited liability company or limited liability partnership, and (ii) if
Tenant is a partnership or limited liability company at the time of this Lease,
the withdrawal or change, voluntary, involuntary or by operation of law, of a
majority of the partners or members, or a transfer of a majority of partnership
or membership interests, within a twelve month period, or the dissolution of the
partnership or company.

G. Permitted Transfers. Notwithstanding anything to the contrary in this
Article, Tenant may, without Landlord’s consent, sublet all or a portion of the
Premises or assign this Lease to any party (a “Permitted Transferee”), which
directly or indirectly: (i) wholly owns or controls Tenant, (ii) is wholly owned
or controlled by Tenant, (iii) is under common ownership or control with Tenant,
or (iv) into which Tenant or any of the foregoing parties is merged,
consolidated or reorganized, or to which all or substantially all of Tenant’s
assets or any such other party’s assets are sold, so long as the resulting
entity will be an on-going business with a net worth and financial condition at
least as strong as that of the Tenant at the time of such Transfer (and in the
event of such a sale of all or substantially all of Tenant’s assets to any
party, Tenant shall include an assignment and assumption of this Lease as part
of the assets transferred thereunder); provided: (a) Landlord shall receive
notice describing the structure of the transaction, the parties involved,

 

21



--------------------------------------------------------------------------------

and the financial information required herein, certified by an officer of Tenant
and/or the Transferee at least fifteen (15) days in advance (provided, the
notice may be deferred for up to fifteen (15) days after the Transfer has
occurred if advance notice would violate any regulatory or confidentiality
requirements), and a copy of the executed transfer document (in form reasonably
acceptable to Landlord consistent with the provisions hereof) within fifteen
(15) days after the Transfer occurs, (b) Tenant shall remain liable for all of
Tenant’s obligations under this Lease, (c) the Transferee shall expressly assume
all of Tenant’s obligations under this Lease, and (d) this provision shall not
be deemed consent to any further sublease, assignment or other Transfer. The
permitted Transfers set forth above are referred to in this Lease as “Permitted
Transfers.” A Permitted Transfer shall not be subject to any other Section of
this Article other than Sections E (except that Landlord shall be deemed to have
consented to such sublease) and G and in no event shall Tenant be obligated to
pay any Transfer Premium in connection with a Permitted Transfer. Failure to
deliver the foregoing notice or copy of the executed transfer document shall not
render a Transfer that would have otherwise been deemed a Permitted Transfer to
be anything other than a Permitted Transfer and shall not be deemed a Default
under this Lease provided Tenant shall not have intentionally misled or
subverted the intent of this Section by failure to provide such notice or copy
and further provided that Tenant shall provide such notice and copy within
fifteen (15) days of request by Landlord. Any reference to a right under this
Lease being “personal” to Tenant shall also apply to a Permitted Transferee.

ARTICLE 14: PERSONAL PROPERTY, RENT AND OTHER TAXES

Tenant shall pay, prior to delinquency, all taxes, charges or other governmental
impositions assessed against or levied upon all fixtures, furnishings, personal
property, built-in and modular furniture, and systems and equipment located in
or exclusively serving the Premises, notwithstanding that certain such items may
become Landlord’s property under Article 23 upon termination of the Lease.
Whenever possible, Tenant shall cause all such items to be assessed and billed
separately from the other property of Landlord. In the event any such items
shall be assessed and billed with the other property of Landlord, Tenant shall
pay Landlord Tenant’s share of such taxes, charges or other governmental
impositions within thirty (30) days after Landlord delivers a statement and a
copy of the assessment or other documentation showing the amount of impositions
applicable to Tenant’s property. Tenant shall pay any rent tax, sales tax,
service tax, transfer tax, value added tax, or any other applicable tax on the
Rent, utilities or services herein, the privilege of renting, using or occupying
the Premises or collecting Rent therefrom, or otherwise respecting this Lease or
any other document entered in connection herewith.

ARTICLE 15: LANDLORD’S REMEDIES

A. Default. The occurrence of any one or more of the following events shall
constitute a “Default” by Tenant and shall give rise to Landlord’s remedies set
forth in Paragraph B below: (i) failure to make when due any payment of Rent,
unless such failure is cured within five (5) days after notice thereof;
provided, that if Tenant fails more than once in any twelve (12) month period to
make when due any payment of Rent, then Tenant shall have no further rights to
notice and cure with respect to payment of Rent; (ii) failure to observe or
perform any term or condition of this Lease other than the payment of Rent (or
the other matters expressly described herein), unless such failure is cured
within any period of time following notice expressly provided with respect
thereto in other Articles hereof, or otherwise within a reasonable time, but in
no event more than thirty (30) days following notice (provided, if the nature of
Tenant’s failure is such that more time is reasonably required in order to cure,
Tenant shall not be in Default if Tenant commences to cure promptly within such
period, and diligently seeks and keeps Landlord reasonably advised of efforts to
cure such failure to completion); (iii) failure to cure immediately upon notice
thereof any condition which is hazardous, interferes with another tenant or the
operation or leasing of the Property, or may cause the imposition of a fine,
penalty or other remedy on Landlord or its agents or affiliates, (iv) violating
Article 13 respecting Transfers, after Tenant has first obtained actual
knowledge of such violation, or (v) (a) making by Tenant of any general
assignment for the benefit of creditors, (b) filing by or for bankruptcy
reorganization or arrangement under any Law relating to bankruptcy or insolvency
(unless, in the case of a petition filed against Tenant, the same is dismissed
within thirty (30) days), (c)

 

22



--------------------------------------------------------------------------------

appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located in the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within thirty (30) days,
(d) attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located in the Premises or of Tenant’s interest in this Lease,
and (e) Tenant’s insolvency or failure, or admission of an inability, to pay
debts as they mature. If Tenant violates the same term or condition of this
Lease on two (2) occasions during any twelve (12) month period, and Landlord has
provided notice to Tenant thereof within thirty (30) days following each such
violation, then Landlord shall have the right to exercise all remedies for any
further violations of the same term or condition during the next twelve
(12) months without providing further notice or an opportunity to cure such
violation. The notice and cure periods herein are intended to satisfy and run
concurrently with any notice and cure periods provided by Law, and shall not be
in addition thereto.

B. Remedies. If a Default occurs, Landlord shall have the rights and remedies
hereinafter set forth to the extent permitted by Law:

(1) Landlord may terminate Tenant’s right of possession, reenter and repossess
the Premises by detainer suit, summary proceedings or other lawful means, with
or without terminating this Lease (except as required by Law), and recover from
Tenant: (i) any unpaid Rent as of the termination date, (ii) the amount by
which: (a) any unpaid Rent which would have accrued after the termination date
during the balance of the Term exceeds (b) the reasonable rental value of the
Premises under a lease substantially similar to this Lease, taking into account,
among other things, the condition of the Premises, market conditions, the period
of time the Premises may reasonably remain vacant before Landlord is able to
re-lease the same to a suitable replacement tenant, and Costs of Reletting (as
defined in Paragraph G below) that Landlord may incur in order to enter such
replacement lease, and (iii) any other amounts necessary to compensate Landlord
for all actual monetary damages caused by Tenant’s failure to perform its
obligations under this Lease. For purposes of computing the amount of Rent that
would have accrued after the termination date, Tenant’s obligations for Taxes,
Insurance and Expenses shall be projected based on the average increase from the
Commencement Date through the termination date. The amounts computed in
accordance with the foregoing subclauses (a) and (b) shall be discounted to the
then present value in accordance with accepted financial practice at a per annum
discount rate equal to the lesser of (x) the prime rate most recently published
by the Wall Street Journal or (y) five percent (5%) per annum.

(2) Landlord may terminate Tenant’s right of possession, reenter and repossess
the Premises by detainer suit, summary proceedings or other lawful means, with
or without terminating this Lease (except as required by Law), and recover from
Tenant: (i) any unpaid Rent as of the date possession is terminated, (ii) any
unpaid Rent which thereafter accrues during the Term from the date possession is
terminated through the time of judgment (or which may have accrued from the time
of any earlier judgment obtained by Landlord), less any consideration received
from replacement tenants as further described and applied pursuant to Paragraph
G, below, and (iii) any other amounts necessary to compensate Landlord for all
actual monetary damages caused by Tenant’s failure to perform its obligations
under this Lease, including all Costs of Reletting (as defined in Paragraph G
below). Tenant shall pay any such amounts to Landlord as the same accrue or
after the same have accrued from time to time upon demand. At any time after
terminating Tenant’s right to possession as provided herein, Landlord may
terminate this Lease as provided in clause (1) above by notice to Tenant and may
pursue such other remedies as may be available to Landlord under this Lease or
Law.

C. Mitigation of Damages. If Landlord terminates this Lease or Tenant’s right to
possession, Landlord shall use commercially reasonable efforts to mitigate
Landlord’s damages, and Tenant may submit proof of such failure to mitigate as a
defense to Landlord’s claims for Rent, subject to the following clarifications:
(i) Landlord shall not be required to use greater efforts or lower standards
than Landlord generally uses to lease other space at the Property, (ii) Landlord
will not have failed to mitigate if Landlord or its affiliates lease other
portions of the Property or other projects in the vicinity before reletting the
Premises, (iii) any failure to mitigate during any period shall reduce the Rent
and other amounts to which Landlord is entitled by the reasonable rental value
of the Premises during such period taking into account the factors described in
clause B(1) above, (iv) in recognition that the value of the Property depends on
the rental rates and terms of leases therein, Landlord’s rejection of a
prospective replacement tenant based on

 

23



--------------------------------------------------------------------------------

an offer of rentals below the rates of transactions recently executed by
Landlord of comparable space at the Property, or at Landlord’s option, below the
rates provided in this Lease, or containing terms less favorable than those
contained herein, shall not constitute a failure to mitigate, and (v) until
Landlord terminates this Lease or Tenant’s right to possession, Landlord shall
have no obligation to mitigate and may permit the Premises to remain vacant or
abandoned; in such case, Tenant may seek to mitigate damages by attempting to
sublease the Premises or assign this Lease pursuant to Article 13.

D. Reletting. If this Lease or Tenant’s right to possession is terminated, or
Tenant abandons the Premises, Landlord may: (i) enter and secure the Premises,
change the locks, install barricades, remove any improvements, fixtures or other
property of Tenant therein, perform any decorating, remodeling, repairs,
alterations, improvements or additions and take such other actions as Landlord
shall determine in Landlord’s sole discretion to prevent damage or deterioration
to the Premises or prepare the same for reletting, and (ii) relet all or any
portion of the Premises (separately or as part of a larger space), for any rent,
use or period of time (which may extend beyond the Term hereof), and upon any
other terms as Landlord shall determine in Landlord’s sole discretion, directly
or as Tenant’s agent (if permitted or required by applicable Law). The
consideration received from such reletting shall be applied pursuant to the
terms of Paragraph G hereof, and if such consideration, as so applied, is not
sufficient to cover all Rent and damages to which Landlord may be entitled
hereunder, Tenant shall pay any deficiency to Landlord as the same accrues or
after the same has accrued from time to time upon demand, subject to Paragraph C
and the other provisions hereof.

E. Late Charges, Interest, and Returned Checks. Tenant shall pay, as additional
Rent, a service charge of Five Hundred Dollars ($500.00) if any portion of Rent
is not received within five (5) days after due. Any Rent not paid within thirty
(30) days after due shall also accrue interest from the due date at the Default
Rate until paid. Such service charges and interest payments shall not be consent
by Landlord to late payments, nor a waiver of Landlord’s right to insist upon
timely payments at any time, nor a waiver of any remedies to which Landlord is
entitled as a result of the late payment of Rent. If Landlord receives two
(2) or more checks that are returned by Tenant’s bank for insufficient funds,
Landlord may require that all checks thereafter be bank certified or cashier’s
checks (without limiting Landlord’s other remedies). All bank service charges
resulting from any returned checks shall be borne by Tenant.

F. Other Remedies. If Tenant fails to perform any obligation within the time
required under this Lease (including any applicable notice and cure period
hereunder except in emergencies), Landlord shall have the right (but not the
duty), to perform such obligation on behalf and for the account of Tenant. In
such event, Tenant shall reimburse Landlord upon demand, as additional Rent, for
all expenses incurred by Landlord in performing such obligation together with an
amount equal to ten percent (10%) thereof for Landlord’s overhead, and interest
thereon at the Default Rate from the date such expenses were incurred.
Landlord’s performance of Tenant’s obligations hereunder shall not be deemed a
waiver or release of Tenant therefrom. Landlord’s remedies set forth above are
distinct, separate and cumulative with and in addition to any other right or
remedy allowed under any Law or other provision of this Lease. Without limiting
the generality of the foregoing, Landlord shall at all times have the right
without prior demand or notice except as required by applicable Law to: (i) seek
any declaratory, injunctive or other equitable relief, and specifically enforce
this Lease or restrain or enjoin a violation of any provision hereof, (ii) sue
for and collect any unpaid Rent which has accrued, or (iii) invoke any statutory
possessory remedies available at Law.

G. Other Matters. In the event of a Default, no re-entry or repossession,
repairs, changes, alterations and additions, reletting, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, nor shall the same operate to
release Tenant in whole or in part from any of Tenant’s obligations hereunder,
unless express notice of such intention is sent by Landlord to Tenant (and if
applicable Law permits, and Landlord shall not have expressly terminated this
Lease in writing, then any termination shall be deemed a termination of Tenant’s
right of possession only). Landlord may bring suits for amounts owed by Tenant
hereunder or any portions thereof, as the same accrue or after the same have
accrued, and no suit or recovery of any portion due hereunder shall be deemed a
waiver of Landlord’s right to collect the net amounts (after receipt of claims
from prior suit) to which Landlord is entitled hereunder, nor shall the same
serve as any defense to any

 

24



--------------------------------------------------------------------------------

subsequent suit brought for any amount not theretofore reduced to judgment.
Landlord may pursue one or more remedies against Tenant and need not make an
election of remedies until findings of fact are made by a court of competent
jurisdiction. All rent and other consideration paid by any replacement tenants
shall be applied at Landlord’s option: (i) first, to the Costs of Reletting,
(ii) second, to the payment of all costs of enforcing this Lease against Tenant,
(iii) third, to the payment of all interest and service charges which may have
accrued hereunder, (iv) fourth, to the payment of Rent theretofore accrued, and
(v) with the residue, if any, to be held by Landlord and applied to the payment
of Rent and other obligations of Tenant as the same become due during the Term
(and with any remaining residue to be retained by Landlord). “Costs of
Reletting” shall include all costs and expenses incurred by Landlord for any
repairs or other matters described in Paragraph D above, brokerage commissions,
advertising costs, attorneys’ fees, and any other costs and incentives incurred
in order to enter into leases with replacement tenants. Landlord shall be under
no obligation to observe or perform any provision of this Lease on its part to
be observed or performed which accrues while Tenant is in Default hereunder. The
times set forth herein for the curing of Defaults by Tenant are of the essence
of this Lease. Tenant agrees that the notice and cure rights set forth herein
contain the entire agreement of the parties respecting such matters, and hereby
waives any right otherwise available under any Law to redeem or reinstate this
Lease or Tenant’s right to possession after this Lease or Tenant’s right to
possession is properly terminated hereunder.

H. Waiver of Security Interest. Landlord hereby waives any and all security
interests, liens, and other rights and interests, whether granted by statute or
otherwise, in and to any and all trade fixtures, furniture, equipment and other
personal property of Tenant (except for those which were paid for the any of the
allowances set forth in Exhibit C).

ARTICLE 16: INTENTIONALLY DELETED

ARTICLE 17: ATTORNEYS’ FEES, JURY TRIAL AND VENUE

In the event of any litigation or arbitration between the parties relating to
this Lease, the Premises or Property (including pretrial, trial, appellate,
administrative, bankruptcy or insolvency proceedings), the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and costs as part of
the judgment, award or settlement therein. In the event of a breach of this
Lease by either party which does not result in litigation but which causes the
non-breaching party to incur attorneys’ fees or costs, the breaching party shall
reimburse such reasonable fees and costs to the non-breaching party upon demand.
If either party or any of its officers, directors, trustees, beneficiaries,
partners, agents, affiliates or employees shall be made a party to any
litigation or arbitration commenced by or against the other party and is not at
fault, the other party shall pay all reasonable attorneys’ fees and costs
incurred by such parties in connection with such litigation. IN THE INTEREST OF
OBTAINING A SPEEDIER AND LESS COSTLY HEARING OF ANY DISPUTE, LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATING TO THIS LEASE, THE
PREMISES OR THE PROPERTY. Although such jury waiver is intended to be
self-operative and irrevocable, Landlord and Tenant each further agree, if
requested, to confirm such waivers in writing at the time of commencement of any
such action, proceeding or counterclaim. Any action or proceeding brought by
either party against the other for any matter arising out of or in any way
relating to this Lease, the Premises or the Property, shall be heard, at
Landlord’s option, in the court having jurisdiction located closest to the
Property.

ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION

This Lease is subject and subordinate to all Mortgages placed upon the Property,
and all other encumbrances, matters of public record applicable to the Property,
as of the effective date of this Lease; provided this Lease shall only be
subordinate to Mortgages made hereafter if the Lenders thereunder agree to enter
into a subordination, non-disturbance and attornment agreement with Tenant in
the form (“Qualified SNDA Form”) attached hereto as Exhibit I, a commercially
standard form of commercial lenders or another

 

25



--------------------------------------------------------------------------------

form reasonably acceptable to Landlord and Tenant. Whether before or after any
foreclosure or power of sale proceedings are initiated or completed by any
Lender or a deed in lieu is granted (or any ground lease is terminated), Tenant
agrees, upon written request of any such Lender or any purchaser at such sale,
to attorn and pay Rent to such party, and recognize such party as Landlord
(provided such Lender or purchaser shall agree not to disturb Tenant’s occupancy
and shall recognize this Lease in full force and effect as “Landlord”, so long
as Tenant is not in Default, on a Qualified SNDA Form). However, in the event of
attornment, no Lender shall be: (i) liable for any act or omission of Landlord,
or subject to any offsets or defenses which Tenant might have against Landlord
(arising prior to such Lender becoming Landlord under such attornment),
(ii) liable for any security deposit or bound by any prepaid Rent not actually
received by such Lender, or (iii) bound by any modification of this Lease not
consented to by such Lender. Any Lender may elect to make this Lease prior to
the lien of its Mortgage by written notice to Tenant, and if the Lender of any
prior Mortgage shall require, this Lease shall be prior to any subordinate
Mortgage; such elections shall be effective upon written notice to Tenant, or
shall be effective as of such earlier or later date set forth in such notice.
Tenant agrees to give any Lender by certified mail, return receipt requested, a
copy of any notice of default served by Tenant upon Landlord, provided that
prior to such notice Tenant has been notified in writing (by way of service on
Tenant of a copy of an assignment of leases, or otherwise) of the address of
such Lender. Tenant further agrees that if Landlord shall have failed to cure
such default within the time permitted Landlord for cure under this Lease, any
such Lender whose address has been provided and received by Tenant shall have an
additional period of thirty (30) days in which to cure (or such additional time
as may be required due to causes beyond such Lender’s reasonable control,
including time to obtain possession of the Property by appointment of receiver,
power of sale or judicial action). Except as expressly provided to the contrary
herein, the provisions of this Article shall be self-operative; however Tenant
shall execute and deliver within twenty (20) days after request therefor, such
documentation as Landlord or any Lender may reasonably request from time to
time, including, without limitation, a subordination, non-disturbance and
attornment agreement in a form acceptable to any Lender making a request
therefor, whether such request is made to Tenant prior to or after a foreclosure
or power of sale proceeding is initiated or completed, a deed in lieu is
delivered, or a ground lease is terminated, in order to further confirm or
effectuate the matters set forth in this Article in recordable form. Landlord
represents and warrants that (i) the only Mortgage affecting the Premises as of
the effective date of this Lease is the Construction Mortgage, Security
agreement, Fixture Filing and Assignment of Leases and Rents by Landlord for the
benefit of The PrivateBank and Trust Company, an Illinois state chartered bank,
and (ii) no encumbrances affecting the Premises as of the effective date of this
Lease prohibit Tenant’s Permitted Use of the Premises. On or before the
execution and delivery of this Lease by Landlord and Tenant, Landlord will cause
the Existing Mortgagee to execute and deliver to Tenant, and Tenant will execute
and deliver to Landlord and Existing Mortgage, the subordination,
non-disturbance and attornment agreement in the form attached hereto as
Exhibit I.

ARTICLE 19: ESTOPPEL CERTIFICATES

Tenant shall from time to time, within twenty (20) days after written request
from Landlord, execute, acknowledge and deliver a statement certifying (subject
to such exceptions, amendments or claims as Tenant may properly make and
describe therein to reflect the actual terms conditions and performance under
the Lease) the following: (i) this Lease is unmodified, and is valid and in full
force and effect, (ii) the Commencement Date, Expiration Date, and rentable area
of the Premises, (iii) no Rent has been paid more than one month in advance, and
the annual and monthly Base Rent, Tenant’s Share of Taxes, Insurance and
Expenses, and current payments thereof, and Security Deposit, (iv) Tenant is in
possession of the Premises, and paying Rent on a current basis with no offsets,
defenses or claims, (v) there are no uncured defaults on the part of Landlord or
Tenant, and no events or conditions which, with the giving of notice or lapse of
time or both, would constitute a default by Tenant or Landlord, (vi) Tenant has
no options to purchase the Property or terminate this Lease, nor any expansion,
reduction or extension rights, unless otherwise provided for in the Lease,
(vii) Landlord has satisfied any obligations to perform or reimburse Tenant for
any leasehold improvements, and Tenant is not entitled to any Rent abatement
period after the Rent Commencement Date and (viii) certifying such other
matters, and including such current financial statements, as Landlord may
reasonably request, or as may be requested by Landlord’s current or prospective
Lenders, insurance carriers, auditors, and prospective purchasers (and including
a comparable

 

26



--------------------------------------------------------------------------------

certification statement from any subtenant respecting its sublease). Any such
statement may be relied upon by any such parties. If Tenant shall fail to
execute and return such statement within the time required herein, Tenant shall
be in Default, and shall be to have agreed with the matters set forth therein
(without limiting Landlord’s other remedies).

ARTICLE 20: RIGHTS RESERVED BY LANDLORD

Except to the extent expressly limited herein, including Tenant’s rights to
Quiet Enjoyment, Landlord reserves full rights to control the Property and
Campus (which rights may be exercised without subjecting Landlord to claims for
constructive eviction, abatement of Rent, damages or other claims of any kind),
including more particularly, but without limitation, the following rights:

A. General Matters. To: (i) change the name or street address of the Property,
(ii) install and maintain signs on and about the Property, and grant any other
Person the right to do so in accordance with applicable Laws and consistent with
Tenant’s Signage, (iii) retain at all times, and use in appropriate instances,
keys to all doors into the Premises, (iv) grant to any Person the right to
conduct any business or render any service at the Property or Campus, whether or
not the same are similar to the use permitted Tenant by this Lease, and (v) in
case of fire, invasion, insurrection, riot, civil disorder, public excitement or
other dangerous condition, or threat thereof: (a) limit or prevent access to the
Property, (b) shut down elevator service, (c) activate elevator emergency
controls, and (d) otherwise take such action or preventative measures deemed
necessary by Landlord for the safety of Tenant, and other tenants of the
Property or the protection of the Property and other property located thereon or
therein (but this provision shall impose no duty on Landlord to take such
actions, and no liability for actions taken in good faith).

B. Access to Premises. Subject to the following provisions, to enter the
Premises in order to: (i) inspect, (ii) supply cleaning service or other
services to be provided Tenant hereunder, (iii) show the Premises to current and
prospective Lenders, insurers, purchasers, governmental authorities, and their
representatives, and during the last twelve (12) months of Tenant’s occupancy,
show the Premises to prospective tenants and leasing brokers, and (iv) decorate,
remodel or alter the Premises if Tenant abandons the Premises at any time or
vacates the same during the last 120 days of the Term (without thereby
terminating this Lease), and (v) perform any work or take any other actions
under Paragraph C below, or exercise other rights of Landlord under this Lease
or applicable Laws. In connection with any such access to the Premises, except
in emergencies or for cleaning or other routine services to be provided to
Tenant under this Lease, Landlord shall: (a) provide reasonable advance written
or oral notice to Tenant’s on-site manager or other appropriate person (which
shall be no less than twenty four (24) hours prior notice), and (b) shall not
disrupt Tenant’s business. Notwithstanding any of Landlord’s rights to enter the
Premises pursuant to the terms of this Lease, Landlord shall not cause Tenant to
in any way violate any laws, regulations or ordinances intended to protect the
rights and privacy of Tenant’s patients, including those relating to any and all
patient records, which at any time, Tenant shall be able to secure in locked
storage units or remove from the Premises.

C. Changes to the Property. Subject to the last sentence of this Paragraph, to:
(i) paint and decorate, (ii) perform repairs or maintenance, and (iii) make
replacements, restorations, renovations, alterations, additions and
improvements, structural or otherwise (including retrofit work), in and to the
Property, any part thereof, including any adjacent building, structure,
facility, land, street or alley, or change the uses thereof (other than Tenant’s
permitted use under this Lease), including changes, reductions or additions of
corridors, entrances, doors, lobbies, parking facilities and other areas,
structural support columns and shear walls, elevators, stairs, escalators,
mezzanines, solar tint windows or film, kiosks, planters, sculptures, displays,
and other amenities and features therein, and changes relating to the connection
with or entrance into or use of the Property or any other adjoining or adjacent
building or buildings, now existing or hereafter constructed. In connection with
such matters, Landlord may erect scaffolding, barricades and other structures,
open ceilings, close entry ways, restrooms, elevators, stairways, corridors,
parking and other areas and facilities, and take such other actions as Landlord
deems reasonably appropriate. However, Landlord shall: (a) provide Tenant access
to the Premises at all times, and (b) in connection with entering the Premises,
comply with the last sentence of Paragraph B above. Notwithstanding the
foregoing, Landlord shall not make

 

27



--------------------------------------------------------------------------------

any material modifications permitted in this Section C within the Premises
unless (A) Tenant shall have provided prior consent, which consent shall not be
unreasonably withheld, (B) such changes are necessary to repair, maintain or
improve the Systems, Equipment or structure of such building (C) such changes
are necessary for Landlord to comply with its obligations under this Lease,
(D) such changes are required in the event of an emergency or required or
reasonably advisable in connection with laws and regulations, or (E) such
changes are made to the common areas of the Premises during the last two
(2) years of the Term (excluding any unexercised extension options).

ARTICLE 21: LANDLORD’S RIGHT TO CURE

Subject to Tenant’s rights under Article 6 of this Lease, if Landlord shall fail
to perform any obligation under this Lease required to be performed by Landlord,
Landlord shall not be deemed to be in default hereunder nor subject to any
claims for damages of any kind, unless such failure shall have continued for a
period of thirty (30) days after notice thereof by Tenant (provided, if the
nature of Landlord’s failure is such that more time is reasonably required in
order to cure, Landlord shall not be in default if Landlord commences to cure
within such period and thereafter diligently seeks to cure such failure to
completion). If Landlord shall default and fail to cure as provided herein,
Tenant shall have such rights and remedies as may be available to Tenant under
applicable Laws, subject to the other provisions of this Lease; provided, Tenant
shall have no right of self-help to perform repairs or any other obligation of
Landlord, and shall have no right to withhold, set-off or abate Rent, or
terminate this Lease, except as may be expressly provided in this Lease.

ARTICLE 22: INDEMNIFICATION

Subject to the provisions of Articles 10 and 11, Tenant shall defend, indemnify
and hold Landlord harmless from and against any and all claims, demands, losses,
penalties, fines, fees, charges, assessments, liabilities, damages, judgments,
orders, decrees, actions, administrative or other proceedings, costs and
expenses (including reasonable attorneys’ and expert witness fees, and court
costs), arising or alleged to arise from: (i) any violation or breach of this
Lease or applicable Law by any Tenant Parties (as defined below), (ii) damage,
loss or injury to persons, property or business directly arising out of any
Tenant Party’s use of the Premises or Property, or out of any other act or
omission of any Tenant Parties, and (iii) any other damage, loss or injury to
persons, property or business occurring in, or from the Premises, except to the
extent that such other damage, loss or injury to persons, property or business
is caused by the negligence or intentional misconduct of Landlord. For purposes
of this provision, “Tenant Parties” shall mean Tenant, any other occupant of the
Premises and any of their respective agents, employees, invitees, Transferees
and contractors.

ARTICLE 23: RETURN OF POSSESSION

A. General Provisions. At the expiration or earlier termination of this Lease or
Tenant’s right of possession, Tenant shall vacate and surrender possession of
the entire Premises in the condition required under Article 8 and the Rules,
ordinary wear and tear and casualty and condemnation excepted, shall surrender
all keys and key cards, and any parking transmitters, stickers or cards to
Landlord, and shall remove all personal property and office trade fixtures that
may be readily removed without damage to the Premises or Property, subject to
the following provisions.

B. Landlord’s Property. All improvements, fixtures and other items, including,
without limitation, ceiling light fixtures, HVAC equipment, plumbing fixtures,
hot water heaters, fire suppression and sprinkler systems, Lines under Article
28, built-in shelves and cabinets, interior drywall partitioning, interior
stairs, wall coverings, carpeting and other flooring, blinds, drapes and window
treatments, in or serving the Premises, whether installed by Tenant or Landlord,
and any other items installed or provided by Landlord or at Landlord’s expense,
shall be Landlord’s property and shall remain upon the Premises, all without
compensation, allowance, or credit to Tenant, unless Landlord elects otherwise
as provided in Paragraph C below.

 

28



--------------------------------------------------------------------------------

C. Removal of Items by Tenant. Notwithstanding the foregoing to the contrary, if
prior to expiration or earlier termination of this Lease or within thirty
(30) days thereafter Landlord so directs by notice, Tenant shall promptly remove
such items described in Paragraph B above as are designated in such notice and
restore the Premises to the condition prior to the installation of such items in
a good and workmanlike manner; provided, Landlord shall not require removal of
any such items that: (i) already existed in the Premises before Rent
Commencement Date, or (ii) involve customary leasehold improvements that are
installed by or for Tenant pursuant to the provisions of this Lease after the
Rent Commencement Date to the extent that Tenant seeks, and Landlord grants, a
written waiver of such removal requirement in connection with Landlord’s
approval of the plans therefor.

D. Tenant’s Failure to Remove Items. If Tenant shall fail to remove any items
from the Premises as required hereunder, Landlord may do so and Tenant shall pay
Landlord’s charges therefor upon demand. All such property removed from the
Premises by Landlord pursuant to any provisions of this Lease or any Law may be
handled or stored by Landlord at Tenant’s expense, and Landlord shall in no
event be responsible for the value, preservation or safekeeping thereof. All
such property not removed from the Premises or retaken from storage by Tenant
within thirty (30) days after expiration or earlier termination of this Lease or
Tenant’s right to possession shall, at Landlord’s option, be conclusively deemed
to have been conveyed by Tenant to Landlord as if by bill of sale without
payment by Landlord.

ARTICLE 24: HOLDING OVER

Unless Landlord expressly agrees otherwise in writing, Tenant shall pay Landlord
150% for the first ninety (90) days, and thereafter 200%, of the amount of Rent
then applicable prorated on a per diem basis for each day that Tenant shall fail
to vacate or surrender possession of the Premises or any part thereof after
expiration or earlier termination of this Lease as required under Article 23,
together with all damages (direct and consequential) sustained by Landlord on
account thereof. Tenant shall pay such amount of Rent in accordance with this
Lease (subject to refund of any partial month occupancy prorated on a per diem
basis), and such other amounts upon written demand. The foregoing provisions,
and Landlord’s acceptance of any such amounts, shall not serve as permission for
Tenant to hold-over, nor serve to extend the Term (although Tenant shall remain
a tenant-at-sufferance bound to comply with all other provisions of this Lease
until Tenant properly vacates the Premises, including Article 23), and Landlord
shall have such other remedies to recover possession of the Premises as may be
available to Landlord under applicable Laws. Notwithstanding the foregoing,
before or after termination, Landlord may (but shall not be required to) provide
notice advising Tenant of the Rent and other terms on which Tenant may, as
permitted by Landlord, hold over on a month-to-month basis.

ARTICLE 25: NOTICES

Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
or to the Premises or Property, shall be in writing and shall not be effective
unless served personally or by national air courier service, or United States
certified mail, return receipt requested, postage prepaid, to the parties at the
addresses set forth in Article 1, or such other address or addresses as Tenant
or Landlord may from time to time designate by notice given as above provided.
Every notice or other communication hereunder shall be deemed to have been given
as of the third business day following the date of such mailing (or as of any
earlier date evidenced by a receipt from such national air courier service or
the United States Postal Service) or immediately if personally delivered.
Notices not sent in accordance with the foregoing shall be effective when
received by the parties at the addresses required herein.

 

29



--------------------------------------------------------------------------------

ARTICLE 26: REAL ESTATE BROKERS

Landlord and Tenant hereby mutually: (i) represent and warrant to each other
that they have dealt only with the brokers, if any, designated in Article 1
(whose commission, if any, shall be paid pursuant to separate written agreement
by the party signing such agreement) as broker, agent or finder in connection
with this Lease, and (ii) agree to defend, indemnify and hold each other
harmless from and against any and all claims, demands, losses, liabilities,
damages, judgments, costs and expenses (including reasonable attorneys’ and
expert witness fees, and court costs), arising or alleged to arise from any
breach of their respective foregoing representation and warranty under this
Article.

ARTICLE 27: NO WAIVER

No provision of this Lease will be deemed waived by either party unless
expressly waived in writing and signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord
directly or through any agent or lock-box arrangement shall not constitute a
waiver of any breach by Tenant of any term or provision of this Lease (and
Landlord reserves the right to return or refund any untimely payments if
necessary to preserve Landlord’s remedies). No acceptance of a lesser amount of
Rent shall be deemed a waiver of Landlord’s right to receive the full amount
due, nor shall any endorsement or statement on any check or payment or any
letter accompanying such check or payment be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the full amount due. The acceptance of Rent or of the
performance of any other term or provision from, or providing directory listings
or services for, any Person other than Tenant shall not constitute a waiver of
Landlord’s right to approve any Transfer. No delivery to, or acceptance by,
Landlord or its agents or employees of keys, nor any other act or omission of
Tenant or Landlord or their agents or employees, shall be deemed a surrender, or
acceptance of a surrender, of the Premises or a termination of this Lease,
unless stated expressly in writing by Landlord.

ARTICLE 28: TELECOMMUNICATION LINES

A. Telecommunication Lines. Subject to Landlord’s continuing right of
supervision and reasonable approval, and the other provisions hereof, Tenant
may: (i) install telecommunication lines (“Lines”) connecting the Premises to
any applicable Building terminal block that is currently available or may be
made available to serve the Premises, or (ii) use such Lines as may currently
exist and already connect the Premises to such terminal block. Such terminal
block may comprise, or be connected through riser or other Lines with, a main
distribution frame (“MDF”) for the applicable Building. Landlord disclaims any
representations, warranties or understandings concerning the capacity, design or
suitability of any such terminal or MDF, Property riser Lines, or related
equipment. If there is, or will be, more than one tenant in the applicable
Building, at any time, Landlord may allocate, and periodically reallocate,
connections to the terminal blocks and MDF based on the proportion of rentable
area each tenant leases, or the type of business operations or requirements of
such tenants, in Landlord’s reasonable discretion. However, Landlord agrees that
the Lines and any such provision or allocation of the Lines will be available to
Tenant at the Possession Date under the Lease and in accordance with its
Permitted Use, and unless there is a material change in Tenant’s requirement in
connecting to the Lines or MDF shall continue to be in place for Tenant’s use
during the Term. Landlord may arrange for an independent contractor to review
Tenant’s requests for approval hereunder, monitor or supervise Tenant’s
installation, connection and disconnection of Lines, and provide other such
services, or Landlord may provide the same, and Tenant shall pay Landlord’s
reasonable charges therefor as provided in Article 9.

B. Installation. Tenant may install and use Tenant’s Lines and make connections
and disconnections at the terminal blocks as described above, provided Tenant
shall: (i) obtain Landlord’s prior

 

30



--------------------------------------------------------------------------------

written reasonable approval of all aspects thereof, which approval shall not be
unreasonably withheld, conditioned or delayed (ii) use an experienced and
qualified contractor reasonably designated or approved in writing in advance by
Landlord (whom Landlord may require to enter an access and indemnity agreement
on Landlord’s then-standard form of agreement therefor), provided that such
approval shall not be unreasonably withheld, conditioned or delayed (iii) comply
with such commercially reasonable inside wire standards as Landlord may adopt
from time to time, and all other provisions of this Lease, including Article 9
respecting Work, and the Rules respecting access to the wire closets, which are
customary for similar uses and in accordance with Tenant’s Permitted Use,
(iv) not knowingly install Lines in the same sleeve, chaseway or other enclosure
in close proximity with electrical wire, and not install PVC-coated Lines under
any circumstances, (v) thoroughly test any riser Lines to which Tenant intends
to connect any Lines to ensure that such riser Lines are available and are not
then connected to or used for telephone, data transmission or any other purpose
by any other party (whether or not Landlord has previously approved such
connections), and not connect to any such unavailable or connected riser Lines,
and (vi) not connect any equipment not otherwise approved by Landlord to the
Lines which may create an electromagnetic field exceeding the normal insulation
ratings of ordinary twisted pair riser cable or cause radiation higher than
normal background radiation, unless the Lines therefor (including riser Lines)
are appropriately insulated to prevent such excessive electromagnetic fields or
radiation (and such insulation shall not be provided by the use of additional
unused twisted pair Lines). As a condition to permitting installation of new
Lines by Tenant, Landlord may reasonably require that Tenant remove any existing
Lines located in or serving the Premises at the time of Tenant’s installation,
in the event that the removal in Landlord’s reasonable judgment is required for
Tenant to safely install its new Lines.

C. Limitation of Liability. Except to the extent due to Landlord’s intentional
misconduct or grossly negligent acts, Landlord shall have no liability for
damages arising, and Landlord does not warrant that the Tenant’s use of the
Lines will be free from the following (collectively called “Line Problems”):
(i) any eavesdropping, wire-tapping or theft of long distance access codes by
unauthorized parties, (ii) any failure of the Lines to satisfy Tenant’s
requirements, or (iii) any capacitance, attenuation, cross-talk or other
problems with the Lines, any misdesignation of the Lines in the MDF room or wire
closets, or any shortages, failures, variations, interruptions, disconnections,
loss or damage caused by or in connection with the installation, maintenance,
replacement, use or removal of any other Lines or equipment at the Property by
or for other tenants at the Property, by any failure of the environmental
conditions at or the power supply for the Property to conform to any
requirements of the Lines or any other problems associated with any Lines or by
any other cause. Under no circumstances shall any Line Problems be deemed an
actual or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of any Rent or other charges under the Lease, or relieve Tenant from
performance of Tenant’s obligations under the Lease. In no event shall Landlord
or Tenant be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from any Line Problems.

ARTICLE 29: HAZARDOUS MATERIALS

A. Hazardous Materials Generally Prohibited. Except as provided herein, Tenant
shall not transport, use, store, maintain, generate, manufacture, handle,
dispose, release, discharge, spill or leak any “Hazardous Material” (as defined
in Article 30), or permit its employees, agents, contractors, or other occupants
of the Premises to engage in such activities on or about the Property. However,
the foregoing provisions shall not prohibit the transportation to and from, and
use, storage, maintenance and handling within, the Premises by Tenant, of
substances customarily and lawfully used by Landlord in operating the Property,
or by Tenant in the business which Tenant is permitted to conduct in the
Premises under this Lease, as an incidental and minor part of such business, and
provided: (i) such substances shall be properly labeled, contained, used and
stored only in small quantities reasonably necessary for such permitted use and
the ordinary course of such business operations, in accordance with applicable
Laws, prevailing standards, and the manufacturers’ instructions therefor, and as
Landlord shall reasonably require (but no warning notices or symbols shall be
placed, or required to be placed, on or near any door to or within the Premises
or Property), (ii) such substances shall not be disposed of, released,
discharged or permitted to spill or leak in or about the Premises or the
Property (and under no circumstances shall any Hazardous Material be disposed of
within the drains or plumbing facilities in or serving the Premises or Property
or in

 

31



--------------------------------------------------------------------------------

any other public or private drain or sewer, regardless of quantity or
concentration), (iii) if any applicable Law or Landlord’s trash removal
contractor requires that any such substances be disposed of from the Premises
separately from ordinary trash, Tenant shall make arrangements at Tenant’s
expense for such disposal in approved containers directly with a qualified and
licensed disposal company at a lawful disposal site, (iv) any remaining such
substances shall be completely, properly and lawfully removed from the Property
upon expiration or earlier termination of this Lease, and (v) for purposes of
removal and disposal of any such substances for which Tenant is responsible
hereunder, Tenant shall be named as the owner, operator and generator, shall
obtain a waste generator identification number, and shall execute all permit
applications, manifests, waste characterization documents and any other required
forms.

B. Notifications. To the extent Tenant has actual knowledge, Tenant shall
immediately notify Landlord of: (i) any inspection, enforcement, cleanup or
other regulatory action taken or threatened by any regulatory authority with
respect to any Hazardous Material on or from the Premises or the migration
thereof from or to other property, (ii) any demands or claims made or threatened
by any party relating to any loss or injury claimed to have resulted from any
Hazardous Material on or from the Premises, (iii) any release, discharge, spill,
leak, migration, disposal or transportation of any Hazardous Material on or from
the Premises in violation of this Article, and any damage, loss or injury to
persons, property or business resulting or claimed to have resulted therefrom,
and (iv) any matters where Tenant is required by Law to give a notice to any
regulatory authority respecting any Hazardous Material on or from the Premises.
Landlord shall have the right (but not the obligation) to notify regulatory
authorities concerning actual and claimed violations of this Article, and to
join and participate, as a party, in any legal proceedings or actions affecting
the Premises and concerning Hazardous Materials or otherwise initiated under any
environmental, health or safety Law.

C. Hazardous Materials Questionnaire. At such times as Landlord may reasonably
request, Tenant shall accurately and completely fill out, sign (and certify to
be accurate and complete) and return Landlord’s then current form of Tenant
Hazardous Materials Questionnaire and Disclosure Statement (“Hazardous Materials
Questionnaire”) which shall: (i) identify, describe and list quantities of any
Hazardous Materials that have been transported to or from, used, stored,
generated, handled, maintained, disposed, released, discharged, spilled, leaked
or migrated in or from the Premises since the Commencement Date or the last such
Hazardous Materials Questionnaire, and any such activity that is anticipated
during the next twelve (12) months, (ii) provide information concerning past,
present and anticipated disposal practices, storage tanks, process tanks, dip
tanks, waste management practices, waste water discharge/treatment practices,
air discharges, regulatory actions, and such other information as Landlord
requires, and (iii) include copies of any material safety data sheets (“MSDS”)
issued by the manufacturer, distributor or importer for any such Hazardous
Materials. Landlord shall generally not require such Environmental
Questionnaires more than once per year, except if required by Law or a Lender,
or in connection with a proposed sale or financing of the Property, or if based
on Tenant’s answers to any prior Environmental Questionnaire or an inspection of
the Premises, or if Landlord determines that more frequent Environmental
Questionnaires are reasonably required.

D. Hazardous Materials Records; Inspections, Tests and Studies. To the extent in
Tenant’s actual possession, Tenant shall immediately upon written request from
time to time provide Landlord with copies of all permits, approvals, memos,
reports, correspondence, complaints, demands, claims, subpoenas, requests,
feasibility and impact studies, storage and management plans, business plans,
remediation and cleanup plans, closure plans, documentation evidencing that a
clean-up or other action required hereunder has been properly and lawfully
completed, and all papers of any kind filed with or by any regulatory authority
and any other books, records or items pertaining to Hazardous Materials that are
subject to the provisions of this Article (collectively referred to herein as
“Tenant’s Hazardous Materials Records”). Landlord reserves the right to conduct,
and to request that regulatory authorities conduct, from time to time, detailed
inspections, tests and studies at or respecting the Premises, and of Tenant’s
operations therein including, without limitation, air, soil, water and the
contents of any cans, bottles, jars, drums, barrels or other containers, and
Tenant’s Hazardous Materials Records, respecting Tenant’s compliance with this
Article. In connection therewith, Tenant shall fully cooperate and shall
instruct Tenant’s officers and employees to answer all questions truthfully and
completely. Such inspections, tests and studies may be made with or without
prior notice. If Landlord or any Lender or regulatory authority arranges for any
inspections, tests or studies showing this Article has been violated in any
material way, or otherwise in connection with any request by Tenant for

 

32



--------------------------------------------------------------------------------

permission to engage in any activity or to waive any requirement involving
Hazardous Materials, Tenant shall pay for the cost of such inspections, tests
and studies. If any insurance with respect to Hazardous Materials is required by
Law or any Lender, then Tenant shall obtain such insurance at its expense.

E. Clean Up Responsibilities. If any Hazardous Material is released, discharged
or disposed of, or permitted to spill, leak, or migrate, by Tenant or its
Transferees or their respective agents, employees or contractors, in violation
of the foregoing provisions of Article 29.A, Tenant shall immediately and
properly clean up and remove the Hazardous Materials from the Premises, Property
and any other affected property and clean or replace any affected personal
property (whether or not owned by Landlord) in compliance with applicable Laws
and then prevailing industry practices and standards, at Tenant’s expense
(without limiting Landlord’s other remedies therefor). Such clean up and removal
work (“Tenant Remedial Work”) shall be considered Work under Article 9 and
subject to the provisions thereof, including, without limitation, Landlord’s
prior written approval (except in emergencies), and any testing, investigation,
feasibility and impact studies, and the preparation and implementation of any
remedial action plan required by any court or regulatory authority having
jurisdiction or reasonably required by Landlord. In connection therewith, Tenant
shall provide documentation evidencing that all Tenant Remedial Work or other
action required hereunder has been properly and lawfully completed (including a
certificate addressed to Landlord from an environmental consultant reasonably
acceptable to Landlord, in such detail and form as Landlord may reasonably
require). If any Hazardous Material is released, discharged, disposed of, or
permitted to spill, leak, or migrate on or about the Property and is not caused
by Tenant or its Transferees or their respective agents, employees or
contractors, such release, discharge, disposal, spill, leak, or migration shall
be deemed casualty damage under Article 11 to the extent that the Premises and
Tenant’s use thereof is affected thereby; in such case, Landlord and Tenant
shall have the obligations and rights respecting such casualty damage provided
under this Lease (including Landlord’s obligations to restore under Article 11.A
by lawfully abating the Hazardous Material, and Tenant’s rights to abate Rent
under Article 11.B).

F. Storage Tanks and Ponds. Except with respect to a storage tank for the supply
of fuel for the generator that may be installed pursuant to the terms and
conditions of Article 9 of this Lease, Tenant shall not install or use storage
tanks on or about the Premises (whether under, on or above ground) without
Landlord’s prior written consent, which consent may be withheld in Landlord’s
sole discretion. Tenant shall not engage in or permit ponding or surface storage
or treatment of Hazardous Materials under any circumstances. If Landlord permits
Tenant to install or use a storage tank, Tenant shall comply with all applicable
Laws in connection therewith, and at Landlord’s request shall properly and
lawfully remove such tank upon expiration or earlier termination of this Lease
(or sooner if such tank is found to leak or removal is required by applicable
Laws) in accordance with removal procedures approved by Landlord in advance in
writing.

G. Miscellaneous. Tenant shall immediately upon written request provide Landlord
with copies of all material safety data sheets, permits, approvals, memos,
reports, correspondence, complaints, demands, claims, subpoenas, requests,
remediation and cleanup plans, and all papers of any kind filed with or by any
regulatory authority and any other books, records or items pertaining to
Hazardous Materials that are subject to this Article (collectively referred to
herein as “Tenant’s Hazardous Materials Records”). Tenant shall pay, prior to
delinquency, any and all fees, taxes (including excise taxes), penalties and
fines arising from or based on Tenant’s activities involving Hazardous Material
on or about the Premises or Property, and shall not allow such obligations to
become a lien or charge against the Property or Landlord. If Tenant violates any
provision of this Article with respect to any Hazardous Materials, Landlord may:
(i) require that Tenant immediately remove all Hazardous Materials from the
Premises and discontinue using, storing and handling Hazardous Materials in the
Premises, and/or (ii) pursue such other remedies as may be available to Landlord
under this Lease or applicable Law.

ARTICLE 30: DEFINITIONS

(A) “Building” shall mean each structure (or the portion thereof owned by
Landlord) identified in Article 1.

 

33



--------------------------------------------------------------------------------

(B) “Default Rate” shall mean one and one half percent (1.5%) per month, or the
highest rate permitted by applicable Law, whichever shall be less.

(C) “Expenses” shall mean all expenses, costs and amounts (other than Taxes,
unless Landlord elects to bill Taxes as part of Expenses) of every kind and
nature directly relating to the ownership, management, repair, maintenance,
replacement, insurance and operation of the Property, including, without
limitation (except as expressly set forth herein): (i) Utility Costs,
(ii) complying with Laws, subject to the exclusions below, (iii) Insurance (but
only if Landlord elects to bill Insurance as part of Expenses and not
separately), (iv) supplies, materials, tools and equipment, including rental,
installment purchase and financing agreements therefor, (v) accounting,
security, janitorial, property management and other services (but excluding
janitorial costs for the Premises paid directly by Tenant pursuant to Article
6), (vi) compensation and benefits for personnel providing services at or below
the level of senior property manager, including but not limited to the Building
Engineer and Chief Building Engineer (but if personnel handle other properties
or functions, the foregoing expenses shall be allocated appropriately between
the Property and such other properties or functions), (vii) management fees in
an amount equal to three percent (3%) of Base Rent and additional Rent
(including, without limitation, Tenant’s Share of Expenses, Insurance and Taxes)
payable by Tenant under this Lease, (viii) payments under any reciprocal
easement, declaration or other agreement for sharing common area costs or other
matters in any development or complex in which the Property is located,
(ix) sales or other taxes on supplies or services for the Property,
(x) operating and maintaining a property management office the size, location
and condition of which are commercially reasonable, including the actual rent
paid or fair rental value, appropriately allocated between the Property and any
other property served by such office, and (xi) operation, maintenance, repair,
installation, replacement, painting, decorating and cleaning of the Property and
off-site items that benefit the Property, including signs, traffic signals,
drainage and irrigation systems, sidewalks, driveways, parking facilities,
loading and service areas, landscaping, common area fixtures, trash compactors,
doors, windows, roofs, Systems and Equipment, and any other features of and
services for the Property. The foregoing provision is for definitional purposes
and shall not impose any obligation upon Landlord to incur such expenses, nor
limit other Expenses that Landlord may incur for the Property. Landlord may
retain independent contractors (or affiliated contractors at competitive market
rates) to provide any services or perform any work, in which case the costs
thereof shall be deemed Expenses. Expenses shall, however, exclude:

(1) the following items: (a) interest and amortization on Mortgages, and other
debt costs or ground lease payments, if any, except as provided herein,
(b) depreciation of buildings and other improvements (except permitted
amortization of certain capital expenditures as provided below), (c) legal fees,
costs and disbursements and other expenses in connection with negotiations,
leasing, tenant disputes or enforcement of leases, other occupants or
prospective tenants, (d) real estate brokers’ commissions or marketing costs,
(e) improvements or alterations to tenant spaces, (f) the cost of providing any
service directly to, and paid directly by, any tenant (except through Expenses),
(g) costs of any items for which Landlord receives (after reasonable efforts to
collect) reimbursement from insurance proceeds or from a warranty or other such
third party (such proceeds to be deducted from Expenses in the year in which
received) (h) repairs or other work occasioned by fire, flood, earthquake, rain,
hail, windstorm or other casualty covered by insurance or by the exercise of the
power of eminent domain to the extent Landlord receives (after reasonable
collection efforts) receives insurance or condemnation proceeds, (i) renovating
or otherwise improving or decorating, painting or redecorating space for tenants
or other occupants other than common areas; (j) services or other benefits of a
type which are not provided to Tenant but which are provided to another tenant
or occupant other than common areas; (k) electricity and other services that are
sold to tenants or for which Landlord is entitled to be reimbursed separately by
tenants (other than through Expenses) or other third parties; (l) costs incurred
due to violation by Landlord or any tenant (other than Tenant) of the terms and
conditions of any lease; (m) the excess over competitive costs by independent
suppliers and contractors of the costs of supplies and services provided by
subsidiaries and affiliates of Landlord; (n) Landlord’s general overhead except
to the extent it is expended in direct connection with the management and
operation of the Property; (o) compensation or benefits provided to clerks,
attendants, or other persons in commercial concessions operated by the Landlord;
(p) advertising and promotional activities; (q) costs, fines, or penalties
incurred due to violation by Landlord of any governmental rule or authority.
(r) compensation and benefits provided to administrative and executive personnel
of Landlord above the level of Senior Property Manager; (s) Landlord’s excess
profits taxes, franchise taxes, gift taxes,

 

34



--------------------------------------------------------------------------------

capital stock taxes, inheritance and succession taxes, estate taxes, federal and
state income taxes, depreciation recapture taxes, phantom income taxes and other
taxes to the extent applicable to Landlord’s general or net income (as opposed
to rents, receipts or income attributable to operations at the Property);
(t) intentionally omitted; (u) costs incurred in the removal, encapsulation,
replacement, or other treatment to any substance considered to be detrimental to
health, safety, or general environment of the tenant and occupants of the
Property except to the extent caused by Tenant; (v) costs for which Landlord is
or entitled to be paid, reimbursed or indemnified by another tenant or other
third party to the extent collected by Landlord after reasonable efforts;
(w) costs of complying with any right of indemnification contained in any other
lease; (x) costs of curing any breach of representation or warranty contained in
any other lease; (y) increased insurance premiums assessed specifically to any
other tenant of the Property; (z) any HVAC, janitorial or other services
provided to tenants on an extra cost basis after regular business hours; and
(aa) any work or services performed for any facility other than the Premises or
the Property.

(2) capital expenditures, except those: (a) made primarily to reduce Expenses or
increases therein, or to comply with Laws or insurance requirements (excluding
capital expenditures to cure violations of Laws or insurance requirements that
existed prior to the date of this Lease), or (b) for replacements (as opposed to
additions or new improvements) of roofs and parking areas, and other
nonstructural items located in the common areas of the Property required to keep
such areas in good condition; provided, any such permitted capital expenditure
shall be amortized (with interest at the borrowing rate available to Landlord
when the cost was incurred) over: (x) the period during which the reasonably
estimated savings in Expenses equals the expenditure, if applicable, or (y) the
useful life of the item as governed by GAAP.

(D) “Hazardous Material” shall include, but not be limited to: (i) any
flammable, explosive, toxic, radioactive, biological, corrosive or otherwise
hazardous chemical, substance, liquid, gas, device, form of energy, material or
waste or component thereof, (ii) petroleum-based products, diesel fuel, paints,
solvents, lead, radioactive materials, cyanide, biohazards, infectious or
medical waste and “sharps”, printing inks, acids, DDT, pesticides, ammonia
compounds, and any other items which now or subsequently are found to have an
adverse effect on the environment or the health and safety of persons or animals
or the presence of which require investigation or remediation under any Law or
governmental policy, and (iii) any item defined as a “hazardous substance”,
“hazardous material”, “hazardous waste”, “regulated substance” or “toxic
substance” under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq., Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., Resource Conservation and Recovery
Act of 1976, 42 U.S.C. §6901 et seq., Clean Water Act, 33 U.S.C. §1251, et seq.,
Safe Drinking Water Act, 14 U.S.C. §300f, et seq., Toxic Substances Control Act,
15 U.S.C. §2601, et seq., Atomic Energy Act of 1954, 42 U.S.C. §2014 et seq.,
and any similar federal, state or local Laws, and all regulations, guidelines,
directives and other requirements thereunder, all as may be amended or
supplemented from time to time.

(E) “Insurance” shall mean costs of insurance that Landlord maintains for the
Property, which may include, but shall not be limited to, commercial general
liability, casualty damage, flood, earthquake, boiler and machinery, rent loss,
workers’ compensation and employers’ liability, builders’ risk, automobile, and
other coverages, in such amounts and with such deductibles and other features
consistent with similar properties in the market, and including a reasonable
allocation of such costs under any blanket policies and self-retention funds.

(F) “Landlord” shall mean only the landlord from time to time, except that for
purposes of any provisions defending, indemnifying and holding Landlord harmless
hereunder, “Landlord” shall include past, present and future landlords and their
respective partners, beneficiaries, trustees, officers, directors, employees,
shareholders, principals, agents, affiliates, successors and assigns.

(G) “Law” or “Laws” shall mean all federal, state, county and local governmental
and municipal laws, statutes, ordinances, rules, regulations, codes, decrees,
orders and other such requirements, applicable equitable remedies and decisions
by courts in cases where such decisions are considered binding precedents in the
State in which the Property is located, and decisions of federal courts applying
the Laws of such State, at the time in question. This Lease shall be interpreted
and governed by the Laws of the State in which the Property is located.

 

35



--------------------------------------------------------------------------------

(H) “Lender” shall mean the holder of any Mortgage at the time in question, and
where such Mortgage is a ground lease, such term shall refer to the ground
lessor (and the term “ground lease” although not capitalized is intended
throughout this Lease to include any superior or master lease).

(I) “Mortgage” shall mean all mortgages, deeds of trust, ground leases and other
such encumbrances now or hereafter placed upon the Property or Buildings, or any
part thereof, and all renewals, modifications, consolidations, replacements or
extensions thereof, and all indebtedness now or hereafter secured thereby and
all interest thereon.

(J) “Person” shall mean an individual, trust, partnership, limited liability
company, joint venture, association, corporation and any other entity.

(K) “Premises” shall mean the area within the Buildings identified in Article 1
and Exhibit A-1A & Exhibit A-1B. Landlord reserves the right to use (or grant
other parties the right to use) and Tenant shall have no right, title or
interest in: (i) the roof of the Buildings, (ii) exterior portions of the
Premises (including, without limitation, demising walls and outer walls of the
Buildings), and (iii) air rights above the Premises and rights to the land and
improvements below the floor level of the Premises.

(L) “Property” shall mean the Buildings, and any common or public areas or
facilities, easements, corridors, lobbies, sidewalks, loading areas, driveways,
landscaped areas, skywalks, parking rights, garages and lots, and any and all
other rights, structures or facilities operated or maintained in connection with
or for the benefit of the Buildings, and all parcels or tracts of land on which
all or any portion of the Buildings or any of the other foregoing items are
located, and any fixtures, machinery, apparatus, Systems and Equipment,
furniture and other personal property of Landlord located thereon or therein and
used in connection with the operation thereof. Landlord reserves the right to
add land, buildings, easements or other interests to, or sell or eliminate the
same from, the Property, and grant interests and rights in the Property to other
parties. If the Buildings shall now or hereafter be part of a development or
complex of buildings or structures collectively owned by Landlord or its
affiliates, the Property shall, at Landlord’s option, also be deemed to include
such other of those buildings or structures as Landlord shall from time to time
designate, and shall initially include such buildings and structures (and
related facilities and parcels on which the same are located) as are
cross-hatched on Exhibit A-3.

(M) “Rent” shall have the meaning specified therefor in Article 3.

(N) “Systems and Equipment” shall mean any plant, machinery, transformers, duct
work, cable, wires, and other equipment, facilities, and systems designed to
supply light, heat, ventilation, air conditioning and humidity or any other
services or utilities, or comprising or serving as any component or portion of
the electrical, gas, steam, plumbing, sprinkler, communications, alarm,
security, or fire/life/safety systems or equipment, or any elevators, escalators
or other mechanical, electrical, electronic, computer or other systems or
equipment for the Property, except to the extent that any of the same serves
particular tenants exclusively (and “systems and equipment” without
capitalization shall refer to such of the foregoing items serving particular
tenants exclusively).

(O) “Taxes” shall mean all amounts (unless required by Landlord to be paid under
Article 14 or as Expenses) for federal, state, county, or local governmental,
special district, improvement district, municipal or other political subdivision
taxes, fees, levies, assessments, charges or other impositions of every kind and
nature in connection with the ownership, leasing and operation of the Property,
whether foreseen or unforeseen, general, special, ordinary or extraordinary
(including real estate and ad valorem taxes, general and special assessments,
transit taxes, water and sewer rents, license and business license fees, use or
occupancy taxes, gross receipts or sales taxes, taxes on personal property and
property management services, and taxes or charges for fire protection, streets,
sidewalks, road maintenance, refuse or other services). If the method of
taxation of real estate prevailing at the time of execution hereof shall be, or
has been, altered so as to cause the whole or any part of the Taxes now,
hereafter or heretofore

 

36



--------------------------------------------------------------------------------

levied, assessed or imposed on real estate to be levied, assessed or imposed on
Landlord, wholly or partially, as a capital stock levy or otherwise, or on or
measured by the rents, income or gross receipts received therefrom, then such
new or altered taxes shall be included within the term “Taxes,” except that the
same shall not include any portion of such tax attributable to other income of
Landlord not relating to the Property. Tenant shall pay increased Taxes whether
Taxes are increased as a result of increases in the assessment or valuation of
the Property (whether based on a sale, change in ownership or refinancing of the
Property or otherwise), increases in tax rates. Notwithstanding the foregoing,
there shall be excluded from Taxes, and in addition to such exclusions pursuant
to Article 30 of this Lease, all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, depreciation recapture taxes, phantom income
taxes and other taxes to the extent applicable to Landlord’s general or net
income (as opposed to rents, receipts or income attributable to operations at
the Property). For the purposes of determining Tenant’s Share of Taxes for any
calendar year, Taxes shall mean those Taxes payable during such calendar year.

(P) “Tenant” shall be applicable to one or more Persons as the case may be, the
singular shall include the plural, and if there be more than one Tenant, the
obligations thereof shall be joint and several. When used in the lower case,
“tenant” shall mean any other tenant or occupant of the Property.

(Q) “Tenant’s Share” shall have the meaning set forth in Article 1.

(R) “Utility Costs” shall include costs for electricity, power, gas, steam, oil
or other fuel, water, sewer and other such services for the Property, including
sales or other taxes thereon (but excluding any such costs for the Premises paid
directly by Tenant pursuant to Article 6.B).

ARTICLE 31: INTENTIONALLY DELETED

ARTICLE 32: MISCELLANEOUS

A. Captions and Interpretation. The captions of the Articles and Paragraphs of
this Lease, and any computer highlighting of changes from earlier drafts, are
for convenience of reference only and shall not be considered or referred to in
resolving questions of interpretation. Tenant acknowledges that it has read this
Lease and that it has had the opportunity to confer with counsel in negotiating
this Lease; accordingly, this Lease shall be construed neither for nor against
Landlord or Tenant, but shall be given a fair and reasonable interpretation in
accordance with the meaning of its terms. The neuter shall include the masculine
and feminine, and the singular shall include the plural. The term “including”
shall be interpreted to mean “including, but not limited to.”

B. Survival of Provisions. All obligations, including indemnity, Rent (both
payment and reimbursement by Landlord) and other payment obligations or rights
of either party arising during or attributable to the period prior to expiration
or earlier termination of this Lease shall survive such expiration or earlier
termination.

C. Severability. If any term or provision of this Lease or portion thereof shall
be found invalid, void, illegal, or unenforceable generally, or with respect to
any particular party, by a court of competent jurisdiction, it shall not affect,
impair or invalidate any other terms or provisions or the remaining portion
thereof or enforceability with respect to any other party.

D. Post Office Addresses. After the Commencement Date, Landlord will use
reasonable efforts to cause there to be either, at Landlord’s election, a
separate post office address for both the Buildings on a combined basis or a
separate post office address for each of the Buildings on an individual basis.

E. Short Form Lease. A memorandum of this Lease in the form attached hereto as
Exhibit J shall be executed by Landlord and Tenant and recorded by Tenant within
thirty (30) days after the effective date of this Lease. At the written request
of Landlord after the expiration or earlier termination of this Lease,

 

37



--------------------------------------------------------------------------------

Tenant shall promptly execute and deliver to Landlord in recordable form a
release of such memorandum, and if Tenant fails to promptly execute and deliver
such release, Landlord may execute and deliver such release as Tenant’s attorney
in fact.

F. Light, Air and Other Interests. This Lease does not grant any legal rights to
“light and air” outside the Premises nor any particular view visible from the
Premises, nor any easements, licenses or other interests unless expressly
contained in this Lease.

G. Authority. Tenant and all Persons signing for Tenant below, and Landlord and
all Persons signing for Landlord below, hereby represent that this Lease has
been fully authorized and no further approvals are required, and that Landlord
and Tenant are duly organized, in good standing and legally qualified to do
business in the Property and Premises (and have any required certificates,
licenses, permits and other such items).

H. Partnership Tenant. If Tenant is a partnership, all current and new general
partners shall be jointly and severally liable for all obligations of Tenant
hereunder and as this Lease may hereafter be modified, whether such obligations
accrue before or after admission of future partners or after any partners die or
leave the partnership. Tenant shall cause each new partner to sign and deliver
to Landlord written confirmation of such liability, in form and content
satisfactory to Landlord, but failure to do so shall not avoid such liability.

I. Successors and Assigns; Transfer of Property and Security Deposit. Each of
the terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties’ respective heirs, executors, administrators, guardians,
custodians, successors and assigns, subject to Article 13 respecting Transfers
and Article 18 respecting rights of Lenders. Subject to Article 18, if Landlord
shall convey or transfer the Property or any portion thereof in which the
Premises are contained to another party, such party shall thereupon be and
become landlord hereunder, shall be deemed to have fully assumed all of
Landlord’s obligations under this Lease accruing during such party’s ownership,
including the return of any Security Deposit, and Landlord shall be free of all
such obligations accruing from and after the date of conveyance or transfer. If
Landlord desires to convey Building II and Building IV to separate owners, then
Tenant agrees to execute and deliver to Landlord separate leases for each in
form and substance reasonably acceptable to Landlord and Tenant, each of which
(a) shall be on the same terms and conditions of this Lease with rent and other
terms appropriately allocated to each building, (b) shall provide that a default
by Tenant under one of such leases is a default by the Tenant under both of such
leases, and (c) shall provide that the liability of each owner shall be limited
to a default by such owner only under its respective lease. In no event shall
Tenant be forced to accept lease terms that are materially adverse to Tenant’s
rights and/or obligations under the existing Lease.

J. Limitation of Liability. Tenant agrees to look solely to Landlord’s interest
in the Property (which is deemed to include all insurance, condemnation, rent
and sale proceeds related thereto) for the enforcement of any judgment, award,
order or other remedy under or in connection with this Lease or any related
agreement, instrument or document or for any other matter whatsoever relating
thereto or to the Property or Premises. Under no circumstances shall any present
or future, direct or indirect, principals or investors, general or limited
partners, officers, directors, shareholders, trustees, beneficiaries,
participants, advisors, managers, employees, agents or affiliates of Landlord,
or of any of the other foregoing parties, or any of their heirs, successors or
assigns have any liability for any of the foregoing matters. In no event shall
Landlord be liable to Tenant for any consequential damages.

K. Confidentiality. Tenant and Landlord shall use commercially reasonable
efforts to keep confidential the content and all copies of this Lease, related
documents or amendments now or hereafter entered, and all proposals, materials,
information and matters relating thereto, including the results of any review of
Landlord’s records under Article 3 or Tenant’s financials, and not to disclose,
disseminate or distribute any of the same, or permit the same to occur, except
on an “as needed” basis to the extent reasonably required for proper business
purposes by Tenant’s and/or Landlord’s employees, attorneys, insurers, auditors,
lenders, brokers and Transferees, and except as may be required by Law or court
proceedings.

 

38



--------------------------------------------------------------------------------

L. OFAC. Tenant represents and warrants that to Tenant’s knowledge, Tenant is in
compliance with the requirements of Executive Order No. 13224, 66 Fed Reg. 49079
(September 25, 2001) (the “Order”) and other similar requirements contained in
the rules and regulations of the Office of Foreign Asset Control, Department of
the Treasury (OFAC) and in any enabling legislation or other Executive Orders in
respect thereof (the Order and such other rules, regulations, legislation, or
orders are collectively called the “OFAC Laws”). Tenant agrees to defend,
indemnify, and hold harmless Landlord from and against any and all claims,
damages, losses, risks, liabilities and expenses (including reasonable
attorney’s fees and costs) arising from or relating to any breach of the
representation made in this paragraph by Tenant. Landlord represents and
warrants that to Landlord’s knowledge, Landlord is in compliance with the
requirements of the OFAC Laws. Landlord agrees to defend, indemnify, and hold
harmless Tenant from and against any and all claims, damages, losses, risks,
liabilities and expenses (including reasonable attorney’s fees and costs)
arising from or relating to any breach of the representation made in this
paragraph by Landlord.

M. Counterparts. This Lease may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument.

ARTICLE 33: ENTIRE AGREEMENT

This Lease, together with the Exhibits and other documents listed in Article 1
(WHICH ARE HEREBY COLLECTIVELY INCORPORATED HEREIN AND MADE A PART HEREOF AS
THOUGH FULLY SET FORTH), contains all the terms and provisions between Landlord
and Tenant relating to the matters set forth herein and no prior or
contemporaneous agreement or understanding pertaining to the same shall be of
any force or effect, except for any such contemporaneous agreement specifically
referring to and modifying this Lease and signed by both parties. Without
limitation as to the generality of the foregoing, Tenant hereby acknowledges and
agrees that Landlord’s leasing agents and field personnel are only authorized to
show the Premises and negotiate terms and conditions for leases subject to
Landlord’s final approval, and are not authorized to make any agreements,
representations, understandings or obligations binding upon Landlord respecting
the condition of the Premises or Property, suitability of the same for Tenant’s
business, the current or future amount of Taxes, Insurance or Expenses or any
component thereof, the amount of rent or other terms applicable under other
leases at the Property, whether Landlord is furnishing the same utilities or
services to other tenants at all, on the same level or on the same basis, or any
other matter, and no such agreements, representations, understandings or
obligations not expressly contained herein or in such contemporaneous agreement
shall be of any force or effect. TENANT HAS RELIED ON TENANT’S INSPECTIONS AND
DUE DILIGENCE IN ENTERING THIS LEASE, AND NOT ON ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE HABITABILITY, CONDITION OR
SUITABILITY OF THE PREMISES OR PROPERTY FOR ANY PARTICULAR PURPOSE OR ANY OTHER
MATTER NOT EXPRESSLY CONTAINED HEREIN. This Lease, including the Exhibits
referred to above, may not be modified, except in writing signed by both
parties.

[Signatures are on next page.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the above date.

 

LANDLORD:    

8000 WEST SUNRISE LOT B,

a Delaware limited liability company

      By  

Torburn Partners, Inc.,

an Illinois corporation,

sole manager

Witnesses:           LOGO [g856150ex10_1pg040a.jpg]         By:   LOGO
[g856150ex10_1pg040c.jpg]

 

         

 

LOGO [g856150ex10_1pg040b.jpg]         Name:   Michael K. Burns                
  Its:   President

 

         

 

Signature Page to Office Lease



--------------------------------------------------------------------------------

TENANT:     AMSURG CORP.,       a Delaware corporation Witnesses:         LOGO
[g856150ex10_1pg041a.jpg]       By:   LOGO [g856150ex10_1pg041c.jpg]

 

       

 

LOGO [g856150ex10_1pg041b.jpg]

      Name:  

Claire M. Gulmi

      Its:   EVP & CFO

 

       

 

 

Signature Page to Office Lease



--------------------------------------------------------------------------------

EXHIBIT A-1A: FIRST FLOOR OF PREMISES

 

A-1-1



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg043.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-1B: SECOND FLOOR OF PREMISES

 

A-1-2



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg045.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2A: CAMPUS

 

A-2-1



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg047.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2B: NEW PARKING AREA

 

A-2-2



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg049.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2C: DESIGNATED PARKING

 

A-2-3



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg051.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2D: RESERVED PARKING

 

A-2-4



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg053.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2E: LOADING AREA

 

A-2-5



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg055.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-3: PROPERTY

 

A-3-1



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg057.jpg]



--------------------------------------------------------------------------------

EXHIBIT B: LANDLORD’S WORK

Landlord’s Work shall consist of any and all work as contained in this Exhibit B
(“Landlord’s Work”), which Landlord shall perform or cause to be performed at
its sole cost and expense. Landlord’s Work shall comply in all material respects
with the following: (i) the Property Code of the City and State in which the
Property is located and Federal, State, County, City or other laws, codes,
ordinances, rules, regulations and guidance, as each may apply according to the
rulings of the controlling public official, agent or other such person,
(ii) applicable standards of the National Board of Fire Underwriters (or
successor organization) and National Electrical Code, and (iii) any Rules
attached as an Exhibit to the Lease. Landlord shall utilize the same (or of
equal or better quality) building standard finishes and materials currently
being used by Landlord at the Property. Landlord’s Work shall be performed in a
thoroughly safe, first-class and workmanlike manner, and shall be in fully
functional, completed and usable condition at the time of Landlord’s Completion
Date.

 

  A. Landlord shall substantially complete the following portions of Landlord’s
Work for the Initial Premises no later than one hundred (100) days from the full
execution and delivery of the Lease by both Landlord and Tenant and no later
than June 1, 2016, for the Expansion Premises (as extended from time to time for
causes beyond the reasonable control of Landlord, “Landlord’s Completion Date”):

 

  a. The Premises shall be delivered with all non-structural interior
partitions, ceiling grids, low voltage and other such items affixed to the
Premises, demolished, except for bathrooms, electrical rooms, IT rooms which
serve portions of the Property other than the Premises, and other core building
rooms and partitions that are integral parts to the operation and structural
elements of the building. All asbestos, mold and any other Hazardous Materials
shall be removed from the Premises in accordance with applicable Laws.

 

  b. The Premises shall be delivered with electric capacity of at least eight
(8) watts per rentable square foot including code compliant distribution panels
which electric service shall be inclusive of HVAC and any other building
systems. In the event that the existing distribution panels are utilized and
conform to the obligations under this Exhibit and Lease, then Landlord shall
remove any and all connections to the panel, breakers and main breaker box
except for those related to life safety.

 

  c. Provide Tenant-controlled, multiple zone HVAC systems and the main/primary
ductwork. Such systems will be capable of meeting ASHRAE requirements and local
and state codes, including fresh air of not less than 0.25 CFM per sf. The
existing system is sufficient to provide cooling for a density of 8 employees
per 1,000 RSF of Premises (as defined in Article 6A herein), maintaining 72
degrees F at peak temperatures.

 

  d. All windows, roof, exterior walls and floors shall be delivered free of
leaks and seepage and in good working order and condition.

 

  e. Structural and non-structural portions of the Buildings (however excluding
non-structural items contained within the Premises) and all HVAC, mechanical,
electrical and plumbing systems shall be delivered in good working order and
function. Landlord shall be responsible for code compliance of all base building
core and shell conditions.

 

  B. The following portions of Landlord’s Work shall be substantially completed
in accordance with an agreed upon construction schedule between Landlord and
Tenant, whereby Landlord and Tenant shall agree to work in conjunction and
coordinate the construction of Tenant’s Work under Exhibit C and Landlord’s
Work:

 

  a. The Buildings and the Property shall be delivered in conformance with the
Americans with Disabilities Act (“ADA”), which shall include but not be limited
to all common areas (exclusive of the interior of the Premises) access/egress to
and from the Premises, elevators, parking areas and ramps.

 

B-1



--------------------------------------------------------------------------------

  b. All multi-tenant corridors (if any), and demising walls shall be delivered
code compliant and fire rated.

 

  c. Landlord shall cause cosmetic improvements to the exterior of Building II &
IV.

 

  d. Two (2) freight elevators (one in each of Buildings II and IV) and two
(2) Building passenger elevators (one in each of Buildings II and IV) and fire
suppressions systems will be in good working order and function.

 

  e. Landlord shall relocate the two ponds shown on Exhibit A-2A to elsewhere in
the Campus and convert the area of the ponds to a usable parking area no later
than January 1, 2016

 

  C. Insurance and Indemnity. In addition to any insurance which may be required
under the Lease, Landlord shall either secure, pay for and maintain, or cause
Landlord’s Contractors to secure, pay for and maintain during the continuance of
construction and fixturing Landlord’s Work within the Premises, commercially
reasonable insurance responsible, licensed insurers, for all insurable risks and
liabilities relating to Landlord’s Work, including commercial general liability
with contractual liability coverage (“CGL”), worker’s compensation insurance,
comprehensive automobile liability insurance and full replacement value property
damage (including installation floater coverage). The CGL policy shall be
endorsed to include, as additional insured parties, Tenant’s agents, partners,
affiliates. All policies of property insurance shall include a waiver of
subrogation in favor of the parties required to be additional insureds
hereunder. Such insurance shall be primary to any insurance carried
independently by said additional insured parties (which shall be excess and
non-contributory). In the event that during the course of Landlord’s Work any
damage shall occur to the construction and improvements being made by Tenant,
then Landlord shall repair the same at Landlord’s cost, except to the extent
waived under Article 10, Section D. Landlord hereby agrees to protect, defend,
indemnify and hold Tenant and its employees, agents, and affiliates harmless
from all liabilities, losses, damages, claims, demands, and expenses (including
attorneys’ fees) arising out of or relating to Landlord’s Work.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C: TENANT’S WORK LETTER

This Exhibit is a “Work Letter” to the foregoing Lease (referred to herein for
convenience as the “Lease”). All section references contained in this Work
Letter are references to sections of this Work Letter.

I. Basic Arrangement

a. Tenant to Arrange for Work. Tenant desires to engage one or more contractors
to perform certain improvements (the “Work,” as further defined in Section VII)
to or for the Premises under the Lease. Tenant shall arrange for the Work to be
planned and performed in accordance with the provisions of this Exhibit and
applicable provisions of the Lease. Tenant shall pay when due all costs for or
related to the Plans and Work whatsoever (“Costs of the Work”), and Landlord
shall reimburse certain such costs up to the Allowance, as further described
below.

b. Allowance, Landlord’s Costs and Administrative Fee. Landlord shall provide up
to Eleven Million Five Hundred Twenty-Three Thousand and Forty-Four Dollars
($11,523,044.00, being $52.00 per rentable square foot of the Premises) for the
actual Costs of the Work for the interior of the Premises (“Interior Allowance”)
and (ii) up to Five Hundred Forty-Two Thousand Nine Hundred and Thirteen Dollars
($542,913.00) for the actual Costs of the Work for lobbies, restrooms, hallways
and elevators in the Buildings (the “Common Area Allowance”). The Interior
Allowance and the Common Area Allowance are sometimes referred to herein
collectively as the “Allowance”. Tenant shall pay a general administrative fee
and Landlord’s out of pocket costs, if any, for architectural and engineering
review of the Plans and any Engineering Report, and all revisions thereof
(collectively, the “Administrative Fee”), which Administrative Fee shall not
exceed $115,333.00 and may be payable from the Interior Allowance at the
election of Tenant. Notwithstanding anything to the contrary contained herein,
except for such items described in item I. d of this Exhibit, any personal
property, trade fixtures or business equipment, including, but not limited to,
modular or other furniture, and cabling for communications or computer systems,
whether or not shown on the Approved Plans, shall be provided by Tenant, at
Tenant’s sole cost, and the Allowance shall not be used for such purposes,
except as otherwise expressly provided in subsection c below.

c. Funding and Disbursement; Payment of Soft Costs. The Allowance shall be
payable to Tenant or any applicable contractor(s) upon written requisition
(“Draw Request”) in installments as the Tenant’s Work progresses, but in no
event more frequently than on one (1) occasion during any thirty (30) day
period. The amount of each installment of the Allowance payable pursuant to any
such Draw Request shall be an amount equal to the actual costs paid by Tenant or
claimed by a contractor for completed portions of the Tenant’s Work referenced
in such Draw Request, less a retainage of at least 10% until the final payment.
Each installment shall be paid through a construction escrow established and
maintained at a title company selected by Landlord. Prior to the release of any
such installment, Tenant or the applicable contractor shall deliver to Landlord
such Draw Request which shall be accompanied by (i) paid invoices for the
Tenant’s Work performed since the last disbursement subject to customary
retentions; (ii) a certificate signed by the Architect or Tenant’s
Representative certifying that the Tenant’s Work represented by the aforesaid
invoices has been satisfactorily completed in accordance with the Construction
Drawings; (iii) conditional waivers by the general contractor and all major
subcontractors for Work covered by the prior disbursement, and (iv) any other
documents or information which are customarily required in order for the
construction escrow agent to issue a date down endorsement which covers all work
performed through the funding of the Draw Request. Upon Landlord’s receipt of
the Draw Request and satisfaction of all conditions to disbursement set forth
herein, Landlord shall disburse the Allowance. Payment by Landlord shall be made
within thirty (30) days, unless Landlord notifies Tenant, in writing, of its
rejection (and the reasons therefor) of any or all of the Draw Request. To the
extent Landlord does not so reject any portion of said Draw Request, Landlord
shall timely pay such acceptable portion of the Draw Request.

Following Tenant’s completion of its Work to the Initial Premises, Tenant shall
submit to Landlord Tenant’s final Draw Request which shall include (i) “as
built” drawings showing all of Tenant’s Work to the Initial Premises (ii) a
detailed breakdown of Tenant’s final and total construction costs, together with

 

C-1



--------------------------------------------------------------------------------

receipted invoices showing payment thereof, (iii) a certified, written statement
from the Architect that all of Tenant’s Work for the Initial Premises has been
completed in accordance with the Drawings, (iv) supporting final lien waivers,
and releases executed by the Architect, general contractor and the major
subcontractors, and (v) a copy of a certificate of occupancy or amended
certificate of occupancy required with respect to the Initial Premises, if
applicable. Upon Landlord’s receipt of the final Draw Request and other
conditions of final disbursement under the construction escrow, Landlord shall
disburse the then unfunded portion of the Allowance less the balance of the
Administrative Fee which may be due. Payment of the final Draw Request by
Landlord shall be made within thirty (30) days, unless Landlord notifies Tenant,
in writing, of its rejection (and the reasons therefor) of any or all of the
final Draw Request. To the extent Landlord does not so reject any portion of
said Draw Request, Landlord shall timely pay such acceptable portion of the
final Draw Request. Landlord may issue checks to fund the Allowance jointly or
separately to Tenant, its general contractor, and any other of Tenant’s
Contractors. If Tenant does not use the entire Allowance for the purposes
permitted herein, or does not submit the foregoing documentation to Landlord,
within twelve (12) months after the Initial Possession Date, then Landlord shall
be entitled to the savings and Tenant shall forfeit the then unfunded Allowance
and receive no credit therefor, except as provided in the following paragraph.

d. Landlord shall use any remaining portion of the Interior Allowance not used
for the hard Costs of the Work to the Initial Premises to reimburse Tenant’s
soft Costs of the Work, consisting of Tenant’s out-of-pocket costs incurred for
having its telecommunications, computer, and/or furniture vendors install and
connect telecommunications cables and/or furniture in the Premises, moving
Tenant’s personal property to the Premises, design, architectural and
engineering costs and any other costs customarily recognized in the construction
industry as “soft costs” incurred by Tenant in connection with this Lease.
Landlord shall make such reimbursement to Tenant, out of any such remaining
portion of the Interior Allowance (i.e. that remains after final completion of
the Work to the Initial Premises including punch-list items), within thirty
(30) days after Landlord receives Tenant’s written request, subject to the
following conditions: (x) Tenant’s request shall include paid invoices
(including lien waivers if applicable), and a letter signed by Tenant accepting
the Work to the Initial Premises as being fully complete and satisfactory,
including punch-list items, (y) Tenant shall deliver the request and such items
to Landlord within twelve (12) months after the Initial Possession Date, and
(z) by the time Landlord is required to pay the foregoing amount hereunder,
Tenant shall have moved into the Initial Premises and shall be actively engaged
in its business operations therein, and shall have faithfully complied with this
Lease and not then be in Default. If Tenant does not use the entire foregoing
amount for the purposes permitted herein, or has not satisfied the foregoing
conditions, by the time required herein, then Landlord shall be entitled to the
savings and Tenant shall receive no credit therefor, time being of the essence
of this provision so that Landlord may close out Landlord’s books for the Work.

II. Planning. The term “Plans” herein means a “Space Plan,” as the same may be
superseded by any “Construction Drawings,” prepared and approved pursuant to
this Section (and as such terms are further defined in Section VII). In the
event of any inconsistency between the Space Plan and Construction Drawings, or
revisions thereto, as modified to obtain permits, the latest such item approved
by Landlord shall control. The term “Approved Plans” herein means the Plans (and
any revisions thereof) as approved by Landlord in writing in accordance with
this Section.

a. Tenant’s Planners. Tenant shall engage a qualified, licensed architect
(“Architect”), subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld. To the extent required by Landlord or
appropriate in connection with preparing the Plans, Tenant shall also engage one
or more qualified, licensed engineering firms, e.g. mechanical, electrical,
plumbing, structural and/or HVAC (“Engineers”), all of whom shall be designated
or approved by Landlord in writing. The term “Tenant’s Planners” herein shall
refer collectively or individually, as the context requires, to the Architect or
Engineers engaged by Tenant, and approved or designated by Landlord in writing
in accordance with this Exhibit.

b. Space Plan, Construction Drawings and Engineering Report. Tenant shall
promptly hereafter cause the Architect to submit three (3) sets of a “Space
Plan” (as defined in Section VII) to Landlord for approval. Landlord shall,
within ten (10) working days after receipt thereof, either approve said Space
Plan, or disapprove the same advising Tenant of the specific reasons for such
disapproval and potential remedies that would cause Landlord’s approval. In the
event Landlord disapproves said Space

 

C-2



--------------------------------------------------------------------------------

Plan, Tenant shall modify the same, taking into account the reasons given by
Landlord for said disapproval, and shall submit three (3) sets of the revised
Space Plan to Landlord. The parties shall continue such process in the same time
frames until Landlord grants approval. To the extent required by Landlord or the
nature of the Work and as further described in Section VII, Tenant shall, after
Landlord’s approval of the Space Plan: (i) cause the Architect to submit to
Landlord for approval “Construction Drawings” (including, as further described
in Section VII below, sealed mechanical, electrical and plumbing plans prepared
by a qualified, licensed Engineer approved or designated by Landlord), and
(ii) cause the Engineers to submit for Landlord’s approval a report (the
“Engineering Report”) indicating any special heating, cooling, ventilation,
electrical, heavy load or other special or unusual requirements of Tenant (which
materially deviate from requirements in accordance with Tenant’s Permitted Use)
including calculations. Landlord shall, within ten (10) working days after
receipt thereof either approve the Construction Drawings and Engineering Report,
or disapprove the same advising Tenant of the specific reasons for disapproval
and potential remedies that would cause Landlord’s approval. If Landlord
disapproves of the Construction Drawings or Engineering Report, Tenant shall
modify and submit revised Construction Drawings, and a revised Engineering
Report, taking into account the reasons given by Landlord for disapproval. The
parties shall continue such process in the same time frames until Landlord
grants approval. Construction Drawings shall include a usable computer aided
design (CAD) file.

c. Tenant’s Planning Responsibility and Landlord’s Approval. Tenant has sole
responsibility to provide all information concerning its space requirements to
Tenant’s Planners, to cause Tenant’s Planners to prepare the Plans, and to
obtain Landlord’s final approval thereof (including all revisions). Tenant and
Tenant’s Planners shall perform independent verifications of all field
conditions, dimensions and other such matters), and Landlord shall have no
liability for any errors, omissions or other deficiencies therein. Landlord
shall not unreasonably withhold condition or delay approval of any Plans or
Engineering Report submitted hereunder, if they provide for a layout consistent
with general office use, with finishes and materials generally conforming to
building standard finishes and materials currently being used by Landlord at the
Property, do not diminish the integrity of the Property’s shell and core
construction, and if no material, adverse modifications will be required for the
Property electrical, heating, air-conditioning, ventilation, plumbing, fire
protection, life safety, or other systems or equipment, and will not require any
structural modifications to the Property (except for such items previously
agreed to by Landlord or part of Landlord’s Work), whether required by heavy
loads or otherwise, and will not create any potentially dangerous conditions,
violate any codes or other governmental requirements, interfere with any other
occupant’s use of its premises, or increase the cost of operating the Property.

d. Governmental Approval of Plans; Building Permits. Tenant shall cause Tenant’s
Contractors (as defined in Section III) to apply for any building permits,
inspections and occupancy certificates required for or in connection with the
Work. If the Plans must be revised in order to obtain such building permits,
Tenant shall promptly notify Landlord, promptly arrange for the Plans to be
revised to satisfy the building permit requirements, and shall submit the
revised Plans to Landlord for approval as a Change Order under Paragraph e
below. Except for such items expressly required under this Lease (including but
not limited to Landlord’s Work and requirement to provide additional parking;
Landlord shall have no obligation to apply for any zoning, parking or sign code
amendments, approvals, permits or variances, or any other governmental approval,
permit or action. If any such other matters are required, as part of Tenant’s
Work or future work, Tenant shall promptly seek to satisfy such requirements (if
Landlord first approves in writing), or shall revise the Plans to eliminate such
requirements and submit such revised Plans to Landlord for approval in the
manner described above. Notwithstanding, Landlord agrees to use reasonable
efforts to assist Tenant in its causing of its approval of Plans as stipulated
in this section.

e. Changes After Plans Are Approved. If Tenant shall desire, or any governmental
body shall require, any changes, alterations, or additions to the Approved
Plans, Tenant shall submit a detailed written request or revised Plans (the
“Change Order”) to Landlord for approval. If reasonable and practicable and
generally consistent with the Plans theretofore approved, Landlord shall not
unreasonably withhold approval. All costs in connection therewith, including,
without limitation, construction costs, permit fees, and any additional plans,
drawings and engineering reports or other studies or tests, or revisions of such
existing items, shall be included in the Costs of the Work under Section I. In
the event that the Premises are not constructed in accordance with the Approved
Plans (subject to commercially standard minor, not

 

C-3



--------------------------------------------------------------------------------

structural deviations), Tenant shall not be permitted to occupy the Premises
until the Premises reasonably comply in all respects therewith; in such case,
the Rent shall nevertheless commence to accrue and be payable as otherwise
provided in the Lease.

III. Contractors and Contracts. Tenant shall engage to perform the Work such
contractors (“Tenant’s Contractors”) as Landlord shall approve, which approval
shall not be unreasonably withheld. Such approval shall be granted, granted
subject to specified conditions, or denied within ten (10) working days after
Landlord receives from Tenant a written request for such approval, containing a
reasonable description of the proposed party’s background, finances, references,
qualifications, and other such information as Landlord may reasonably request.
For Work involving any mechanical, electrical, plumbing, structural, demolition
or HVAC matters, or any Work required to be performed outside the Premises or
involving Tenant’s entrance, Landlord may require that Tenant select Tenant’s
Contractors from a list of such contractors. All contracts shall contain
insurance, indemnity and other provisions consistent herewith. Each contract and
subcontract shall guarantee to Tenant and Landlord the replacement or repair,
without additional charge, of all defects or deficiencies in accordance with its
contract within one (1) year after completion of such work or the correction
thereof. The correction of such work shall include, without additional charge,
all additional expenses and damages in connection with such removal or
replacement of all or any part of Tenant’s Work, and/or the Property and/or
common areas, or work which may be damaged or disturbed thereby.

IV. Insurance and Indemnity. In addition to any insurance which may be required
under the Lease, Tenant shall either secure, pay for and maintain, or cause
Tenant’s Contractors to secure, pay for and maintain during the continuance of
construction and fixturing work within the Property or Premises, insurance in
the amounts required by Landlord with responsible, licensed insurers, for all
insurable risks and liabilities relating to the Work, including commercial
general liability with contractual liability coverage (“CGL”), worker’s
compensation insurance, comprehensive automobile liability insurance and full
replacement value property damage (including installation floater coverage). The
CGL policy shall be endorsed to include, as additional insured parties,
Landlord, the property management company for the Property, and Landlord’s
agents, partners, affiliates. All policies shall include a waiver of subrogation
in favor of the parties required to be additional insureds hereunder. Such
insurance shall be primary to any insurance carried independently by said
additional insured parties (which shall be excess and non-contributory).
Certificates for such insurance, and the endorsements required hereunder, shall
be delivered to Landlord before construction is commenced or any contractor’s
equipment or materials are moved onto the Property. Landlord shall not be liable
in any way for any injury, loss or damage which may occur to any decorations,
fixtures, personal property, installations or other improvements or items of
work installed, constructed or brought upon the Premises by or for Tenant or
Tenant’s Contractors, all of the same being at Tenant’s sole risk. In the event
that during the course of Tenant’s Work any damage shall occur to the
construction and improvements being made by Tenant, then Tenant shall repair the
same at Tenant’s cost. Tenant hereby agrees to protect, defend, indemnify and
hold Landlord and its employees, agents, and affiliates harmless from all
liabilities, losses, damages, claims, demands, and expenses (including
attorneys’ fees) arising out of or relating to the Plans or Work.

V. Performance of Work

a. Conditions to Commencing Work. Before commencing any Work, Tenant shall:
(i) obtain Landlord’s written approval of Tenant’s Planners and the Plans, as
described in Section II, (ii) obtain and post all necessary governmental
approvals and permits as described in Section II, and provide copies thereof to
Landlord, (iii) obtain Landlord’s written approval of Tenant’s Contractors, and
(iv) provide evidence of insurance to Landlord as described in Section IV.

b. Compliance and Standards. Tenant shall cause the Work to comply in all
respects with the following: (i) the Approved Plans, (ii) the Property Code of
the City and State in which the Property is located and Federal, State, County,
City or other laws, codes, ordinances, rules, regulations and guidance, as each
may apply according to the rulings of the controlling public official, agent or
other such person, (iii) applicable standards of the National Board of Fire
Underwriters (or successor organization) and National Electrical Code, and
(iv) any Rules attached as an Exhibit to the Lease. Tenant shall utilize such
building

 

C-4



--------------------------------------------------------------------------------

standard finishes and materials currently being used by Landlord at the Property
except where explicitly shown in the Approved Plans. Tenant’s Work shall be
performed in a thoroughly safe, first-class and workmanlike manner, and shall be
in good and usable condition at the date of completion.

c. Property Operations, Dirt, Debris, Noise and Labor Harmony. Tenant and
Tenant’s Contractors shall make all efforts and take all proper steps to assure
that all construction activities do not interfere with the operation of the
Property or with other occupants of the Property. Tenant’s Work shall be
coordinated under Landlord’s direction with any other work and other activities
being performed for or by other occupants in the Property so that Tenant’s Work
will not interfere with or delay the completion of any other work or activity in
the Property. Construction equipment and materials are to be kept within the
Premises, and delivery and loading of equipment and materials shall be done at
such locations and at such time as Landlord shall direct so as not to burden the
construction or operation of the Property. Tenant’s Contractors shall comply
with any work rules of the Property and Landlord’s requirements respecting the
hours of availability of elevators and manner of handling materials, equipment
and debris. In the event that there is a third party tenant operating its
business in the Buildings containing the Premises, demolition must be performed
after 6:00 p.m. and on weekends, or as otherwise required by Landlord or the
work rules for the Property. Construction which creates noise, odors or other
matters that may bother other occupants may be rescheduled by Landlord at
Landlord’s reasonable discretion. Delivery of materials, equipment and removal
of debris must be arranged to avoid any inconvenience or annoyance to other
occupants. The Work and all cleaning in the Premises must be reasonably
controlled to prevent dirt, dust or other matter from infiltrating into adjacent
occupant, common or mechanical areas. Tenant shall conduct its labor relations
and relations with Tenant’s Planners and Contractors, employees, agents and
other such parties so as to avoid strikes, picketing, and boycotts of, on or
about the Premises or Property. If any employees of the foregoing parties
strike, or if picket lines or boycotts by way of a dispute with Tenant or other
visible activities objectionable to Landlord are established, conducted or
carried out against Tenant or such parties in or about the Premises, Tenant
shall immediately remove or cause to be removed all such parties until the
dispute has been settled. Notwithstanding anything to the contrary, Landlord
agrees that any other work that is being conducted at the Property by third
parties shall be held to the same standards set forth in this section.

d. Removal of Debris. Tenant’s Contractors shall be required to remove from the
Premises and dispose of, all debris and rubbish caused by or resulting from the
Work, and shall not place debris in the Property’s waste containers; however,
Tenant shall be allowed to place its own construction dumpsters in a convenient
location to the Premises and in a location reasonably approved by Landlord. Upon
completion of Tenant’s Work, Tenant’s Contractors shall remove all surplus
materials, debris and rubbish of whatever kind remaining within the Property
which has been brought in or created by Tenant’s Contractors in the performance
of Tenant’s Work. If any of Tenant’s Contractors shall neglect, refuse or fail
to remove any such debris, rubbish, surplus material or temporary structures
within 48 hours after notice to Tenant from Landlord with respect thereto,
Landlord may cause the same to be removed by contract or otherwise as Landlord
may determine expedient, and charge the cost thereof to Tenant as additional
Rent under the Lease.

e. Completion and General Requirements. Tenant shall take all actions necessary
to cause Tenant’s Planners to prepare the Approved Plans, and to cause Tenant’s
Contractors to obtain permits or other approvals, diligently commence and
prosecute the Work to completion, and obtain any inspections and occupancy
certificates for Tenant’s occupancy of the Premises by the Rent Commencement
Date set forth in the Lease. Any delays in the foregoing shall not serve to
abate or extend the time for the Rent Commencement Date, except to the extent of
one (1) day for each day that Landlord delays approvals required hereunder
beyond the times permitted herein without good cause, provided substantial
completion of the Work and Tenant’s ability to reasonably use the Initial
Premises by the Rent Commencement Date (or by such later date when Tenant would
otherwise have substantially completed the Work) is actually delayed thereby.
Tenant shall impose on and enforce all applicable terms of this Exhibit against
Tenant’s Planners and Tenant’s Contractors. Tenant shall notify Landlord upon
completion of the Work (and record any notice of completion contemplated by
law). To the extent reasonably appropriate based on the nature of the Work,
Tenant shall provide Landlord with “as built” drawings no later than thirty
(30) days from Landlord’s request of such, however no earlier than thirty
(30) days after completion of the Work.

 

C-5



--------------------------------------------------------------------------------

f. Landlord’s Role and Rights. The parties acknowledge that neither Landlord nor
its managing agent is an architect or engineer, and that the Work will be
designed and performed by independent architects, engineers and Tenant’s
Contractors engaged by Tenant. Landlord and its managing agent shall have no
responsibility for construction means, methods or techniques or safety
precautions in connection with the Work, and do not guarantee that the Plans or
Work will be free from errors, omissions or defects, and shall have no liability
therefor. Landlord’s approval of Tenant’s Plans and contracts, and Landlord’s
designations, lists, recommendations or approvals concerning Tenant’s Planners
and Contractors shall not be deemed a warranty as to the quality or adequacy
thereof or of the Plans or the Work, or the design thereof, or of its compliance
with laws, codes and other legal requirements. Tenant shall permit access to the
Premises, and inspection of the Work, by Landlord and Landlord’s architects,
engineers, contractors and other representatives, at all times during the period
in which the Work is being planned, constructed and installed and following
completion of the Work. Landlord shall have the right, but not the obligation,
to order Tenant or any of Tenant’s Contractors who violate the requirements
imposed on Tenant or Tenant’s Contractors in performing the Work to cease the
Work and remove its equipment and employees from the Property. Landlord shall
have the right, but not the obligation, to perform, on behalf of and for the
account of Tenant, subject to reimbursement by Tenant, any work required to cure
or complete any Work which has violated this Exhibit, or involves Work outside
the Premises, or affects the base building core or structure or systems or
Systems and Equipment for the Property. No such action by Landlord shall delay
the Rent Commencement Date set forth in the Lease or any other obligations of
Tenant therein.

VI. HVAC Balancing. As a final part of the Work, Tenant shall cause its
contractor to perform air balancing tests and adjustments on all areas of the
Premises served by the air handling system that serves the areas in which the
Work is performed. Landlord shall not be responsible for any disturbance or
deficiency created in the air conditioning or other mechanical, electrical or
structural facilities within the Property or Premises as a result of the Work,
after the completion of Landlord’s Work. If such disturbances or deficiencies
result, and Tenant’s contractor does not properly correct the same, Landlord
reserves the right, after fifteen (15) days’ notice to Tenant, to correct the
same and restore the services to Landlord’s reasonable satisfaction, at Tenant’s
reasonable expense.

VII. Certain Definitions

a. “Space Plan” herein means, to the extent required by the nature of the Work,
detailed plans, including a fully dimensioned floor plan and drawn to scale,
showing: (i) demising walls, interior walls and other partitions, including type
of wall or partition and height, and any demolition or relocation of walls, and
details of space occupancy and density, (ii) doors and other openings in such
walls or partitions (iii) electrical and computer outlets, circuits, (iv) any
special purpose rooms, any sinks or other plumbing facilities, heavy items, and
any other special electrical, HVAC or other facilities or requirements,
including all special loading and related calculations, (v) any space planning
considerations to comply with fire or other codes or other governmental or legal
requirements, and (vi) general finish selections.

b. “Construction Drawings” herein means, to the extent required by the nature of
the Work, fully dimensioned architectural construction drawings and
specifications, and any required engineering drawings, specifications and
calculations (including mechanical, electrical, plumbing, structural,
air-conditioning, ventilation and heating), and shall include any applicable
items described above for the Space Plan, and any other details or features
requested by Architect, Engineer or Landlord in order for the Construction
Drawings to serve as a basis for Landlord to approve the Work, and for Tenant to
contract and obtain permits for the Work.

c. “Work” herein means the following items that are not an obligation of the
Landlord in performing Landlord’s Work: (i) the improvements and items of work
shown on the final Approved Plans (including changes thereto) for the Initial
Premises and/or the Expansion Premises and (ii) any preparation or other work
required in connection therewith, including without limitation, structural or
mechanical work, additional HVAC equipment or sprinkler heads, or modifications
to any building mechanical, electrical, plumbing or other systems and equipment
or relocation of any existing sprinkler heads, either within the Premises
required as a result of the layout, design, or construction of the Work or in
order to extend any

 

C-6



--------------------------------------------------------------------------------

mechanical distribution, fire protection or other systems from existing points
of distribution or connection, or in order to obtain building permits for the
work to be performed within the Premises (unless Landlord requires that the
Plans be revised to eliminate the necessity for such work).

VIII. Liens. Tenant shall pay all costs for the Plans and Work when due. Tenant
shall keep the Property, Premises and this Lease free from any mechanic’s,
materialman’s, architect’s, engineer’s or similar liens or encumbrances, and any
claims therefor, or stop or violation notices, in connection with the Plans and
Work. Tenant shall give Landlord notice at least ten (10) days prior to the
commencement of any Work (or such additional time as may be necessary under
applicable Laws), to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility. Tenant shall remove any such claim,
lien or encumbrance, or stop or violation notices of record, by bond or
otherwise within thirty (30) days after notice by Landlord. If Tenant fails to
do so, Landlord may pay the amount (or any portion thereof) or take such other
action as Landlord deems necessary to remove such claim, lien or encumbrance, or
stop or violation notices, without being responsible for investigating the
validity thereof. The amount so paid and costs incurred by Landlord shall be
deemed additional Rent under the Lease payable upon demand, without limitation
as to other remedies available to Landlord.

IX. Miscellaneous. This Exhibit is intended to supplement and be subject to the
provisions of the Lease, including, without limitation, those provisions
requiring that any modification or amendment be in writing and signed by
authorized representatives of both parties. This Exhibit shall not apply to any
additional space added to the Premises at any time, whether by any options or
rights under the Lease or otherwise, or to any portion of the Premises in the
event of a renewal or extension of the Term of the Lease, whether by any options
or rights under the Lease or otherwise, unless expressly so provided in the
Lease or any amendment or supplement thereto. The Lease and this Exhibit are not
intended to create any third-party beneficiaries; without limiting the
generality of the foregoing, no Tenant Contractors or Tenant Planners shall have
any legal or beneficial interest in the Allowance. The rights granted in this
Exhibit are personal to Tenant as named in the Lease, and are intended to be
performed for such Tenant’s occupancy of the Premises. Under no circumstance
whatsoever shall any assignee or subtenant have any rights under this Exhibit.
Any remaining obligations of Landlord under this Exhibit not theretofore
performed shall concurrently terminate and become null and void if Tenant
subleases or assigns the Lease with respect to all or any portion of the
Premises other than a Permitted Transfer, or if Tenant or any current or
proposed affiliate thereof issues any written statement indicating that Tenant
will no longer move its business into, or that Tenant will vacate and
discontinue its business from, the Premises or any material portion thereof. Any
termination of Landlord’s obligations under this Exhibit pursuant to the
foregoing provisions shall not serve to terminate or modify any of Tenant’s
obligations under the Lease. In addition, notwithstanding anything to the
contrary contained herein, Landlord’s obligations under this Exhibit, including
obligations to perform any work, or provide any Allowance or rent credit, shall
be subject to the condition that Tenant shall have faithfully complied with the
Lease, and shall not have committed a violation under the Lease by the time that
Landlord is required to perform such work or provide such Allowance or rent
credit.

 

C-7



--------------------------------------------------------------------------------

EXHIBIT E: RULES

(1) Access to Property. Notwithstanding Tenant’s right to have access to the
Premises twenty-four (24) hours a day, three hundred and sixty five (365) days a
year, before or after normal Building hours, access to and within the Property
and/or to the lobbies, entrances, exits, elevators and other areas in and about
the Property may be restricted to the use of a key or keycard to the outside
doors of the Property, or pursuant to such other reasonable security procedures
as Landlord may from time to time impose. Landlord shall in all cases retain the
right to control and prevent access to such areas by Persons engaged in
activities which are illegal or violate these Rules, or whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Property and its tenants (and Landlord shall have no
liability in damages for such actions taken in good faith). No Tenant and no
employee or invitee of Tenant shall enter areas reserved for the exclusive use
of Landlord, its employees or invitees or other Persons.

(2) Signs. Except for the terms and conditions provided to Tenant under Article
9 G which shall govern any conflict in the foregoing, Tenant shall bear the
expense of initial building standard signage, and Tenant shall pay Landlord’s
standard charges for changes requested by Tenant and approved by Landlord
thereafter promptly after billing thereof. Tenant, at its expense, shall at all
times comply with any applicable federal, state, county or local laws or
ordinances, and all applicable covenants, conditions and restrictions,
pertaining to Tenant’s installation and use of any signage. Except as otherwise
expressly provided in this Lease, Tenant shall not paint, display, inscribe,
maintain or affix any sign, placard, picture, advertisement, name, notice,
lettering or direction on any part of the outside or inside of the Property, or
on any part of the inside of the Premises which can be seen from the outside of
the Premises, without the prior consent of Landlord, and then only such name or
names or matter and in such color, size, style, character and material, and with
professional designers, fabricators and installers as may be first approved or
designated by Landlord in writing.

(3) Window and Door Treatments Tenant shall not place anything or allow anything
to be placed in the Premises near the glass of any door, partition, wall or
window which may be unsightly and inconsistent with other items used at the
Property, from outside the Premises, and Tenant shall not place or permit to be
placed any article of any kind on any window ledge or on the exterior walls,
except for Signage. Blinds, shades, awnings or other forms of inside or outside
window devices shall not be placed in or about the outside windows or doors in
the Premises except to the extent, if any, that the design, character, shape,
color, material and make thereof is first approved or designated by Landlord.
Tenant shall not install or remove any solar tint film from the windows.

(4) Intentionally Deleted.

(5) Property Tradename, Likeness, Trademarks. Tenant shall not in any manner use
the name of the Property for any purpose other than as Tenant’s business
address, or use any tradenames or trademarks of Landlord, any other tenant, or
their affiliates, or any picture or likeness of the Property, for any purpose,
in any letterheads, circulars, notices, advertisements or other material
whatsoever.

(6) Deliveries and Removals. Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Property at
reasonable times and in the manner reasonably designated by Landlord, and always
at the Tenant’s sole responsibility and risk. Landlord may inspect items brought
into the Property or Premises with respect to weight or dangerous nature or
compliance with this Lease or Laws. Tenant shall not take or permit to be taken
in or out of other entrances or elevators of the Property any item normally
taken, or which Landlord otherwise reasonably requires to be taken, in or out
through service doors or on freight elevators. Landlord may impose reasonable
requirements for the use of freight elevators and loading areas, and reserves
the right to alter schedules, if necessary, without notice (but freight
elevators and loading areas will normally be available for use on a first
come-first served basis, and shall not require extra charges for standard use).
Any hand-carts shall have rubber wheels and side guards, and no other
material-handling equipment may be used without Landlord’s prior written
approval. The loading area location to be utilized by Tenant is identified via
Exhibit A-2E. Landlord and Tenant shall mutually agree upon the final
configuration of the loading area identified via Exhibit A-2E as to accommodate
Tenant’s deliveries and large trailer deliveries.



--------------------------------------------------------------------------------

(7) Outside Vendors. Except as otherwise expressly provided in this Lease,
Tenant shall not obtain for use upon the Premises other services, except from
Persons designated or reasonably approved by Landlord, which approval shall not
be unreasonably withheld or delayed. Vendors must use freight elevators and
service entrances, if available. All vendors of Tenant shall be required to
comply with Landlord’s insurance requirements.

(8) Overloading Floors; Vaults. Tenant shall not overload any floor or part
thereof in the Premises or Property, including any public corridors or elevators
therein, by bringing in or removing any large or heavy articles, and Landlord
may prohibit, or direct and control the location and size of, safes and all
other heavy articles and require at Tenant’s expense supplementary supports of
such material and dimensions as Landlord may deem necessary to properly
distribute the weight.

(9) Locks and Keys. Tenant shall use such standard key system designated by
Landlord on all keyed doors to and within the Premises, excluding any permitted
vaults, safes, IT rooms or private offices (but Landlord’s designation shall not
be deemed a representation of adequacy to prevent unlawful entry or criminal
acts, and Tenant shall maintain such additional insurance as Tenant deems
advisable for such events). Tenant shall not attach or permit to be attached
additional locks or similar devices to any door or window, change existing locks
or the mechanism thereof, or make or permit to be made any keys for any door
other than those provided by Landlord except with regard to vaults or safes or
unless reasonably approved by Landlord. If more than two keys for one lock are
desired, Landlord will provide them upon payment of Landlord’s charges. In the
event of loss of any keys furnished by Landlord, Tenant shall pay Landlord’s
reasonable charges therefor. The term “key” shall include mechanical, electronic
or other keys, cards and passes.

(10) Safety and Security Devices, Services And Programs. Safety and security
devices, services and programs provided by Landlord, if any, while intended to
deter crime and ensure safety, may not in given instances prevent theft or other
criminal acts, or ensure safety of persons or property. The risk that any safety
or security device, service or program may not be effective, or may malfunction,
or be circumvented by a criminal, is assumed by Tenant with respect to Tenant’s
property and interests, and Tenant shall obtain insurance coverage to the extent
Tenant desires protection against such criminal acts and other losses, as
further described in Article 10. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord or required by Law.

(11) Life/Safety Programs. Tenant shall comply with all safety, fire protection
and evacuation procedures and regulations established by Landlord or any
governmental agency and shall cooperate and participate in all reasonable
security and safety programs affecting the Premises or the Property. Tenant also
agrees to create its own internal emergency plans and fire and life/safety
instructions that are specific to the Premises.

(12) Utility Closets and Connections. Landlord reserves the right to control
access to and use of, and monitor and supervise any work in or affecting, the
“wire” or telephone, electrical, plumbing or other utility closets, and for the
Systems and Equipment, and any future changes, connections, new installations,
and wiring work relating thereto (or Landlord may engage or designate an
independent contractor to provide such services). Tenant shall obtain Landlord’s
prior written reasonable consent for any such access, use and work in each
instance, and shall comply with such requirements as Landlord may reasonably
impose, and the other provisions of Article 6 respecting electric installations
and connections, Article 28 respecting telephone lines and connections, and
Article 9 respecting Work in general. Tenant shall have the right to use any
broom closets, storage closets, janitorial closets, or other such closets, rooms
and areas located within the Premises. Tenant shall not install in or for the
Premises any equipment which requires more electric current than required for
Tenant’s Permitted Use, without Landlord’s prior written approval, and Tenant
shall ascertain from Landlord the maximum amount of load or demand for or use of
electrical current which can safely be permitted in and for the Premises, then
required for Tenant’s Permitted Use, taking into account the capacity of
electric wiring in the Property and the Premises and the needs of tenants of the
Property, and provides for such safe capacity.

 

2



--------------------------------------------------------------------------------

(13) Plumbing Equipment. The toilet rooms, urinals, wash bowls, drains, sewers
and other plumbing fixtures, equipment and lines shall not be misused or used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or other damage resulting from the violation of this Rule by
Tenant or its agents, employees or invitees shall be paid by Tenant to Landlord
promptly upon Landlord’s request.

(14) Trash. Tenant shall be responsible for the pickup and removal of garbage,
refuse, trash and other waste from the Premises which are not part of the
Janitorial services provided by the Landlord. Trash may not be kept in any
common areas of the Property. Any waste involving Hazardous Materials shall
comply with the requirements of Article 29 of the Lease.

(15) Alcohol, Drugs, Food and Smoking. Landlord reserves the right to exclude or
expel from the Property any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of these Rules. Tenant shall not at any
time manufacture or sell any spirituous, fermented, intoxicating or alcoholic
liquors on the Premises, nor permit any of the same to occur. Tenant shall not
at any time cook, sell, purchase or give away, food in any form by or to any of
Tenant’s agents or employees or any other parties on the Premises, nor permit
any of the same to occur (other than in microwave ovens and coffee makers
properly maintained in good and safe working order and repair in lunch rooms or
kitchens for employees as may be permitted or installed by Landlord, and which
do not violate any Laws or bother or annoy any other tenant). The foregoing
notwithstanding, Tenant shall have the right to have catered lunches and events
for Tenant’s employees, agents, contractors and invitees. Tenant and its
employees shall not smoke tobacco on any part of the Property (including
exterior areas) except those areas, if any, that are designated or approved as
smoking areas by Landlord. Landlord will cooperate with Tenant in designating a
smoking area adjacent to the Premises if requested by Tenant.

(16) Use of Common Areas; No Soliciting. Tenant shall not use the common areas,
(except of any future fitness center, cafeteria or other amenities to Tenant
provided by the Landlord), including areas adjacent to the Premises, for any
purpose other than ingress and egress, and any such use thereof shall be subject
to the other provisions of this Lease, including these Rules. Without limiting
the generality of the foregoing, Tenant shall not allow anything to remain in
any passageway, sidewalk, court, corridor, stairway, entrance, exit, elevator,
parking or shipping area, or other area outside the Premises. Tenant shall not
use the common areas to canvass, solicit business or information from, or
distribute any article or material to, other tenants or invitees of the
Property. Tenant shall not make any room-to-room canvass to solicit business or
information or to distribute any article or material to or from other tenants of
the Property and shall not exhibit, sell or offer to sell, use, rent or exchange
any products or services in or from the Premise unless ordinarily embraced
within the Tenant’s use of the Premises expressly permitted in the Lease.

(17) Energy and Utility Conservation. Tenant shall not waste electricity, water,
heat or air conditioning or other utilities or services, and agrees to cooperate
with Landlord to assure effective and energy efficient operation of the Property
consistent with the needs of Tenant in the operation of its business in the
Premises. Tenant shall not obstruct, alter or impair the efficient operation of
the Systems and Equipment, and shall not place any item so as to interfere with
air flow. Tenant shall not open any windows, except that if the air circulation
shall not be in operation, windows which are openable may be opened with
Landlord’s consent (not to be unreasonably withheld). If reasonably requested by
Landlord (and as a condition to claiming any deficiency in the air-conditioning
or ventilation), Tenant shall use efforts to close any blinds or drapes in the
Premises to prevent or minimize direct sunlight.

(18) Landlord Access to Systems and Equipment. Tenant shall not place
partitions, furniture or other obstructions in the Premises which may prevent or
impair Landlord’s access to the Systems and Equipment for the Property or the
systems and equipment that do not exclusively service the Premises.

 

3



--------------------------------------------------------------------------------

(19) Unattended Premises. Before leaving the Premises unattended, Tenant shall
use reasonable efforts to close and securely lock all doors or other means of
entry to the Premises and shut off all lights and water faucets in the Premises
(except heat to the extent necessary to prevent the freezing or bursting of
pipes).

(20) Going-Out-Of-Business Sales and Auctions. Tenant shall not use, or permit
any other party to use, the Premises for any distress, fire, bankruptcy,
close-out, “lost our lease” or going-out-of-business sale or auction. Tenant
shall not display any signs advertising the foregoing anywhere in or about the
Premises. This prohibition shall also apply to Tenant’s creditors.

(21) Intentionally Deleted.

(22) Prohibited Activities. Tenant shall not: (i) use strobe or flashing lights
in or on the Premises, (ii) install or operate any internal combustion engine,
boiler, machinery, refrigerating, heating or air conditioning equipment in or
about the Premises, (iii) use the Premises for housing, lodging or sleeping
purposes or for the washing of clothes, (iv) place any radio or television
antennae other than inside of the Premises, (v) operate or permit to be operated
any musical or sound producing instrument or device which may be heard outside
the Premises, (vi) use any source of power other than electricity, (vii) operate
any electrical or other device from which may emanate electrical,
electromagnetic, x-ray, magnetic resonance, energy, microwave, radiation or
other waves or fields which may interfere with or impair radio, television,
microwave, or other broadcasting or reception from or in the Property or
elsewhere, or impair or interfere with computers, faxes or telecommunication
lines or equipment at the Property or elsewhere, or create a health hazard,
(viii) bring or permit any dog (except in the company of a blind person or
except where specifically permitted or designated as service dog and except for
a pet dog owned by the chief executive officer of the Tenant provided that such
dog is permitted only in Building II) or other wild animal or bird in the
Property, (ix) make or permit objectionable noise, vibration or odor to emanate
from the Premises, (x) do anything in or about the Premises or Property that is
illegal, immoral, obscene, pornographic, or anything that may in Landlord’s good
faith opinion create or maintain a nuisance, cause physical damage to the
Premises or Property, interfere with the normal operation of the Systems and
Equipment, impair the appearance, character or reputation of the Premises or
Property, create waste to the Premises or Property, cause demonstrations,
protests, loitering, bomb threats or other events that may require evacuation of
the Buildings, (xi) advertise or engage in any activities which violate the
spirit or letter of any code of ethics or licensing requirements of any
professional or business organization, (xii) throw or permit to be thrown or
dropped any article from any window or other opening in the Property, (xiii) use
the Premises or the Property for any purpose, or permit upon the Premises
anything, that may be dangerous to persons or property (including firearms or
other weapons (whether or not licensed or used by security guards) or any
explosive or combustible articles or materials), (xiv) place vending or game
machines in the Premises, except vending machines for employees, (xv) adversely
affect the indoor air quality of the Premises or Property, or (xvi) do or permit
anything to be done upon the Premises or do anything upon the Property in any
way tending to unreasonably disturb, bother, annoy or interfere with Landlord or
any other tenant at the Property or the tenants of neighboring property, or
otherwise disrupt orderly, quiet use and occupancy of the Property.

(23) Parking. The Property contains, or Landlord has the right to use for the
Property, a parking area (“Parking Facility”), and the following Rules shall
apply therein:

(i) Except as may be expressly provided to the contrary in the Lease or any
other Exhibit to this Lease: (a) Tenant and Tenant’s employees and visitors
shall not occupy more parking spaces than the number derived by applying
Tenant’s Share (as defined in the Lease) to the total number of unassigned
spaces in the area or areas designated by Landlord from time to time to serve
the Premises, and (b) parking for Tenant and its employees and visitors shall be
in areas designated by Landlord from time to time, on a “first come, first
served,” unassigned, unreserved basis, in common with Landlord and other tenants
at the Property, and their employees and visitors, and other Persons to whom
Landlord shall grant the right or who shall otherwise have the right to use
parking in accordance with an agreement with the Landlord. In addition, Landlord
reserves the right to assign specific spaces, and reserve spaces for small and
other size cars, disabled persons, and customers of tenants or other parties,
and (z) restrict or prohibit full size vans and other large vehicles; however,
no such rights of Landlord shall restrict Tenant from the full occupancy at any
one time from its Tenant’s Share.

 

4



--------------------------------------------------------------------------------

(ii) All vehicles parked on the Property are the sole responsibility of the
automobile owner. Landlord shall have no liability whatsoever for any property
damage, loss or theft and/or personal injury which might occur as a result of or
in connection with the use of the Parking Facility by Tenant, its employees,
agents, servants, customers, invitees and licensees, and Tenant hereby agrees to
indemnify and hold Landlord harmless for, from and against any and all costs,
claims, expenses, and/or causes of action which Landlord may incur in connection
with or arising out of Tenant’s use of the Parking Facility.

(iii) Parking areas shall be used only for parking by passenger (non-commercial)
vehicles. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas reasonably designated by Landlord. Cars must be
parked entirely within the stall lines, and only small or other qualifying cars
may be parked in areas reserved for such cars; all directional signs, arrows and
speed limits must be observed; spaces reserved for disabled persons must be used
only by vehicles properly designated; washing, waxing, cleaning, maintenance or
servicing of any vehicle is prohibited; every parker is required to park and
lock his own car; parking is prohibited in areas: (a) not striped or designated
for parking, (b) aisles, (c) where “no parking” signs are posted, (d) on ramps,
and (e) loading areas and other specially designated areas. Delivery trucks and
vehicles shall use only those areas designated therefor. Abandoned vehicles or
those parking in unauthorized zones will be subject to towing and removal and
the vehicle owner’s expense. The parking provided under this Lease shall only be
used for daily parking and no vehicle or other property shall be stored in a
parking space overnight or for a lengthy period of time without Landlord
approval, which Landlord may withhold in its sole discretion. Notwithstanding
the immediately foregoing, Tenant shall have the right to park no more than five
(5) service vehicles each no larger than a service van (provided such service
vehicles do not occupy more than one parking space each and are parked in the
furthest distance from the building on the Property in the parking lots
designated on Exhibit A-2C to this Lease on an overnight basis at the Property.

(iv) Intentionally Deleted.

(v) Tenant shall be responsible for providing that all of its employees, agents
and invitees comply with the applicable parking rules, regulations, laws and
agreements. Landlord reserves the right to terminate parking rights for any
person or entity that refuses to comply with these rules and regulations and
written notice to Landlord with reasonable rights to cure.

(24) Responsibility for Compliance. Tenant shall be responsible for ensuring
compliance with these Rules, as they may be amended as permissible under this
Lease, by Tenant’s employees and as applicable, by Tenant’s agents, invitees,
contractors, subcontractors, and suppliers. Tenant shall cooperate with any
reasonable program or requests by Landlord to monitor and enforce the Rules,
including providing vehicle numbers and taking appropriate action against such
of the foregoing parties who violate these provisions.

 

5



--------------------------------------------------------------------------------

EXHIBIT F: COMMENCEMENT DATE LETTER

COMMENCEMENT DATE AGREEMENT

 

BUILDINGS:    Building II and Building IV (the “Buildings”), located at 8000 W.
Sunrise Blvd., Plantation, Florida 33322 PREMISES:    [Insert Initial Premises
or Expansion Premises as applicable] LANDLORD:    8000 West Sunrise Lot B, a
Delaware limited liability company LEASE DATED:    January     , 2015 TENANT:   
AmSurg Corp., a Delaware corporation

This Agreement is intended to confirm that:

1. The [Initial Premises Commencement Date or Expansion Premises Commencement
Date as applicable] has been determined, pursuant to Articles 1 and 2 of the
Lease, to be                     ,     .

2. All other terms of the Lease remain in full force and effect.

 

LANDLORD:       8000 WEST SUNRISE LOT B, LLC                       a Delaware
limited liability company   Torburn Partners, Inc.,   an Illinois corporation,
its manager     By:  

 

    Name:  

 

    Its:  

 

TENANT:   AMSURG CORP.,   a Delaware corporation   By:  

 

  Name:  

 

  Its:  

 

 

6



--------------------------------------------------------------------------------

EXHIBIT G: INTENTIONALLY OMITTED

 

7



--------------------------------------------------------------------------------

EXHIBIT H: GENERATOR LOCATION

 

8



--------------------------------------------------------------------------------

 

LOGO [g856150ex10_1pg075.jpg]



--------------------------------------------------------------------------------

EXHIBIT I: SNDA FORM

This document prepared by and after

 

  Recording return to:    

 

   

 

   

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
dated this      day of             , 2015, is made by and among AMSURG CORP., a
Delaware corporation (“Tenant”),                                         , a(n)
                                         (“Landlord”), and
                                        , a(n)
                                         (“Mortgagee”).

WHEREAS, Mortgagee has agreed to make a loan to Landlord in the maximum
principal amount of $        , secured by, among other things, a
                                         (herein, as may from time to time be
extended, amended, restated or supplemented, the “Mortgage”), covering, among
other property, a portion of the land (the “Land”) described in Exhibit A-3
attached hereto and incorporated herein by reference, and the improvements
thereon (“Improvements”) (such Land and Improvements being herein together
called the “Property”);

WHEREAS, Tenant is the tenant under the Office Lease from Landlord dated
            , 2015 (herein, as may from time to time be extended, amended,
restated or supplemented, the “Lease”), covering a portion of the Property (said
portion being herein referred to as the “Premises”); and

WHEREAS, the term “Landlord” as used herein means the present landlord under the
Lease or, if the landlord’s interest is transferred in any manner, the
successor(s) or assign(s) occupying the position of landlord under the Lease at
the time in question.

NOW, THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Subordination. Tenant agrees and covenants, subject to the terms of this
Agreement, that the Lease and the rights of Tenant thereunder, all of Tenant’s
right, title and interest in and to the property covered by the Lease, and any
lease thereafter executed by Tenant covering any part of the Property, are and
shall be subject, subordinate and inferior in all respects to (a) the Mortgage
and the rights of Mortgagee thereunder, and all right, title and interest of
Mortgagee in the Property, and (b) all other security documents now or hereafter
securing payment of any indebtedness of the Landlord (or any prior landlord) to
Mortgagee which cover or affect all or any portion of the Property
(collectively, the “Security Documents”). This Agreement is not intended and
shall not be construed to subordinate the Lease to any mortgage, deed of trust
or other security document other than those referred to in the immediately
preceding sentence, securing the indebtedness owing to Mortgagee. Without
limiting the generality of the foregoing subordination provision, the Tenant
hereby agrees that any of its right, title and interest in and to insurance
proceeds and condemnation awards (or other similar awards arising from eminent
domain

 

9



--------------------------------------------------------------------------------

proceedings) with respect to damage to or the condemnation (or similar taking)
of any of the Property (other than the unamortized value of Tenant’s Work at the
time of the casualty or condemnation to the extent not paid for by the Allowance
(as defined in the Lease), shall be subject and subordinate to the Mortgagee’s
right, title and interest in and to such proceeds and awards pursuant to the
Security Documents.

2. Non-Disturbance. Mortgagee agrees that so long as the Lease is in full force
and effect and Tenant is not in default in the payment of rent, additional rent
or other payments due under the Lease or in the performance of any of the other
terms, covenants or conditions of the Lease on Tenant’s part to be performed
(beyond the period, if any, specified in the Lease within which Tenant may cure
such default),

(a) Tenant’s possession of the Premises under the Lease shall not be disturbed
or interfered with by Mortgagee in the exercise of any of its foreclosure rights
under the Mortgage or in connection with the conveyance of the Property by deed
in lieu of foreclosure, and

(b) Mortgagee will not join Tenant as a party defendant for the purpose of
terminating Tenant’s interest and estate under the Lease in any proceeding for
foreclosure of the Mortgage.

3. Attornment.

(a) Tenant covenants and agrees that in the event of the foreclosure of the
Mortgage, whether by power of sale or by court action, or upon a transfer of the
Property by a deed in lieu of foreclosure (each being referred to herein as the
“Transfer Date”) (the purchaser at foreclosure or the transferee in such deed in
lieu of foreclosure, including Mortgagee if it is such purchaser or transferee,
being herein called the “New Owner”), Tenant shall attorn to the New Owner as
Tenant’s new landlord, and agrees that the Lease shall continue in full force
and effect as a direct lease between Tenant and New Owner upon all of the terms,
covenants, conditions and agreements set forth in the Lease and this Agreement,
except for provisions which are impossible for New Owner to perform; provided,
however, that in no event shall the New Owner be:

(i) liable for any act, omission, default, misrepresentation, or breach of
warranty, of any previous landlord (including Landlord) or obligations accruing
prior to New Owner’s actual ownership of the Property;

(ii) subject to any offset, defense, claim or counterclaim which Tenant might be
entitled to assert against any previous landlord (including Landlord) unless the
Tenant shall have provided the Mortgagee with (A) notice of the applicable
default that gave rise to such offset or defense, and (B) the opportunity to
cure the same, all in accordance with the terms of Section 4(b) below;

(iii) bound by any payment of rent, additional rent or other payments, made by
Tenant to any previous landlord (including Landlord) for more than one (1) month
in advance of the date when due under the Lease;

(iv) bound by any amendment or modification of the Lease hereafter made, without
the written consent of Mortgagee (if such consent is required pursuant to the
terms of the Security Documents); or

(v) liable for any deposit that Tenant may have given to any previous landlord
(including Landlord) which has not been transferred to New Owner.

(b) The provisions of this Agreement regarding attornment by Tenant shall be
self-operative and effective without the necessity of execution of any new lease
or other document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Tenant agrees,
however, to execute and deliver upon the request of New Owner,

 

10



--------------------------------------------------------------------------------

any reasonable instrument or certificate which in the reasonable judgment of New
Owner may be necessary or appropriate to evidence such attornment, including a
new lease of the Premises on the same terms and conditions as set forth in the
Lease for the unexpired term of the Lease.

4. Acknowledgment and Agreement by Tenant. Tenant acknowledges and agrees as
follows:

(a) Tenant will not amend, alter or waive any provision of, or consent to the
amendment, alteration or waiver of any provision of the Lease without the prior
written consent of Mortgagee, unless such amendment is permitted pursuant to the
Security Documents. Tenant shall not prepay any rents or other sums due under
the lease for more than one (1) month in advance of the due date therefor.
Tenant acknowledges that Mortgagee will rely upon this instrument in connection
with the financing being made by Mortgagee and secured, in part, by the
Mortgage.

(b) From and after the date hereof, in the event of a default by Landlord which
would give Tenant the right, either immediately or after the lapse of time, to
terminate the Lease or to claim a partial or total eviction, Tenant will not
exercise any such right (i) until it has given written notice of such act or
omission to the Mortgagee; and (ii) until Tenant has given Mortgagee a period of
thirty (30) days after the expiration of Landlord’s applicable cure period to
cure such default, or such longer period of time as may be necessary to cure or
remedy such default, during which period of time Mortgagee shall be permitted to
cure or remedy such default; provided, however, that Mortgagee shall have no
duty or obligation to cure or remedy any default, and provided further, however,
that nothing shall limit or restrict Tenant’s right to abate rent as provided in
the Lease. It is specifically agreed that Tenant shall not, as to Mortgagee,
require cure of any such default which is personal to Landlord, and therefore
not susceptible to cure by Mortgagee.

(c) In the event that Mortgagee notifies Tenant of a default under the Mortgage
or Security Documents and demands that Tenant pay its rent and all other sums
due under the Lease directly to Mortgagee, Tenant shall honor such demand and
pay the full amount of its rent and all other sums due under the Lease directly
to Mortgagee, without offset, or as otherwise required pursuant to such notice
beginning with the payment next due after such notice of default, without
inquiry as to whether a default actually exists under the Mortgage or other
Security Documents, and notwithstanding any contrary instructions of or demands
from Landlord, subject, however, to Tenant’s right to abate rent as provided in
the Lease.

(d) Tenant has no right or option of any nature whatsoever, whether pursuant to
the Lease or otherwise, to purchase the Premises or the Property, or any portion
thereof or any interest therein, and to the extent that Tenant has had, or
hereafter acquires, any such right or option, the same is hereby acknowledged to
be subject and subordinate to the Mortgage and is hereby waived and released as
against Mortgagee and New Owner.

(e) Mortgagee and any New Owner shall have no obligation nor incur any liability
with respect to the erection or completion of any improvements in which the
Premises are located or for completion of the Premises or any improvements for
Tenant’s use and occupancy, either at the commencement of the term of the Lease
or upon any renewal or extension thereof or upon the addition of additional
space, pursuant to any expansion rights contained in the Lease, except for the
completion of the Landlord’s Work and the payment of the Allowance in accordance
with and subject to the terms and conditions of the Lease.

(f) Mortgagee and any New Owner shall have no obligation nor incur any liability
with respect to any warranties of any nature whatsoever, whether pursuant to the
Lease or otherwise, including, without limitation, any warranties respecting
use, compliance with zoning, Landlord’s title, Landlord’s authority,
habitability, fitness for purpose or possession provided that to the extent that

 

11



--------------------------------------------------------------------------------

the breach of any such warranty shall give the Tenant the right to terminate the
Lease pursuant to the terms of the Lease, Tenant shall retain such right to
terminate pursuant to the terms of the Lease.

(g) In the event that Mortgagee or any New Owner shall acquire title to the
Premises or the Property, Mortgagee or such New Owner shall have no obligation,
nor incur any liability, beyond Mortgagee’s or New Owner’s then equity interest,
if any, in the Property or the Premises, and Tenant shall look exclusively to
such equity interest of Mortgagee or New Owner, if any, for the payment and
discharge of any obligations imposed upon Mortgagee or New Owner hereunder or
under the Lease or for recovery of any judgment from Mortgagee, or New Owner,
and in no event shall Mortgagee, New Owner, nor any of their respective
officers, directors, shareholders, agents, representatives, servants, employees
or partners ever be personally liable for such judgment.

5. Acknowledgment and Agreement by Landlord. Landlord, as landlord under the
Lease and grantor under the Mortgage, acknowledges and agrees for itself and its
heirs, representatives, successors and assigns, that: (a) this Agreement does
not constitute a waiver by Mortgagee of any of its rights under the Mortgage or
any of the other Security Documents, or in any way release Landlord from its
obligations to comply with the terms, provisions, conditions, covenants,
agreements and clauses of the Mortgage and the other Security Documents; (b) the
provisions of the Mortgage and the other Security Documents remain in full force
and effect and must be complied with by Landlord; and (c) Tenant is hereby
authorized to pay its rent and all other sums due under the Lease directly to
Mortgagee upon receipt of a notice as set forth in paragraph 4(c) above from
Mortgagee and that Tenant is not obligated to inquire as to whether a default
actually exists under the Mortgage or any of the other Security Documents.
Landlord hereby releases and discharges Tenant of and from any liability to
Landlord resulting from Tenant’s payment to Mortgagee in accordance with this
Agreement. Landlord represents and warrants to Mortgagee that a true and
complete copy of the Lease has been delivered by Landlord to Mortgagee.

6. Lease Status. Landlord and Tenant represent and warrant to Mortgagee that
neither Landlord nor Tenant has knowledge of any default on the part of the
other under the Lease, that the Lease is bona fide and contains all of the
agreements of the parties thereto with respect to the letting of the Premises
and that all of the agreements and provisions therein contained are in full
force and effect.

7. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by expedited delivery service with proof of delivery, or by registered
or certified United States mail, postage prepaid, at the addresses specified at
the end of this Agreement (unless changed by similar notice in writing given by
the particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon receipt by the parties hereto other than the particular party whose
address is to be changed. This Paragraph 7 shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
the Lease or in any document evidencing, securing or pertaining to the loan
secured by the Mortgage or to require giving of notice or demand to or upon any
person in any situation or for any reason.

8. Miscellaneous.

(a) This Agreement supersedes any inconsistent provision of the Lease.

(b) Nothing contained in this Agreement shall be construed to derogate from or
in any way impair, or affect the lien, security interest or provisions of the
Mortgage or the other Security Documents.

 

12



--------------------------------------------------------------------------------

(c) This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any New Owner, and its heirs,
personal representatives, successors and assigns; provided, however, that in the
event of the assignment or transfer of the interest of Mortgagee, all
obligations and liabilities of the assigning Mortgagee under this Agreement
shall terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Mortgagee’s interest is assigned or
transferred.

(d) THIS AGREEMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS AND APPLICABLE UNITED STATES
FEDERAL LAW EXCEPT ONLY TO THE EXTENT, IF ANY, THAT THE LAWS OF THE STATE IN
WHICH THE PROPERTY IS LOCATED NECESSARILY CONTROL.

(e) The words “herein”, “hereof”, “hereunder” and other similar compounds of the
word “here” as used in this Agreement refer to this entire Agreement and not to
any particular section or provision.

(f) This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

(g) If any provision of the Agreement shall be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not apply to or affect any other provision hereof, but this Agreement
shall be construed as if such invalidity, illegality, or unenforceability did
not exist.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the date first above written.

 

ADDRESS OF MORTGAGEE:     MORTGAGEE:                         ,     a(n)
                         By:  

 

    Name:  

 

    Title:  

 

ADDRESS OF TENANT:     TENANT:     AMSURG CORP., a Delaware corporation     By:
 

 

    Name:  

 

    Title:  

 

ADDRESS OF LANDLORD:     LANDLORD:     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

STATE OF                         )      )   SS. COUNTY OF             )     

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of                     , a(n)                     , who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument
appeared before me this day in person and acknowledged that he signed and
delivered the said instrument as his own free and voluntary act and as the free
and voluntary act of said company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this      day of             , 2015.

 

 

Notary Public My Commission Expires:

 

 

E-1



--------------------------------------------------------------------------------

STATE OF                         )      )   SS. COUNTY OF             )     

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of AMSURG CORP., who is personally known to me to be the same person whose name
is subscribed to the foregoing instrument appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as his own
free and voluntary act and as the free and voluntary act of said company, for
the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this      day of             , 2015.

 

 

Notary Public My Commission Expires:

 

 

E-2



--------------------------------------------------------------------------------

STATE OF                         )      )   SS. COUNTY OF             )     

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of                     , who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument appeared before me this day
in person and acknowledged that he signed and delivered the said instrument as
his own free and voluntary act and as the free and voluntary act of said
company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this      day of             , 2015.

 

 

Notary Public My Commission Expires:

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT J: MEMORANDUM OF LEASE

 

This instrument prepared by and after recording return to:   

 

  

 

  

 

  

 

 

MEMORANDUM OF LEASE

This MEMORANDUM OF LEASE (this “Memorandum”) is dated as of             , 2015,
by and between 8000 WEST SUNRISE LOT B, LLC, a Delaware limited liability
company (“Landlord”), and AMSURG CORP. a Delaware corporation (“Tenant”).

RECITALS

A. Pursuant to that certain Office Lease of even date herewith (the “Lease”),
Landlord has leased to Tenant certain real property (the “Premises”) which is
located within the buildings commonly known as Building II and Building IV, 8000
West Sunrise, Plantation, Florida (the “Buildings”) located on certain real
property located in Plantation, Florida which is legally described on Exhibit
A2-A (the “Campus”).

For notice purposes only, the parties hereby confirm that:

1. The term of the Lease for the portion of the Premises defined as the Initial
Premises is scheduled to commence on or about May 1, 2015, and the balance of
the Premises defined as the Expansion Premises is scheduled to commence on or
about January 1, 2017, The Premises shall expire on February 28, 2029, unless
such date is extended pursuant to the Lease.

2. The Lease contains two (2) options to extend the term for additional periods
of five (5) years each.

This Memorandum is made solely for purposes of creating record notice of the
existence of the Lease and of certain rights granted to Tenant and does not in
any manner amend, enlarge or reduce the respective rights, privileges,
liabilities or obligations of Landlord or Tenant under the Lease.

This Memorandum may be signed in multiple counterparts, each of which constitute
an original and, taken together, shall constitute a single agreement.

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

LANDLORD:       8000 WEST SUNRISE LOT B, LLC                      
a Delaware limited liability company   Torburn Partners, Inc.,   an Illinois
corporation, its manager     By:  

 

    Name:  

 

    Its:  

 

TENANT:   AMSURG CORP.,   a Delaware corporation   By:  

 

  Name:  

 

  Its:  

 

 

E-1



--------------------------------------------------------------------------------

STATE OF                         )      )   SS. COUNTY OF                 )  

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of                     , a(n)                     , who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument
appeared before me this day in person and acknowledged that he signed and
delivered the said instrument as his own free and voluntary act and as the free
and voluntary act of said company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this      day of             , 2015.

 

 

Notary Public My Commission Expires:

 

 

E-1



--------------------------------------------------------------------------------

STATE OF                         )      )   SS. COUNTY OF                 )  

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of AMSURG CORP., who is personally known to me to be the same person whose name
is subscribed to the foregoing instrument appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as his own
free and voluntary act and as the free and voluntary act of said company, for
the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this      day of             , 2015.

 

 

Notary Public My Commission Expires:

 

 

E-2